 NATIONAL EXTRUSION & MFG
. CO. 357 NLRB No. 8 
127
KLB Industries, Inc. d/b/a National Extrusion & 
Manufacturing Company 
and International Un-
ion, United Automobile
, Aerospace, and Agri-
cultural Implement Workers of America.  
Cases 08ŒCAŒ037672 and 08ŒCAŒ037835 
July 26, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 The issues in this case turn
 on whether the Respondent 
was obligated to provide information requested by the 
Union during the parties™ 
negotiations for a successor 
collective-bargaining agreem
ent at the Respondent™s 
facility in Bellefontaine, Ohio.
1  The judge found that the 
Respondent violated Section 
8(a)(5) and (1) by refusing 
to provide the Union with requested information relevant 
to the Respondent™s asserted need for wage concessions.  
He further found that the Respondent, having unlawfully 

failed to provide that information, violated Section 
8(a)(5), (3), and (1) by locking out its employees, tempo-
rarily replacing them, and canceling their health insur-

ance coverage, including their COBRA rights.
2 The Respondent argues principally that it was not re-
quired to furnish the requested information relevant to its 

asserted need for wage concessions, and thus that its 
                                                 1 On January 30, 2009, Administrative Law Judge David I. Goldman 
issued the attached decision.  The Respondent filed exceptions and a 
supporting brief and the Charging Party filed a cross-exception and a 

supporting brief.  The General Counsel, the Charging Party, and the 
Respondent filed answering briefs, a
nd the Charging Party filed a reply 
brief.  The National Labor Relations
 Board has delegated its authority 
in this proceeding to a three-member panel. 
In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), the judge™s recommended remedy is modified to 
require that backpay and other mone
tary awards shall be paid with 
interest compounded on a daily basis.  Additionally, we shall modify 
the judge™s recommended Order to provide for the posting of the notice 
in accord with 
J. Picini Flooring
, 356 NLRB 11 (2010).  For the rea-
sons stated in his dissenting opinion in 
J. Picini Flooring
, Member 
Hayes would not require electronic di
stribution of the notice.  Finally, 
we shall modify the judge™s proposed notice to conform to the Board™s 

standard remedial language. 
2 There are no exceptions to the judge
™s dismissal of the allegations 
that the Respondent violated Sec. 
8(a)(5) and (1) by engaging in overall 
bad-faith bargaining or 
by failing to provide 
requested information 
regarding bonuses, and violated Sec.
 8(d) by failing to give proper 
notice for terminating its contract wi
th the Union.  Nor are there excep-
tions to the judge™s finding that the Respondent violated Sec. 8(a)(1) by 
calling the police to its facility in re
sponse to lawful picketing activity, 
or to the judge™s denial of the Ge
neral Counsel™s motion to amend the 
complaint to allege additional violations of the Act. 
In adopting the judge™s findings, we do not rely on his citations to 
Walgreen Co.
, 352 NLRB 1188 (2008); 
Metropolitan Home Health 
Care, 353 NLRB 25 (2008); and 
Wilshire Plaza Hotel
, 353 NLRB 304 
(2008). 
lockout and related conduct were not unlawful.  But even 
if it was required to provide that information, the Re-
spondent further argues, the judge still erred by finding 
the lockout unlawful.  In support of that latter argument, 

the Respondent first contends that the General Counsel 
did not allege that the lockout was tainted by the Re-
spondent™s refusal to provide the information, and thus 

that the finding violated its due process rights.  Second, 
the Respondent argues that its refusal to provide that 
information did not taint the lockout in any event.  After 

consideration of the judge™s 
decision and the record in 
light of the exceptions and the briefs, we reject those 
arguments and adopt in full the reasoning and findings of 
the judge.
3 The Refusal to Furnish Information 
The Respondent entered negotiations seeking signifi-
cant wage and benefit concessions.  On October 3, 2007,
4 about 2 weeks after bargaining began, the Respondent 

proposed a 12-percent reduction in wages over 3 years.  
Both before and after that date, the Respondent repeated-
ly sought to justify its demands by stating that conces-

sions were necessary to make its facility more competi-
tive.  In particular, the Resp
ondent asserted that it faced 
competition from Asia and that its production costs had 

increased while its production had diminished. 
On October 4, the Union requested the following in-
formation that it stated was 
necessary to evaluate the 
truth of the Respondent™s repeat
ed assertion that it need-
ed wage concessions to improve its competitive position: 
 1.  A list of all current customers so that the Un-
ion may contact the customers to determine if any of 
them is contemplating purchasing products from 
other sources. 
2.  A copy of any and all quotes that the Compa-
ny has provided, and whom these quotes have been 
issued to.  Also, how many quotes have been award-
ed (or not awarded) in the past five (5) years. 
3.  Identify any and all outsourced work: (in the 
past 5 years) that had previously been done at this 
facility by the bargaining unit employees. 
4.  A list of all customers who have ceased buy-
ing from this facility during the last 5 years.  The un-
ion needs this information to test the Company™s as-

sertion that they are not competitive.  The union in-
tends on contacting the former customers to learn the 
reasons why they stopped purchasing. 
                                                  3 For the reasons stated by the judge, we adopt his finding that the 
Respondent did not violate the Act by failing to comply with the Un-
ion™s October 4, 2007 request for information regarding the Respond-

ent™s proposed health insurance plan. 
4 All dates herein are in 2007, unless otherwise stated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 128 
5.  A complete list of prices for products so that 
the union can compare the 
prices of competitors. 
6.  In order for the Union to determine whether 
the company™s assertion of uncompetitiveness is 

based on price or other factors.  Please provide mar-
ket studies and/or marketing plans that would impact 
sales of products produced at of [sic] the KLB In-

dustries, Bellefontaine, Ohio facility. 
7.  With the current Company proposal to reduce 
wages, please provide a co
mplete calculation of the 
projected company savings ov
er the next three years, 
including any projected overtime. 
 In response to that request, the Respondent refused to 
provide any of the information except for the amount of 

its anticipated wage savings, which it provided without 
the underlying calculations th
at the Union had also re-
quested.  In denying the remainder of the Union™s re-

quest, the Respondent stated 
that the information was 
neither necessary nor relevant
 to the Union™s representa-
tion of bargaining unit employees, and that disclosure of 

information about customers would compromise the con-
fidentiality of its contracts and jeopardize ongoing cus-
tomer relationships. 
We agree with the judge that
 the Respondent violated 
the Act by failing to supply the Union with nearly all of 
the requested information relevant to the claim of un-

competitiveness.  As the judge emphasized, an employ-
er™s duty to bargain includes a duty to provide infor-
mation that would enable the bargaining representative to 

assess the validity of claims the employer has made in 
contract negotiations.  The General Counsel™s burden to 
show the relevance of the requested information to sub-
jects of bargaining is ﬁnot exceptionally heavyﬂ; ﬁthe 
Board uses a broad, discovery-type of standard in deter-

mining relevance in information requests.ﬂ  
Caldwell 
Mfg. Co.
, 346 NLRB 1159, 1160 (2006) (citations omit-
ted). 
In 
Caldwell
, for example, the employer consistently 
maintained during negotiations that certain bargaining 
concessions were necessary to improve the competitive-

ness of its facility.  Id. at 1160.  In response to those spe-
cific assertions, the union requested information regard-
ing material costs, labor costs, manufacturing overhead, 

productivity calculations, and competitor data.  Id.  The 
Board found that the union was entitled to that infor-
mation, explaining that the employer, ﬁin the course of 

bargaining, made the information relevant and created 
the obligation to provide the requested data.ﬂ  Id.  As the 
judge here pointed out, the holding in 
Caldwell
 is con-
sistent with the Supreme Court™s observation in 
NLRB v. 
Truitt Mfg. Co.
, that, ﬁif . . . an argument is important 
enough to present in the give and take of bargaining, it is 
important enough to require some sort of proof of its 
accuracy.ﬂ  351 U.S. 149,
 152Œ153 (1956); see also 
A-1 Door & Building Solutions
, 356 NLRB 499 (2011).
5 That observation applies with equal force in this case.  
As in 
Caldwell
, the Respondent premised its demand for 
substantial wage concessions on its asserted competitive 
disadvantage in the marketplace.  Not surprisingly, the 

Union responded by requesting information needed to 
evaluate the accuracy of th
e Respondent™s claims and to 
assist the Union in developing appropriate counterpro-

posals.  The Union sought in
formation concerning the 
Respondent™s current and form
er customers, job quotes, 
outsourcing, pricing structur
e, market studies, and com-
petitors.  In light of the bargaining preceding that re-
quest, we agree with the judge that the Respondent vio-

lated its obligation to bargain in good faith by categori-
cally denying the request.
6 Our dissenting colleague disagrees with the judge™s 
finding for several reasons.  None withstands scrutiny. 
The dissent mistakenly asse
rts that our decision ﬁsub-
vertsﬂ the Board™s established policy that an employer 

may not be required to open its financial books unless it 
has asserted an inability to pay the union™s demands.  In 
particular, the dissent argues that, in 
Truitt
, the ﬁCourt™s 
observation [‚If such an argument is important enough to 
present in the give and take of bargaining, it is important 
enough to require some sort 
of proof of its accuracy™] 
was specific to an undisputed claim of inability to pay, 
and . . . should not be so expansively interpreted as to 
apply to any general statement made about a bargaining 

proposal.ﬂ  In fact, our decision is entirely consistent 
with both the letter and spirit of 
Truitt
. This is not an inability-to-pay case,
7 but nothing in the 
Court™s opinion limits its observation to such cases, as 
our colleague concedes.  I
ndeed, the Board has applied the 
Truitt
 principle in a wide range of information re-
                                                 5 The relevant passage of the Supreme Court™s decision in 
Truitt, su-
pra, reads: 
Good-faith bargaining necessarily requ
ires that claims made by either 
bargainer should be honest claims.  
This is true about an asserted ina-
bility to pay an increase in wages. 
 If such an argument is important 
enough to present in the give and take of bargaining, it is important 

enough to require some sort of proof of its accuracy. 
351 U.S. at 152Œ153. 
6 We also agree with the judge that the Respondent™s provision of 
projected wage savings, without an
y information about how the num-
bers were calculated, was not an adequate response to the Union™s 
request for ﬁa complete calculation.ﬂ 
7 As the judge found, the Respondent did not plead an inability to 
pay, and the Union never asked the Respondent to open its books.  The 
Union did not ask for balance sheets, 
revenue, profits, or the other types 
of information typi
cally at issue in inability-to-pay cases.  Rather, as 
shown, the Union asked for specifi
c information related to the Re-
spondent™s repeated assertion that it needed significant wage cuts to be 

competitive. 
 NATIONAL EXTRUSION & MFG
. CO. 129
quest cases, including those not involving inability-to-
pay claims.  E.g., 
Caldwell
, supra; A.M.F. Bowling Co.
, 303 NLRB 167 (1991), enf. denied on other grounds 977 
F.2d 141 (4th Cir. 1992).  The courts have taken a similar 

approach.  See, e.g., 
NLRB v. Western Wirebound Box 
Co.
, 356 F.2d 88, 90Œ91 (9th
 Cir. 1966) (the ﬁprinciple 
announced in 
Truitt
 is not confined to cases where the 
employer™s claim is that he is unable to pay the wages 
demanded by the unionﬂ). 
Contrary to our colleague™s 
suggestion, our decision is 
not inconsistent with the Board™s subsequent application 
of Truitt
 in 
Nielsen Lithographing Co.
, 305 NLRB 697 
(1991), review denied 977 F.2d 1168 (7th Cir. 1992).  In 
Nielsen, the Board found that th
e employer™s claim of 
economic disadvantage did not 
equate to a claim of ina-
bility to pay, and thus the employer lawfully refused to 
ﬁopen its booksﬂ to the union.  The same situation was 
presented in 
NLRB v. Harvstone Mfg. Co.
, 785 F.2d 570 
(7th Cir. 1986), also cited by our colleague.  Neither of 
those cases, however, holds that a union faced with 
something less than an inability-to-pay claim is not enti-

tled to 
any information.  In such circumstances, the 
Board will deny a union™s request for financial state-
ments but will still enforce its request for more infor-

mation about the employer™s operations and competitive-
ness.8  Thus, an information request in this context is not 
an all-or-nothing proposition. 
Nor does applying the 
Truitt
 principle here risk ex-
panding it to ﬁany general statement made about a bar-
gaining proposal.ﬂ  We agree with our colleague that, as 

the Supreme Court observed in 
Truitt
, ﬁ[e]ach case must 
turn on its particular facts.ﬂ 
 351 U.S. at 153.  On the 
particular facts of this case, however, we reject our col-
league™s view that the Respondent™s competitiveness 
claims amounted to nothing more than ﬁroutine negotiat-

ing verbiageﬂ and that its generalized concerns about 
Asian markets did not make the requested information 
relevant.  The Respondent did not invoke competitive 

pressure loosely, as an abstract proposition, or as an ever 
present factor.  It was seeking substantial wage cuts and 
its justification for those cuts centered entirely on a pre-

sent and pressing lack of competitiveness in specific 
markets.  Its representations
 encompassed not only the 
source of competitive difficulties (rising production costs 
                                                 8 See, e.g., 
E. I. du Pont & Co.
, 276 NLRB 335 (1985) (finding that 
a union was not entitled to income statements because employer did not 

assert inability to pay, but was en
titled to data on production costs at 
the employer™s other plants and those of its competitors, among other 
things, to respond to specific employer proposal).  Accord: 
A-1 Door & 
Building Solutions, 356 NLRB 499, 502 fn. 13 
(2011) (union entitled to 
requested job bidding information ev
en though employer not claiming 
an inability to pay). and falling production), but the day-to-day impact of 
those constraints on the company™s business, including 
its difficulty in retaining customers and in paying em-
ployees in line with previous contracts.  Faced with these 

grave, specific, and recurring assertions of the Respond-
ent™s lack of competitiveness, the Union had a legitimate 
claim to information that it could use to understand, 

evaluate, and possibly rebut the Respondent™s asser-
tions.
9 Tellingly, at the hearing, the Respondent introduced 
into evidence some of the very information requested by 
the Union, including detailed customer lists and infor-
mation about lost customers, to support the legitimacy of 
its demands for concessions.  In particular, as noted by 
the judge, the Respondent cited its loss of a ﬁhugeﬂ cus-

tomer in 2006, demonstrating the concrete foundation for 
the Respondent™s assertions.  The judge found, and we 
agree, that the Respondent 
itself thereby confirmed the 
relevance of the requested information.
  We also disagree with the di
ssent™s policy claim: that 
our holding ﬁundermines labor relations stability by dis-

couraging an employer . . . from making any reference to 
the factor of business competition when asking for wage 
concessions.ﬂ  We see no conflict between honesty in 

collective bargaining and ﬁlabor relations stability.ﬂ  In-
deed, permitting parties to make unsubstantiated claims 
at the bargaining table while blocking attempts to verify 

them is likely to provoke 
disputes, not avoid them.
10                                                  9 In singling out quotations from th
e hearing transcript to dispute our 
characterization of
 the Respondent™s claims about competitiveness 
during negotiations, our dissenting co
lleague misses the bigger picture. 
As the judge foundŠand neither th
e Respondent nor the dissent dis-
putesŠthe Respondent™s rationale 
for wage cuts ﬁcentered around 
competitiveness.ﬂ  This included 
explicit concerns about retaining 
customers and keeping pace with Asian competitors.  The Respondent 

does not except to these findings, nor
 does it deny that competitiveness 
was the stated basis for its demands for concessions.  Thus, contrary to 
our colleague™s suggestion, the reco
rd makes clear that the Respondent 
communicated these concerns not only at the hearing, but during nego-
tiations as well.  Our colleague™s 
reading of the evidence mistakenly 
downplays the centrality of competitiveness to all of the Respondent™s 

bargaining demands. 
10 Not only does information sharing 
help to foster honest and con-
structive collective bargaining, but,
 as many management practitioners 
and scholars have argue
d, sharing key competitive information with 
employees benefits the employer™s business. See, e.g., Case, 
Open-Book Management: The Coming Business Revolution
 (1995); Krat-
tenmaker, 
Compensation: What™s the Big Secret?
, Harv. Mgmt. Comm. 
Letter, Oct. 2002 (citing study indica
ting that more and better commu-
nication about compensation, includ
ing information about how pay is 
tied to the company™s fortunes, can improve employee satisfaction and 
commitment to the organization); Lorber, 
An Open Book
, Wall St. J., 
Feb. 23, 2009, at R8 (citing manage
rs™ experiences that sharing infor-
mation with employees ﬁmake[s] companies more profitable and easier 
to manageﬂ).  See generally McGregor, 
The Human Side of Enterprise
 (1960). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 130 
Nor are we persuaded by our colleague™s expressed 
concern over ﬁthe potential for abuse and disruption of 
the collective bargaining process.
ﬂ  To the extent that an 
employer truly is faced with abuse or harassment, 

longstanding Board precedent already provides a de-
fense.
11  In this case, however, the Respondent clearly 
has not established such a defense.  The Respondent ar-

gued that the Union™s request was a bad-faith attempt to 
forestall a bargaining impasse, but the judge thoroughly 
examined and rejected that 
argument.  Further, our col-
league suggests that it is ﬁpossible, if not probable,ﬂ that 
a union would ﬁdivulge to the employer™s competitors 
critical information about bidding and practicing practic-
es. . . .ﬂ  There is no claim (much less evidence) that the 
Respondent held such a concern here, as the judge noted. 
Last, we agree with the judge that there is no merit to 
the Respondent™s confidentiality defense.  The Respond-
ent contends that it was not required to comply with the 

Union™s requests for customer and pricing information 
because that information was 
confidential.  But, as the 
judge observed, the Responden
t never advanced that ar-
gument during bargaining, when the Union could have 
offered appropriate assurances or proposed a confidenti-
ality agreement.  Its attempt to do so now is suspect.  See 

Earthgrains Co.
, 349 NLRB 389, 397 (2007), enf. denied 
on other grounds 514 F.3d 422 (5th Cir. 2008) (failure to 
raise confidentiality defense in a timely fashion under-

mines its legitimacy). Moreover, the Respondent did not 
establish that the names of past or present customers im-
plicated confidentiality concerns.  It did not produce any 

evidence to show that any of its customers™ identities 
were kept confidential pursuant to agreements with the 
Respondent or otherwise.  In sum, we agree with the 
judge that the Respondent failed to establish a legitimate 
and substantial confidentiality interest in the requested 

information.  See 
AGA Gas, Inc.
, 307 NLRB 1327 fn. 2 
(1992). 
In sum, for the reasons stat
ed by the judge and as fur-
ther explained above, we adopt the judge™s finding that 
the Respondent violated Sec
tion 8(a)(5) and (1) of the 
Act by refusing to comply with the Union™s October 4 

information request. 
The Lockout and Related Conduct 
The Respondent locked out its employees on October 
22.  Shortly after the lockout began, the Respondent 
temporarily replaced the locked out employees and ter-
                                                 11 See 
Farmer Bros. Co.
, 342 NLRB 592, 594 (2004) (recognizing 
ﬁbad-faithﬂ defense); 
Industrial Welding Co.
, 175 NLRB 477, 480 
(1969) (same).  See also 
Hawkins Construction Co.
, 285 NLRB 1313, 
1314 (1987), enf. denied on other grounds 857 F.2d 1224 (8th Cir. 

1988) (ﬁ[T]he presumption is that the union acts in good faith when it 
requests information from an employe
r until the contrary is shownﬂ). 
minated their health insuran
ce coverage and associated 
COBRA rights.  Again, we 
agree with the judge™s find-
ings that those actions violated the Act. 
As stated above, the Respondent argues that the judge 
improperly found the lockout unlawful based on its fail-
ure to provide information because the General Counsel 
did not pursue that theory.  The record does not support 

that argument.  In fact, the complaint specifically alleged 
that the lockout was tainted by the Respondent™s failure 
to provide requested relevant information, and the Gen-

eral Counsel never abandoned that theory.  Cf. 
Sierra 
Bullets, LLC
, 340 NLRB 242 (2003).  Indeed, at the 
hearing, the Respondent™s counsel demonstrated the Re-
spondent™s awareness that the 
issue was in dispute.  For 
example, in his opening stat
ement, counsel for the Re-
spondent stated that ﬁthere is absolutely no nexus be-
tween any failure to provide information and the lock-
out.ﬂ
12  Accordingly, we reject the Respondent™s argu-
ment that it was denied due process. 
We also reject the Responden
t™s argument that its fail-
ure to provide the requested information did not taint the 

lockout.  A bargaining lockout is lawful only if its sole 
purpose is to bring economic pressure to bear in support 
of a legitimate bargaining position.  
American Ship 
Building Co. v. NLRB
, 380 U.S. 300, 318 (1965). Where 
the employer™s bargaining position is ﬁtaintedﬂ by un-
remedied unfair labor practi
ces, however, a lockout in 
support of that position will be found unlawful, on the 
ground that employees are 
effectively forced to accept 
that unlawful conduct to 
end the lockout.  See 
Allen 
Storage & Moving Co., 
342 NLRB 501 (2004). 
Here, the Respondent was not entitled to lock out unit 
employees for refusing to accept proposed wage and 
benefit concessions while at the same time failing to ful-
fill its statutory duty to respond to the Union™s October 4 

information request relating to that proposal.  As found 
by the judge, the Respondent™s proposed concessions 
were the
 central point of disagreement during negotia-
tions and remained a key stumbling block to an agree-
ment after October 4.  The Union™s information request 
was designed to enable the Union to evaluate and re-

spond to that proposal.  Absent the Union™s willingness 
to buy ﬁa pig in a poke,ﬂ that information was therefore 
critical to the bargaining and the possibility of the par-
                                                 12 The Respondent moved to include the parties™ posthearing briefs 
in the record.  Sec. 102.45 of the Board™s Rules and Regulations de-

fines the record, and it does not include posthearing briefs to the admin-
istrative law judge.  Moreover, the Respondent does not contend that 
the General Counsel disclaimed this 
theory in his posthearing brief, and 
the critical question is whether the Respondent had sufficient notice of 
the General Counsel™s theory to permit it to present relevant evidence at 
the hearing.  As explained above, we find that it did, and we therefore 

deny the motion. 
 NATIONAL EXTRUSION & MFG
. CO. 131
ties™ reaching an agreement, 
yet the Respondent categor-
ically refused to provide the requested information.  In 
those circumstances, the Re
spondent was foreclosed 
from locking out its employees.  By proceeding nonethe-

less, it violated Section 8(a)(5),
 (3), and (1) of the Act, as 
alleged.  See 
Clemson Bros., Inc.
, 290 NLRB 944, 945 
(1988) (finding employer™s lockout to be unlawful where 

it was implemented following employer™s unlawful re-
fusal to provide union with information it requested for 
bargaining); 
Globe Business Furniture, Inc.
, 290 NLRB 
841 fn. 2 (1988), enfd. 889 F.2d 1087 (6th Cir. 1989) 
(same).
13 ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, KLB 
Industries, Inc. d/b/a National Extrusion & Manufactur-
ing Company, Bellefontaine, Ohio, its officers, agents, 

successors, and assigns, shall take the action set forth in 
the Order as modified. 
1.  Substitute the following for paragraph 2(f). 

ﬁ(f) Within 14 days after service by the Region, post at 
its Bellefontaine, Ohio facility, copies of the attached 
notice marked ﬁAppendix.ﬂ
55  Copies of the notice, on 
forms provided by the Regional Director for Region 8, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 
as by email, posting on an in
tranet or an internet site, 
and/or other electronic means,
 if the Respondent custom-
arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 

ensure that the notices are 
not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 

out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-

ployees and former employees employed by the Re-
spondent at any time since October 4, 2007.ﬂ 
                                                 13 Having found the lockout unlawf
ul, we further agree with the 
judge that the Respondent™s cancella
tion of employees™ health insur-
ance coverage, which was occasioned by the unlawful lockout, was also 
unlawful and must be redressed.  For the reasons stated by the judge, 

we also agree that the Respondent
™s cancellation of employees™ health 
insurance coverage without giving 
the Union notice and a meaningful 
opportunity to bargain would have violated Sec. 8(a)(5) and (1) even if 

the lockout had been lawful.  See 
Pontiac Osteopathic Hosp.
, 336 NLRB 1021, 1023Œ1024 (2001). 
2.  Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER HAYES, dissenting. 
I disagree with my colleague
s that an employer™s gen-
eral negotiating claim that it needs wage concessions in 
order to remain or become more competitive triggers a 

statutory obligation to provide a broad array of nonunit 
information about its customers, job bidding process, and 
pricing practices.  Their holding represents an unwar-

ranted extension of precedent which effectively subverts 
Board policy established in 
Nielsen Lithographing
.1  Consequently, I would dismiss the complaint allegations 
that the Respondent unlawfully refused to provide re-
quested information about its wage concession proposal 

and that it unlawfully implemented a lockout and tempo-
rarily replaced employees in
 support of its bargaining 
position.
2 Neither 
Caldwell Mfg. Co.
, 346 NLRB 1159 (2006), 
nor the recently decided 
A-1 Door & Building Solutions
, 356 NLRB 499 (2011), dictates
 the result reached by my 
colleagues.  In each of thos
e cases, the negotiating union 
ﬁrequested specific
 information to evaluate the accuracy 
of the Respondent™s 
specific
 claims and to respond ap-
propriately with counterpropo
sals, and . . . the infor-
mation requested was relevant to those purposes.ﬂ  
Caldwell
, supra at 1160.  The Board emphasized that the 
Union™s requests ﬁwere narrowly tailored in response to 
the Respondent™s own claims.ﬂ  Id
.  Further, the fact that 
some information categories requested by the unions in 

those cases are the same as those requested in this case is 
of no consequence.  To suggest otherwise is to obviate 
the well-established requirement that the requesting un-
ion bears the burden of proving the relevance of request-
ed nonbargaining unit informa
tion in the circumstances 
of a particular case.  To meet this burden, the requesting 
union has to do more than show a generic identity be-
tween the information sought
 and that which the Board 
held an employer was required to produce in distinguish-
able circumstances. 
In the present case, the Respondent made a general 
claim about a need to maintain or improve its competi-
tive position in the global and domestic markets in sup-
port of its proposal for wage concessions.  The only 

competitors specifically identified were those in the 
Asian markets.  This is routine negotiating verbiage (or 
                                                 1 Nielsen Lithographing Co.
, 305 NLRB 697 (1991), affd. sub nom. 
Graphic Communications Workers v. NLRB
, 977 F.2d 1168 (1992) 
(Nielsen II). 
2 Based solely on the Respondent™s fa
ilure to give the Union advance 
notice and an opportunity to bargain,
 I agree with my colleagues that it 
violated Sec. 8(a)(5) when cance
lling employees™ health insurance 
coverage. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 132 
at least it will have been until the present decision issues) 
about a routine aspect of any employer™s business con-
cerns.  For that matter, there 
is no record evidence that 
the Respondent™s negotiators ever claimed an 
inability
 to 
compete or said that it had lost or was losing customers, 
that competitors were undercutting its prices, and that it 
had to outsource bargaining unit work in order to meet 

competition.  It simply expressed a desire to cut wages in 
order to remain competitive or become more competi-
tive.
3  Quite clearly this claim would not trigger an obli-
gation to open the Respondent™s financial books to the 
Union or to produce a list of competitors,
4 and it should 
no more trigger an obligation to produce copious non-
unit information about presen
t and past customers, job 
quotes, product pricing, outsourcing, and marketing 

plans.  For that matter, a copy
 of the business section of a 
daily newspaper would be more relevant to the issue of 
foreign competition than any of the information the Un-

ion sought in the guise of seeking to understand and re-
spond to the Respondent™s pr
oposal for wage conces-
sions. 
                                                 3 The majority is factually mistaken in stating that the Union™s nego-
tiators were faced with ﬁgrave, speci
fic, and recurring assertions of the 
Respondent™s lack of competitiveness.
ﬂ  The entirety of record testimo-
ny about negotiators™ discussion of this matter is as follows: 
From the testimony of Respondent negotiator Bryan Hastings. 
Q.  (on direct examination)  Did KLB say anything to the Un-
ion regarding why it wanted to achieve cost savings in this Col-
lective Bargaining Agreement in 2007? 
A.  We indicated to them that we, you know, wanted to beŠ
stay competitive and that we were competing with the Asian 
firms. 
From the testimony of Union negotiator Konrad Young. 
Q.  (on direct examination)  DoŠdo youŠdid the Employer 
offer any explanation at this poin
t why they needed all these wage 
cuts? 
A.  They always referred to competitiveness. 
Q.  Okay.  AndŠand who is that, that you say that™s speak-
ing. 
A.  I would say Bryan. 
Q.  So when you say referred 
to competitiveness so that the 
Employer could be competitive. 
A.  Yes. 
Q.  (on cross-examination)  With respect to explaining why 
the Company wanted concessions, 
isn™t it true that Mr. Hastings 
said more that just they 
needed to be competitive? 
A.  I don™t recollect anything other than competition with 
other Companies without them naming the Companies and it all 

centered around competitiveness. 
To address the obvious lack of record support for what the Respond-
ent said about competitiveness at th
e bargaining table, my colleagues 
rely on what the Respondent™s witnesses said about competitiveness 
at the hearing!  These statements could not have been the basis for the 
Union™s request, and it is irrelevant 
whether they indicate that the Re-
spondent had specific evidence in its possession if it had no legal obli-
gation to produce it. 
4 See, e.g., 
North Star Steel Co.,
 347 NLRB 1364, 1369Œ1370 
(2006). 
The majority relies heavily on language from the Su-
preme Court™s decision in 
NLRB v. Truitt Mfg. Co.
, 351 
U.S. 149 (1956), to justify the view that the Respond-
ent™s statement triggered an obligation to provide sup-

porting information.  The Court did indeed state that 
ﬁ[g]ood-faith bargai
ning necessarily requires that claims 
made by either bargainer should be honest claims.  This 

is true about an asserted inability to pay an increase in 
wages.  If such an argument is important enough to pre-
sent in the give and take of bargaining, it is important 

enough to require some sort of 
proof of its accuracy.ﬂ  Id. 
at 152Œ153.  The Court™s obse
rvation was specific to an 
undisputed claim of inability to pay, and, while it need 
not be limited to the facts of 
that case, it should not be so 
expansively interpreted as to apply to any general state-

ment made about a bargaining proposal.  Notably, the 
Truitt
 Court also stated, ﬁWe do not hold, however, that 
in every case in which economic inability is raised as an 

argument against increased 
wages it automatically fol-
lows that the employees are entitled to substantiating 
evidence. Each case must turn 
upon its particular facts.  
The inquiry must always be whether or not under the 
circumstances of the particul
ar case the statutory obliga-
tion to bargain in good faith has been met.ﬂ  Id. at 153Œ

154. 
In years subsequent to 
Truitt
, the Board failed to un-
dertake the required case-by-case examination of infor-

mation requests triggered by an employer™s claim of any 
form of financial hardship, including competitive disad-
vantage claims.  It found that
 most such claims were tan-
tamount to a claim of inability
 to pay and therefore re-
quired disclosure of requested financial records.  This led 
to judicial criticism, most notably from the Seventh Cir-
cuit,
5 which emphasized a critical distinction between 
claims of present inability to pay and claims of competi-

tive disadvantage.  For instance, in 
Harvstone, the court 
rejected the Board™s rationale
 that three employers made 
inability to pay claims by contending throughout their 

contract negotiations that th
ey needed wage concessions 
to be competitive.  Referring to a statement by one nego-
tiator that if the respondents ﬁdon™t make a reasonable 

profit so they can be a viable
 competitive business, they 
won™t stay in business, and no one will have jobs,ﬂ the 
court characterized statements 
such as this as ﬁnothing 
more than truisms,ﬂ which do ﬁnot preclude a finding 
that, at least for the term of
 the new collective bargaining 
agreement, the employer operating at a competitive dis-
                                                 5 See 
NLRB v. Harvstone Mfg. Corp.,
 785 F.2d 570 (7th Cir.1986), 
denying enf. of 
Harvstone Mfg. Corp.,
 272 NLRB 939 (1984), and 
Nielsen Lithographing Co. v. NLRB,
 854 F.2d 1063, 1066 (7th Cir. 
1988), denying enf. of 
Nielsen Lithographing Co.,
 279 NLRB 877 
(1986) (
Nielsen I).  NATIONAL EXTRUSION & MFG
. CO. 133
advantage is financially able, although perhaps unwill-
ing, to pay increased wages.  In such a case, we think 
that the employer™s claim of competitive disadvantage is 
not a plea of inability to pay.ﬂ
6 The Board ultimately adopted 
the rationale of the Sev-
enth Circuit on remand in 
Nielsen, concluding ﬁthat an 
employer™s obligation under 
Truitt 
to provide a union 
with information by which it may fulfill its representative 
function in bargaining does not extend to information 
concerning the employer™s projections of its future abil-

ity to compete.ﬂ  We consid
er that obligation to arise 
only when the employer has signified that it is at present 
unable to pay proposed wages and benefits. We do not 
equate ‚‚inability to compete,™™ whether or not linked to 
job loss, with a present ‚‚inability to pay.™™
7 I believe that the finding of a violation here represents 
an unwarranted expansion of 
the fact-specific holdings in 
Caldwell
 and 
A-1 Door
 in order to offset 
Nielsen™s
 nar-
rowing of an employer™s obligation to provide infor-
mation
.  The gist of my colleagues™ opinion is that the 
union in 
Nielsen simply asked for the wrong information.  
Had it asked for the same information as requested by the 
Union here, the employer would have a statutory obliga-
tion to provide it.  In other words, my colleagues hold 

thatŠin marked contrast to the analysis of inability to 
pay claimsŠthere need not even be a specific negotiat-
ing claim of present inability to compete in order to trig-

ger an employer™s obligation to provide a broad range of 
nonunit information to a requesting union.  This holding 
cannot be reconciled either with 
Nielsen or with the 
Truitt
 requirement that, 
even in inability to pay cases
, there must be a case-by-case factual examination of 
whether a union is entitled to evidence substantiating a 
bargaining claim. 
In addition, my colleagues™ decision undermines labor 
relations stability by discouraging an employer, even one 
in a well-established good-faith bargaining relationship, 
from making any reference to the factor of business 

competition when asking for wage concessions.  Apart 
from practical considerations
 as to whether the infor-
mation requested in response to such references could 

objectively verify an employ
er™s present or future com-
petitive status,
8 their decision poses the potential for 
abuse and disruption of the collective-bargaining pro-

cess.  I do not contend that in this case the Union was 
motivated to make its request by anything other than a 
genuine desire to understand better the Respondent™s 

wage demands.  However, as the 
Nielsen II court ob-
                                                 6 NLRB v. Harvstone Mfg. Corp.
, 785 F.2d at 576Œ577. 
7 Nielsen Lithographing Co.
, 305 NLRB at 701. 
8 Nielsen Lithographing Co.
, 305 NLRB at 701Œ703 (concurring 
opinion of Member Oviatt). 
served in affirming the Board™s new policy, such a re-
quest can also be designed to harass. 
 The union may want the information because it is em-

barrassing to the company, in which event either the 
company may make bargaining concessions to avoid 
having to reveal it or the workers™ support for the union 

may increase because the revelations make the workers 
angry at the company. The union may want the infor-
mation in the hope that the company will refuse its de-

mand, thereby handing the union a legal issue that may 
enable it to convert an economic strike into an unfair 
labor practice strike and thus get its members reinstated 
when the strike is over.  Or the union may want the in-
formation simply in order to delay the evil day on 

which the company cuts the workers™ wages and fringe 
benefits; and the threat of delay may cause the compa-
ny to moderate its demands.
9  My colleagues™ holding that even a general bargaining 

claim about competitiveness triggers an obligation to pro-

duce substantiating information greatly increases the poten-
tial for such mischief in the future.  It is even possible, if not 
probable, that a requesting union could also divulge to an 

employer™s competitors critical information about bidding 
and pricing practices, or that the union could use infor-
mation about current customers to target them for secondary 

handbilling and bannering as a means of leveraging its bar-
gaining position. 
To make matters worse, the majority relies on the Re-
spondent™s refusal to provide information as the basis, 
per se, for finding that the lockout of unit employees and 
the hiring of temporary employees was unlawful.  Even 
assuming, arguendo, that ther
e is no procedural bar to 
this finding, the General Counsel has failed to show that 

the refusal of information had any impact on the parties™ 
subsequent negotiations, as must be shown in analogous 
cases to determine whether unfair labor practices have 

precluded the possibility of 
reaching a good-faith bar-
gaining impasse.  The Respondent™s proposals for wage 
concessions were not themselves unlawful, and the par-

ties had bargained about them to the point of entrenched 
positions verging on impasse before the Union even 
made its information request.  The subsequent lockout 

was for the legitimate purpose of pressuring the Union to 
agree to the Respondent™s lawful bargaining proposals.  
The refusal to provide the requested information had 

nothing to do with it.  I therefore dissent. 
                                                 9 Graphic Communications Workers v. NLRB
, 977 F.2d at 1169Œ
1170. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 134 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to furnish the Union with 
requested information necessa
ry for the Union™s perfor-
mance of its collective-bargaining duties. 
WE WILL NOT lock out or replace our employees in 
support of our bad-faith bargaining conduct or to dis-

criminate against employees 
for refusing to accept our 
bad-faith bargaining conduct. 
WE WILL NOT terminate employees™ health insurance 
coverage without notifying the Union and providing an 
opportunity to bargain and we will not terminate em-
ployees™ health insurance coverage as a means of dis-

criminating against employees 
for refusing to accept our 
bad-faith bargaining conduct. 
WE WILL NOT call the police to the facility for the pur-
pose of taking action against legal picketing. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL provide the Union with requested information 
which is relevant and necessary to carry out its collec-
tive-bargaining responsibilities, including fulfilling all 
outstanding requests from the Union™s October 4, 2007 

information request, to the extent required by the NLRB 
decision. WE WILL, within 14 days from the date of the Board™s 
Order, offer all locked out employees full reinstatement 
to their former jobs, or if those jobs no longer exist, to 
substantially equivalent positions without prejudice to 

their seniority or any other rights or privileges previously 
enjoyed, discharging, if necessary, employees hired from 
other sources to make room for them. 
WE WILL make all locked out employees whole for any 
loss of earnings and other benefits suffered as a result of 
our unlawful conduct, with interest compounded on a 
daily basis. 
WE WILL restore the employees™ 
group health insurance 
coverage, including the COBRA policies, that we unilat-

erally terminated in October 2007 and make employees 
whole for all losses suffered as a result of the termination 
of the coverage, also with interest compounded on a dai-

ly basis.  KLB INDUSTRIES 
INC. D/B/A NATIONAL 
EXTRUSION & MANUFACTURING 
COMPANY  Karen N. Neilsen, 
of Cleveland, Ohio, appeared for the General 
Counsel. Kerry P. Hastings (Taft Stettinius & Hollister LLP), 
of Cincin-
nati, Ohio, appeared for the Respondent. 
William Karges (UAW Legal Department), 
of Detroit, Michi-
gan, filed a posthearing brief on behalf of the Charging Par-
ty. 
DECISION 
DAVID I. GOLDMAN
, Administrative Law Judge.  These cases 
involve an employer that locked out its employees and can-
celled their group health insurance coverage in an effort to 

pressure the employees™ union to accept its bargaining position.  
The Government contends that 
the employer engaged in unlaw-
ful overall bad-faith bargaini
ng throughout the parties™ one 
month of negotiations before the 
lockout.  As part of the bad-
faith bargaining, the Government alleges that the employer 
unlawfully failed to provide th
e union with relevant and re-
quested information.  The Govern
ment alleges that because of 
the bad-faith bargaining, the lockout of the employees and can-
cellation of employee health insu
rance benefits was unlawful.  
The Government further alleges that, in an incident occurring 
eight months after the lockout began, the employer unlawfully 
called the police to its facility in
 response to lawful picketing 
activity.  Finally, at trial th
e Government sought to amend the 
complaint to add additional alleged violations involving a range 
of conduct, on a range of theori
es, including a discharge, com-
ments by management regarding 
discussion of negotiations and 
potential strikes, and surveillance. 
STATEMENT OF THE 
CASE On March 12, 2008, the Intern
ational Union, United Auto-
mobile, Aerospace, and Agricultural Implement Workers of 
America (Union or UAW) filed an unfair labor practice charge 
with Region 8 of NLRB (Board) against the KLB d/b/a Nation-
al Extrusion & Manufacturing Co. (Company or KLB).  The 
charge was docketed by the Region as case number 8ŒCAŒ

37672.  An amended charge was filed April 11, 2008, and a 
second amended charge was filed 
April 28, 2008.  On April 30, 
2008, the Board™s General Counsel, acting through Region 8™s 
Regional Director, issued a complaint in the case alleging KLB 
violated the National Labor Rela
tions Act (Act).  KLB filed a 
timely answer denying all allege
d violations.  On June 30, 
2008, the Union filed an additional unfair labor practice charge 
against KLB, docketed as case number 8ŒCAŒ37835.  On July 
8, 2008, the General Counsel issued an order consolidating both 
 NATIONAL EXTRUSION & MFG
. CO. 135
cases and issued a consolidated co
mplaint alleging violations of 
the Act by KLB.  KLB filed an answer to the consolidated 
complaint on July 16, 2008.
1 These cases were heard in Bellefontaine, Ohio, on 5 days be-
tween July 22 and 29, 2008.  At the close of her case-in-chief, 
counsel for the General Counsel
 moved to file extensive 
amendments to the complaint, 
each of which was opposed by 
the Respondent, on, among other 
grounds, that the amendments 
were offered outside the applicable
 statute of limit
ations.  I took 
the General Counsel™s motion unde
r advisement and it is dis-
cussed herein.  Counsel for the General Counsel, the Union, 
and the Respondent filed briefs in support of their positions on 
September 22, 2008.  On the entire record, I make the follow-
ing findings of fact, conclusi
ons of law, and recommendations. 
Jurisdiction 
The complaint alleges, the Res
pondent admits, and I find that 
the Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and 
(7) of the Act.  The complaint 
alleges, the Respondent admits, 
and I find that the UAW is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. Facts 
A.  Background 
KLB produces aluminum extrus
ion products under the name 
National Extrusion & Manufacturing Co. at a facility in Belle-
fontaine, Ohio.  KLB was form
ed and assumed ownership of 
the facility in 1997.  For many years, both before and after 
KLB™s assumption of the facility, the UAW and its local union 
Local 1224A (collectiv
ely referred to as the Union or the 
UAW) represented the facility™s production and maintenance 
employees.
2  Upon assuming ownership of the facility in 1997, 
KLB negotiated and entered into a collective-bargaining 
agreement with the Union.  A successor agreement was negoti-
ated in 2000, and then again in 2004.  The 2004 agreement was 
scheduled to terminate no earlier
 than September 30, 2007.  As 
of September 2007, KLB employed 16 bargaining unit employ-
ees. 
Konrad Young is the Union representative assigned to ser-
vice the KLB bargaining unit.  He
 has serviced this unit since 
1999 and in that capacity negotiated the 2000 and 2004 agree-
ments with KLB.  Young was th
e Union™s chief negotiator for 
the 2007 negotiations.  He wa
s assisted by KLB employees 
Jack Conway, Ellen Potter, and Roger Leugers. 
KLB™s chief negotiator was Attorney Brian Wakefield, an at-
torney with the law firm hired to represent KLB in negotiations 
and in this unfair labor practice proceeding.  Also on the nego-
                                                 1 I note that throughout this decision references to the complaint are 
to the extant consolidated complaint 
and not to the original superseded 
version. 
2 The bargaining unit (which is admitted to be appropriate for pur-
poses of collective bargaining) is composed of: 
All hourly-paid production and maintenance employees in the 
Company™s Bellefontaine, Ohio, plant but excluding all office and 
clerical employees, guards, prof
essional employees and all super-
visors as defined in the Labor Management Relations Act of 
1947, as amended. 
tiating team for KLB was Craig Johnson, who served as the 
controller, treasurer, and Human 
Resources manager for KLB.  
He was also one of KLB™s owners.  Johnson had been involved 
in the 1997, 2000, and 2004 negotiations with the Union.  
Wakefield was new to the 
KLB-Union negotiations. 
A federal mediator, Don Ellenberg
er, was present at most of 
the bargaining sessions but not
 at the initial sessions. 
On February 26, 2007,
3 with the labor agreement set to ex-
pire October 30, the law firm 
representing KLB in negotiations 
sent Young a letter notifying the Union that it intended to ter-
minate the agreement at expiration.  The letter concluded by 
stating that ﬁ[w]e will be in touch in the coming months to 
discuss the scheduling of coll
ective bargaining negotiations.ﬂ
4 In fact, the parties did not speak again regarding negotiations 
until September 6.  On that date Young called Johnson and told 
him that although he had received a contract-termination notice 
in February, no one had contacte
d him to schedule negotiations.  
Young told Johnson that he had se
t aside the last two weeks of 
September for negotiations with 
KLB.  Young indicated that ﬁif 
we did not get an agreement by the 30th that . . . as long as we 
were negotiating and still talking, he was willing to extend the 
agreement.ﬂ  Johnson told Young 
that he would have KLB™s 
law firm contact Young to sche
dule negotiations.  Within the 
next few days Attorney Wakefield spoke with Young and the 
parties set September 20 for th
e first bargaining session. 
B.  Some Evidentiary and 
Credibility Considerations 
At the hearing in this case,
 multiple witnesses recounted 
events from multiple bargaining sessions.  Not surprisingly, 
there were many discrepancies 
between witnesses, and even 
some within the testimony of individual witnesses.  My find-
ings, set forth below, reflect my determination of the most like-
ly narrative of events at the barg
aining table.  In addition to oral 
testimony at the hearing, in reconstructing events at the bar-
gaining table I have relied 
upon contemporaneous notes of 
bargaining taken by some of th
e witnesses and intended to rec-
ord discussion and events at the bargaining table.  I accept these 
as evidence of what was stated at the bargaining table and of 
what transpired in bargaining.
5 In terms of the witnesses, the three union bargaining com-
mittee witnesses (Young, Potter, and Conway) relied heavily on 
leading questions and on the reading of proposals or notes pre-
sented to them.  It was clear that they had limited independent 
memory of events.  In terms of 
events occurring at the negotiat-
ing table, for the most part I 
have relied upon (and credited) the 
                                                 3 All subsequent dates are in 
2007, unless otherwise indicated. 
4 Like many collective-bargaini
ng agreements, the agreement be-
tween KLB and the Union provided a de
finite expiration date, but also 
provided that the contract would au
tomatically renew for an additional 
year unless either party notified the ot
her of an intent to terminate the 
agreement at least 60 days prior to the expiration date.  In 2003, neither 
party sent such notice of intent to terminate the 2000 Agreement, and 
the agreement automatically renewed 
for another year.  Feeling ﬁcaught 
off guardﬂ by the automatic renewal in 2003, and determined to avoid a 
recurrence in 2007, KLB sent the required notice seven months in 
advance of the scheduled c
ontract termination date. 
5 Allis-Chalmers Mfg. Co.
, 179 NLRB 1, 2 (1969); 
NLRB v. Tex-
Tan, Inc.
, 318 F.2d 472, 483 (5th Cir. 1963). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 136 
testimony of KLB witnesses Wa
kefield and Johnson over that 
of the union bargaining committee witnesses.  Both Johnson 
and Wakefield testified in a st
raightforward manner, recounting 
events with a demeanor that inspired confidence that they were 
accurately recalling what transpired in bargaining. 
One evidentiary issue that arose in conjunction with Wake-
field™s testimony warrants comment.  On cross examination 
Wakefield testified that in preparation for testimony he re-
viewed bargaining proposals, materi
als in the ﬁclient file,ﬂ and 
emails exchanged between himsel
f and Johnson.  In these files 
were certain documents that the Respondent did not produce in 
response to the General Counsel™s subpoena duces tecum on 
grounds that they were protected by the attorney client privilege 
and work product doctrine.  A privilege log was produced in 
their stead.  When Wakefield testified that he had reviewed 
these documents the General Co
unsel moved to have the docu-
ments produced pursuant to Federal Rule of Evidence 612.  The 
Respondent opposed this demand. 
After permitting the parties to argue the issue I declined to 
order production of these documents
, the privileged nature of 
which, the General Counsel did not dispute.  I referenced the 
fact that the General Counsel had not articulated any need for 
the documents and that I would 
exercise my discretion not to 
order disclosure of the documents
.  I did not cite, but note here 
that the Board™s recent decision in 
CNN America
, 352 NLRB 
265, 266 (2008), endorses the extent
 of my discretion in that 
regard.  Moreover, there was no 
assertion, much less showing, 
that Wakefield reviewed the documents in question for the 
purpose of refreshing his recollectio
n, or that his review of the 
privileged documents affected his testimony.  As the Board 
explained in CNN America
, supra, 
 For Rule 612 to apply, the document(s) at issue must have 
been reviewed for the purpose of refreshing a witness™ recol-
lection.  ﬁ[E]ven where a witness reviewed a writing before or 
while testifying, if the witness did not rely on the writing to 
refresh memory, Rule 612 confers no rights on the adverse 
party.ﬂ   
*    *    *    *    *    *    *    *    * 
In addition to Rule 612™s requirement regarding re-
freshing a witness™ memory, the Rule requires that such 
refreshing was undertaken ﬁfor the purpose of testifying.ﬂ 
As the advisory committee notes explain, the writing(s) 
must have had an impact on the witness™ testimony. In 
other words, merely looking 
at or reviewing a document 
during the course of preparation for trial does not automat-
ically trigger Rule 612.  The advisory committee stated 
that, by limiting disclosable documents to those that have 

an impact on the witness™ testimony, the committee in-
tended to safeguard against ﬁfishing expeditionsﬂ and 
ﬁwholesale explorationﬂ of the many files and papers that 
a witness may have used in preparation for trial. 
 In this case, the preconditions fo
r application of Rule 612 were 
not met.  Indeed, the request for the attorney client communica-
tions in question appeared to me to be precisely the ﬁfishing 
expeditionﬂ and ﬁwholesale explorationﬂ warned against by the 
Board.  The fact that the witness was an attorney and the review 
included documents that the at
torney would reasonably expect 
to be privileged communications
 does not undermine but rather 
bolsters the inapplicability of Rule 612 as a basis to require 
production.  See, ﬁReport of House Committee on the Judici-
aryﬂ regarding FRE 612 (ﬁThe Committee intends that nothing 
in the Rule be construed as ba
rring the assertion of a privilege 
with respect to writings used by a witness to refresh his 
memoryﬂ). 
C.  The Bargaining 
1.  September 20 bargaining 
The parties met for negotiati
ons on September 20 at the 
Bellefontaine VFW hall located acr
oss the street about a quarter 
block away from KLB™s facility. 
As reflected in their opening proposals, the parties entered 
negotiations with vastly differ
ent goals.  The Union felt that 
employees™ wages were low, an
d anticipated and sought wage 
increases over the life of the new contract with additional eco-
nomic and noneconomic changes that
 would benefit employees.  
Although I attribute it to posturing,
 at one or more times in 
negotiations Young indicated to 
KLB that the union employees 
would not agree to a concessionary contract.  KLB, on the other 
hand, came to the table determined to cut labor costs.  Its goal 
was to save $100,000 annually.  
According to Johnson, KLB 
was determined to reduce costs through bargaining in order to 
remain ﬁcompetitive.ﬂ  Johnson testified that KLB never told 
the Union it could not afford the Union™s demands, but limited 
its expression of financial concern to the need to stay ﬁcompeti-
tive.ﬂ  As Johnson stated, ﬁWe di
d not want to open ourselves 
up to being able to have our books examined.ﬂ 
The Union™s opening proposal sought wage increases of $2 
the first year, and $1 in the second and again in the third year of 
the new contract.  It sought mont
hly cost of living adjustments 
(COLA) to wages, an additional paid holiday, three paid ﬁper-
sonal days,ﬂ an increase in paid leave for bereavement leaves 
requiring significant travel, the reduction of probationary and 
waiting period for benefits from 90 to 60 days employment, and 
a week™s vacation pay in lieu 
of the performance bonus.  The 
Union also proposed that discipli
nary actions were to be main-
tained for 6 months in an employee™s file (rather than the exist-
ing 18 months), and that the Company would furnish prescrip-
tion safety glasses, pay $150 an
nually for boots, add a janitor 
classification, and change the attendance policy so that absenc-
es excused with a doctor™s note would not count against the 
attendance bonus calculations.  Th
e Union also proposed that 
anyone (not just employees) entering the plant abide by all 
health and safety rules and that there be no outsourcing while 
any employee was laid off. 
KLB™s opening proposal was in the form of a copy of the 
current 2004 Agreement with text 
to be eliminated struck-out 
and proposed additions in bold.  Most prominently, the pro-
posal sought an across-the-board 20 percent reduction in wages 
the first year of the new contract.
6  It proposed reducing the 
                                                 6 Under this proposal the minimum straight time wage rate for the 
lowest paid positions, such as fab operator, maintenance helper, and 

shipping associate, would be $8.20 
per hour, and the maximum straight 
time rate for the highest paid job in the unit, NEM Technician, would 
 NATIONAL EXTRUSION & MFG
. CO. 137
employer™s matching 401(k) contribution from 6 percent to 3 
percent of an employee™s wages.
  It cut the shift differential 
provided for the agreement from 30 cents to 15 cents.  It pro-
posed eliminating double pay fo
r Sunday work and work in 
excess of 12 hours in a day.   
Also of central interest to the parties, and to this case, was 
KLB™s proposal on ﬁGroup Insurance,ﬂ which included major 
medical, disability benefits, life insurance, as well as general 
health insurance.  In its Se
ptember 20 proposal KLB struck 
extensive language governing the major medical insurance 
coverage, the disability income benefits, life insurance, and 
language setting forth the deductibles, co-pays and payroll de-
ductions that applied to the plan.  KLB also struck language in 
the 2004 Agreement that limited the Company™s right to change 
insurance carriers or to become self insured to instances where 
ﬁthe benefits accorded are substantially similar.ﬂ  In place of 
this struck language, the Company proposed language stating: 
ﬁThe Company will pay seventy-five percent (75%) and the 
employee will pay twenty-five percent (25%) of the cost of 
group health insurance.ﬂ 
KLB also proposed language re
ducing the right to medical 
leaves of absence from 24 months
 to 12 weeks, with questions 
on the subject left to the discretion of the Company, and ex-
cluded from the grievance procedure. 
The Company proposed maintaining disciplinary actions of 
record in employees™ files for 7 years, whereas under the cur-
rent contract such matters we
re maintained for 18 months. 
KLB proposed eliminating th
e three performance bonuses 
currently in existence (the quality returns bonus, the safety 
incentive bonus, and the attendance bonus). 
Another significant change pr
oposed by KLB involved add-
ing the word ﬁnotﬂ in the contract language describing the ef-
fect of an arbitrator™s award, so that the language read: ﬁThe 
arbitrator™s award shall not be 
final and binding on both parties 
for the term of this Agreement.ﬂ  KLB™s proposal maintained 
the prohibition on strikes and lockouts for the term of the 

Agreement. 
KLB indicated an intention to 
offer a proposal to change the 
vacation article of the contract 
but that proposal was not made 
on September 20. 
As the parties ﬁwalked throughﬂ KLB™s proposal, Young 
asked numerous questions or offe
red comments.  Generally, he 
reacted angrily to what he considered ﬁone of the most extreme 
documents for take-aways that I had ever participated in.ﬂ 
Many of Young™s questions constituted requests for infor-
mation from KLB relating to the pr
oposals, and particularly to 
the anticipated cost savings to 
be realized from the proposals as 
well as the number of employees 
the particular proposal would 
affect.  Wakefield noted the questions in the margins of the 
proposal, and Johnson recorded the 
questions in notes he took 
during bargaining. 
Questioned by Young about the group insurance proposal, 
the KLB negotiators said they 
had not meant to delete every-
thing, and indicated that no chan
ge was proposed in subsections                                                                               
be $12.27 an hour.  Under KLB™s 
proposal newly hired employees 
could receive less and their wages w
ould increase by 10 percent every 6 
months until they equaled the standard base rate. 
B and C, which were the weekly
 disability and life insurance 
benefits.  With regard to the medical insurance, the deletions 
left Young unclear about the nature of the proposal.  Young 
pressed the KLB bargainers to ex
plain ﬁwhat is [the] proposal,ﬂ 
because the language left in the proposalŠﬁThe Company will 
pay seventy-five percent (75%
) and the employee will pay 
twenty-five percent (25%) of the cost of group health insur-
anceﬂŠdidn™t state whether it was the current or some new 
plan to which this cost shari
ng would apply.  Wakefield testi-
fied that KLB™s proposal referred to continuation of the current 
plan (with a change in cost shari
ng).  He explained, ﬁit couldn™t 
be anything else.  I mean, it wa
s talking about this particular 
plan.ﬂ  He suggested the Union understood this.  Young testi-
fied that the Company indicate
d it would get back to Young on 
this and he described the Compan
y™s proposal as ﬁincoherent.ﬂ  
He denied that the Company explained that this proposal was 
based on maintaining the current pl
an and its coverages.  Potter 
also testified that she did not u
nderstand this to be the case.  
However, Conway testified that
 he understood that what was 
being proposed was ﬁthe old planﬂ with a change in cost to the 
employees.  Young also expressed opposition to the language 
that would permit the Company to unilaterally change health 
insuranceŠwithout guaranteeing s
ubstantially similar coverage 
for employeesŠduring the term of the contract. 
As to the proposal to elim
inate language requiring that 
changes to insurance during the 
contract retain ﬁsubstantially 
similarﬂ benefits, Wakefield indicated to the Union that this 
language was subject to negotiation, telling the Union ﬁthat this 
was the first day of negotiations, th
at all of the things that were 
here not things that necessa
rily would be at the end.ﬂ 
2.  September 21 bargaining 
The parties met again the next day, September 21.  Prior to 
the meeting, Wakefield had sent 
a letter to Young, referencing 
the multiple oral requests for information that were made the 
day before.  Wakefield request
ed that Young™s information 
requests be in writing ﬁ[t]o fac
ilitate timely and appropriate 
responses, and to minimize misunde
rstandings as to the nature 
of your requests.ﬂ  Young rejected Wakefield™s request, telling 
him that ﬁI can™t be limited to putting everything in writing, 
because there™s such a short duration for the negotiations.ﬂ
  After this the Company provided much of the information re-
quested the previous day, including information on insurance 
costs, projected insurance savi
ngs using the 75/25 percent cost 
sharing, 401(k) participation and proposed savings, and bonus, 
shift differential, and double overtime costs and proposed sav-
ings. The parties reviewed their proposals from the day before and 
went through and discussed them. 
 The parties discussed KLB™s 
proposal to extend the period to maintain records of discipline 
in employee files.  The Company explained that the purpose of 
the proposal was to maintain records for a period just beyond 
the statute of limitations for state law employment claims in 
Ohio, and not so the Company could rely upon 6-year old dis-
ciplines in the progressive discipline process.  The Company 
agreed that its intent was not 
reflected in the language they 
proposed and agreed to develop language to reflect that the 
reliance on past discipline for determining future discipline 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 138 
would remain limited to 18 months. The Union indicated it 
would withdraw its proposal on requiring everyone who en-
tered the facility to obey all rules and regulations.  Stating that 
it was seeking to bridge the (huge) gap between the parties on 
wage and pay proposals, the Un
ion also withdrew its COLA 
proposal during this bargaining se
ssion.  It also made a coun-
terproposal on health insuranc
e, proposing that the employee 
contribution (then at $35 a week
) be increased to $155 monthly 
the first year, $160 the second, and $165 monthly the third year 
of the contract.
7 During this session, the Company provided the Union with 
its promised proposal
 on vacation.  The proposal provided for 
the elimination of the fifth week of vacation that was available 
to those employees (10 of the 16 bargaining unit employees) 
with 20 or more years of service.  The Company also proposed 
limiting to one (as opposed to the current language providing 
for two) the number of employees that could ﬁcall inﬂ on a 
particular day and take vacation for that day. 
Also on September 21, the Company proposed an ﬁalterna-
tiveﬂ health insurance proposal.  This was offered as an alterna-
tive to the 75/25 percent cost sharing split proposed on Sep-
tember 20.  This proposal was 
a one page summary of a ﬁhigh 
deductibleﬂ plan.  The Company 
felt that with this high deduct-
ible plan, it could offer to keep the weekly premium cost to 
employees at the $35 a week that 
it had been under with the old 
plan then in effect.  From the Company™s perspective, staying 
with the current plan (with a 75/25 split) would have required 
employees to contribute more to the premium.  According to 
the Company, the alternative ﬁhigh deductibleﬂ plan would 
drop the Company™s monthly premium back to close to what it 
had been paying in 2005.  As Johnson explained it at the table, 
adoption of this new plan would save $47,000 in premiums.  
When proposing this plan the Company provided the Union 
with a summary sheet describing the plan and listing, albeit in 
summary form, the medical and 
drug prescription benefits un-
der the plan (GC Exh. 8).  Wakefield explained that there was 

not detailed discussion (or in
formation provided) about the 
coverage details of the new plan, 
but that ﬁ[t]he discussion kind 
of went like this, you know, if you broke your arm under this 
plan and it was covered, it woul
d be covered under that one.  
You know, if you got your big toenail cut off and it was cov-
ered under this plan, that would be covered.ﬂ
8 3.  September 25 bargaining 
The parties met again on September 25.  At this meeting the 
Company offered a second proposal that was in the form of a 
draft of the collective-bargaining agreement with strikeouts and 
additions.  This proposal incorporated the vacation proposal 
from September 21 and removed the inadvertent strikeout of 
                                                 7 This represents an increase in employee premiums of 77 cents per 
week the first year, $1.92 per week the second year, and $3.07 per 
week during the third year of the contract. 
8 In testimony that was the produc
t of highly leading questioning, 
union witnesses Young and Potter, 
and to a more mixed extent Con-
way, testifiedŠactually they conf
irmed counsel™s assertionsŠthat the 
alternative high deductible plan proposed 
was the current plan, but only 
with higher deductibles.  This is incorrect, and I do not believe the 
Union thought this.  It was a new plan. 
disability and life insurance th
at had been in the September 20 
proposal.   The medical insurance proposal was changed to 
state: ﬁThe Company will pay eighty percent (80%) of the cost 
and the employee will pay twenty percent (20%) of the cost for 
the current plan™s premium.ﬂ
9  This change was significant, not 
only because of the change in 
the cost sharing allocation but 
because of the explicit reference to the ﬁcurrent plan.ﬂ  Young 
testified that with this language he understood that the Compa-
ny was referring to continuing the current health care plan, 
something that was not clear to
 him based on the language in 
the Company™s initial September 20 proposal. 
The medical leave-of-absence proposal was now limited to 
12 months (unless otherwise a
pproved by the Company) as 
opposed to the 12-weeks limit of the Company™s initial pro-
posal.  (The current 2004 Agreement provided for a 24-month 
limit.)  In accordance with the discussion at the bargaining 
table, the Company™s proposal on maintaining discipline rec-
ords was changed to provide that while records of discipline 
could be maintained for up to seve
n years, after 18 months they 
would not be considered in ﬁsubs
equent discipline.ﬂ  The Union 
still wanted the word ﬁsubsequentﬂ removed from this lan-
guage. At this meeting, the Company 
also withdrew its proposal to 
make arbitration awards ﬁnot be 
final and binding,ﬂ returning to 
the ﬁfinal and bindingﬂ language 
contained in the existing con-
tract. 
The Union also offered a proposal at the September 25 meet-
ing.  The Union offered a counter
proposal on the issue of health 
care.  It offered to accept the ﬁ2
nd insurance plan given to the 
union on 9/21/07 by the company,ﬂŠi.e., the ﬁalternativeﬂ high 
deductible plan.  As part of this proposal the Union proposed 
that the Company establish a health reimbursement account to 
assist employees in paying the 
high deductibles.  Specifically, 
the Union proposed that such an account be established by the 
company into which the Company would pay $1,500 per year 
for each individual or $3,500 per year for each family covered 

by the health insurance.  Any money not used by an employee 
(or the family) would go back to the company.  In addition the 
employees would be able to set aside pretax income to meet the 
deductibles.  The Union™s propos
al had another condition: it 
explicitly required ﬁthe understandi
ng that the coverages are the 
same as the present insurance as referenced in the documents 
dated May 1, 2007[,] and also to be
 referenced in the contract.ﬂ  
In other words, under the Union™s proposal, the medical insur-
ance coverage for employees under the high deductible alterna-
tive plan would have to be the same as under the current insur-
ance. 
4.  September 28 bargaining 
On September 28, the parties 
discussed the Union™s Septem-
ber 25 proposal to accept the Co
mpany™s alternative high de-
ductible plan with an accompan
ying health savings plan to 
                                                 9 When this proposal was presente
d the text stated that Company 
would pay 80 percent (and the employee 20 percent of the cost for the 

current plan™s ﬁbenefits.ﬂ  Through discussion it became clear that the 
Company intended for the 80/20 split to be for the plan™s ﬁpremiumﬂ 
and that word was inserted in place 
of the word ﬁbenefitsﬂ by the par-
ties.  NATIONAL EXTRUSION & MFG
. CO. 139
defray the high deductibles.  Wakef
ield suggested that this was 
ﬁdoable.ﬂ  Wakefield mentione
d that Johnson had looked into 
the health savings account and received documents showing 
that this could be established.
  The Company counterproposed a 
subsidy of $1,000 per individual 
and $2,000 per family with a 
yearly deductible of $1,500/$3,500.  The Company proposed 
that with this plan the employees™ weekly premium payment 
would remain $35.  Further heading down the path to the high 
deductible plan, the Company formally withdrew its original 
health insurance proposal (which
 had been the continuation of 
the current plan with cost sharing at 80 percent/20 percent). 
The Union™s response on insurance (as recorded in Johnson™s 
contemporaneous bargaining notes) was to resubmit its pro-
posal to pay more per month with the current insurance or 
ﬁmove to new plan as orig
inally proposed by union.ﬂ 
Later on September 28, the Company offered a ﬁpackageﬂ 
proposal in which it withdrew its 
proposal to eliminate the shift 
differential, withdrew its pr
oposal to elimin
ate Sunday double 
pay, and overtime after 12 hours in a day, and withdrew its 
proposal to remove questions co
ncerning leave of absence from 
the ambit of the grievance procedure.  The Company also 
agreed to remove the word ﬁsubsequentﬂ from the retention-of-
records provision (discussed above).  This movement was con-
ditioned on the Union agreeing to the Company™s proposal to 
limit medical leaves to
 12 months, as proposed
 in the previous 
bargaining session, and the Union agreeing to the Company™s 
proposal to limit vacation day ca
ll-ins to one person per day. 
Subsequently the parties agre
ed that medical insurance 
would end after 12 months on leav
e, at which time employees 
would have to pay for insurance through COBRA.
10  However, 
the parties also agreed that em
ployees could remain on medical 
leave for 24 months, and the Company abandoned its proposal 
to limit that to 12 months. The Company also accepted a union 
counterproposal on the issue of vacation call in.  The parties 
agreed to limit vacation call in to one individual per day until 
employment went above 20 empl
oyees, at which time two va-
cation call ins per day would be permitted. 
The Union then offered a package proposal under which it 
would withdraw its proposal to 
reduce the probationary periods, 
its proposal for three paid person
al days, and in exchange keep 
the 401(k) match and bonuses at current levels.  The Company 
did not accept this but countered by offering to up the health 
insurance subsidy on the high deductible plan to $1000 single/ 
$3000 family, with a $2000/$4000 deductible, and keep the 
401(k) match at 6 percent. 
This meeting, on Friday, Se
ptember 28, took place in the 
shadow of a contract expira
tion on Sunday, September 30.  
Before leaving, the parties ma
de arrangements to meet again 
Sunday morning.  They discussed the possibility of an exten-
                                                 10 The reference is to the Consolidated Omnibus Budget Reconcilia-
tion Act (COBRA), 29 U.S.C. § 1161 et seq.  COBRA provides for the 

extension of medical care coverage to employees, their spouses and 
dependent children who would lose su
ch coverage because of termina-
tion or a reduction of work hours.  COBRA requires employers to give 

such employees, spouses and dependent children written notice of their 
rights under the law to continue at their own expense to participate in 
the employer™s group medical plan fo
r a period of 18 months subject to 
obtaining similar coverage through re
-employment prior to that time. 
sion of the contract and Young indicated that ﬁ[w]e will do this 
extension day by day.ﬂ 
5.  September 30 bargaining 
The parties met again the morning of September 30.  At the 
outset Wakefield mentioned that the collective-bargaining 
agreement was expiring at midni
ght.  Wakefield provided an 
extension agreement that he (or someone on the Company™s 
side) had drafted.  This document (R. Exh. 10) stated that the 
parties ﬁhereby agree to extend their collective bargaining 
agreement (currently effective October 1, 2004 through Sep-
tember 30, 2007), through midni
ght October 14, 2007.ﬂ  Young 
objected to use of this extension agreement.  Conway recalled 
that while Wakefield wanted 
a two-week agreement, Young 
wanted a ﬁday-to-day extension.ﬂ  As Young explained, the 
Union ﬁwanted a day to day so we
 would be in negotiations on 
day to day because I didn™t want 
to stretch it out two weeks and 
only have a minimal amount of negotiations. . . .  I [  ] actually 
asked them about the two weeks.
  Why do you want two weeks 
because we need to be in negotiations every day.  And I don™t 
want it stretched out that 
we aren™t in negotiations.ﬂ 
Young produced his own draft of an extension agreement, a 
ﬁform extension agreement that the UAW uses,ﬂ preprinted 
with spaces to fill in dates and the names of the parties.  KLB 
agreed to use, and the parties signed, the Union™s extension 
agreement.  It stated, in relevant part: 
 The termination date of the Agreement (including all 
supplements thereto, if any)
 between KLB Industries and 
the International Union, United Automobile, Aerospace 
and Agricultural Implement Workers of America[ ], and 
its Local 1224 is hereby extended from Oct[ober] Œ 1 Œ 2 
007 to 12:00 AM Oct[ober 14 2007, and thereafter on a 
day-to-day basis.  Should eith
er party desire to terminate 
the Agreement, said party shall give written notice to the 
other party at least twenty-four (24) hours in advance, and 
the Agreement shall be term
inated on the date and hour 
specified in the twenty-four (24) hour notice. 
 At the September 30 meeting 
KLB provided a revised ﬁglob-
alﬂ proposal that was actually an updated version of its re-draft 
of the current collective-bargai
ning agreement.  The proposal 
reflected the changes and movement agreed to by the Company 
since it provided the last re-draft (i.e., the agreements on reten-
tion of records, medical leave, 
and vacation call-in, withdrawal 
of 80/20 proposal on current plan and substitution of high de-
ductible proposal).  Its propos
al on medical insurance now 
included the following, stated in bold in the group insurance 
section of the draft contract: 
 The Company has provided the Union with a proposal that 
will keep the majority of the 
Group Health Insurance benefits 
the same, however, the deductible would change.  As part of 
the proposal currently being discussed, the Company would 
create a health Reimbursement 
Account (Company funded) at 
the level of the first $1000.00 per individual ($2000.00 de-
ductible) and the first $3000.00 per family ($4000.00 deducti-
ble).  There is also a relationship with the deductibles and 
[maximum out of pocket] expenses.  NOTE: the parties are 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 140 
still trying to reach agreement regarding this alternative to the 
current contract language. 
 Wakefield explained this language as follows: 
 ﬁWe were still having some discussions, and we still needed 

to reachŠto talk about specifics of contract language.  It 
wasn™tŠthis wasn™t really the contract language, it was just a 
way of addressing the fact that this was the proposal on the 
table. . . . 
Mr. Young wanted the language to read the same.  
HeŠhe wasn™t happy with the statement that the majority 
of the group health insurance benefits were the same.  
Again, as far asŠas farŠ
andŠandŠand thisŠthis was 
another point where we were 
using the word ﬁbenefits,ﬂ 
but we were probably talking aboutŠthere™s no probably, 
we were talking about coverage
s.  The benefits were laid 
out in that sheet.  They were going to be different than the 
[    ] benefits as they were laid out before. . . .  General 
Counsel Exhibit 8 . . . that we gave on September 2[1].  
And so I think the real ques
tion was about the coverage.  
And I™m not sure what example Craig used, but we made 
it clear that it was our understanding that if you broke your 
leg and it was covered under th
e current plan, that it would 
be covered under the new plan. . . .  The benefits were laid 

out in General Counsel Exhibit 8. 
 At this meeting, the Union o
ffered a counterproposal to the 
Company™s September 30 global offer.  Young called it a 
ﬁcomplete proposal for the whole contract togetherﬂ that would 
ﬁresolve all the items that were
 open.ﬂ  The proposal involved 
significant movement toward th
e Company by the Union.  On 
wages, the Union was now proposing 0 increase the first year, a 
20-cent-per-hour increase the second year, and a 10 cent-per-
hour increase the third year. 
As to medical insurance, the Union™s proposal states: ﬁINS Œ 
accept co. last offer.ﬂ 
The Union withdrew the following proposals: to reduce the 
probationary period in multiple portions of the contract, to add 
a holiday, to add pay for lengthy bereavement travel expenses, 
for paid personal days, for pay in lieu of a quality bonus, the 
quality returns portion of the performance bonus, to have a 
$150 payment for boots, and to eliminate outsourcing.  The 
Union™s proposal on doctor-excused
 absences was modified to 
propose that a doctor-excused ab
sence could still count against 
an employee™s attendance record but not against the calculation 
of the attendance bonus. 
The Union™s proposal added that ﬁeverything else to stay as 
in present contractﬂ and finally, added, ﬁplus everything that as 
been agreed to already.ﬂ  The Union indicated that it would 
encourage ratification of the agreement that day.
11                                                  11 Young asserted at trial that th
is was a ﬁpackage proposal,ﬂ mean-
ing that if not accepted in full the Un
ion would return to the prior bar-
gaining positions.  This claim was,
 unfortunately, another product of 
the pervasive leading testimony that 
marked his, and indeed, the other 
union witness™s testimony, and therefore, difficult, when disputed, to 
put much credence in: 
The Company did not accept the Union™s proposal but, cog-
nizant of the Union™s substantial movement on wages, and 
acceptance of the Company™s hi
gh health insurance proposal, 
considered it ﬁa pretty important
 moment in the negotiations.ﬂ  
As Johnson explained, ﬁ[t]hat wa
s a very big deal for the Com-
pany to be able to go that higher deductible insurance plan.  It 
would have been a [  ] good savings for the Company.ﬂ 
The Union met with its members the afternoon of September 
30 and determined that it would not accept the Company™s last 
proposal made that morning.12 6.  October 2 bargaining 
With the contract extended, the parties met again on October 
2.  With the Union™s September 30 acceptance of the Compa-
ny™s high deductible plan, KLB be
lieved that the parties were 
close to an agreement.  As not
ed above, KLB did not view the 
Union™s September 30 offer as a ﬁpackage,ﬂ subject to with-
drawal if not accepted in full, so it viewed the insurance pro-
posal as tentatively agreed to and the only issues remaining 
between the parties being wa
ges, bonuses, and the vacation 
issue.  KLB responded to the Union™s movement with a pro-
posal that reduced the wage concession demands from 20 per-
cent to 12 percent over 3 years and left the 401(k) match at 6 
percent as set forth in the expiring contract.  The Company™s 
proposal stated:  3 yr agreement 
 Insurance proposal as it was last proposed in our Sept. 30 
proposal. 
 Leave 401(k) as it currently is in contract 6% match. 
 Eliminate bonuses entirely as it 
was in our last proposal dated 
Sep 30, 2007. 
 Wages 1st year 8% reduction 
  2nd year 2% reduction 
  3rd year 2% reduction.
13                                                                               
Q.  When you presented this is
 this, when you say complete, 
is this they could accept one item or were they all, you know, 
some how tied together? 
A.  It was all, all. 
Q.  All tied together? 
A.  Yeah. 

Q.  I think sometimes the term is package? 
A.  Package proposal. 
Q.  So this was a package proposal? 

A.  Correct. 
The characterization of this pro
posal as a ﬁpackageﬂ proposal was 
sharply disputed by the employer™s 
witnesses, who claimed that, unlike 
the other explicit package proposals offered by the Union at various 

times in negotiations, there was no such qualification on this proposal.  
I need not resolve this dispute.  It does not make a difference, although 
the parties™ different perspectives 
is of some significance in explaining 
their subsequent reactions to events. 
12 Union witnesses were divided ove
r whether or not a ratification 
vote was undertaken that afternoon. 
13 This proposal was originally written with reductions of 7 percent 
the first year, 10 percent the second
 year, and 12 percent the third, 
which would have been a larger reduc
tion than the 20 percent originally 
sought.  The correction was made wh
en Wakefield, realizing he had 
 NATIONAL EXTRUSION & MFG
. CO. 141
 The Union also made a proposal
 on October 2.  Consistent 
with its position that its September 30 proposal was a ﬁpack-
age,ﬂ the Union returned to many of its pre-September 30 posi-
tions on any issue not agreed to with the Company.  It reassert-
ed its proposals for reducing the probationary period in multiple 
portions of the contract, reassert
ed the proposal for an addition-
al holiday the day after Christmas, reasserted the proposal on 
added pay for bereavement travel expenses; for paid personal 
days, for pay in lieu of the 
quality bonus; reasserted the pro-
posal for the $150 boot payment; reasserted the prohibition on 
outsourcing.  It maintained its September 30 position on attend-
ance records.  The Union™s wage demand was less than its 

opening demand on September 20, 
but considerably more than 
its September 30 proposal: on October 2 it asked for $1.50 the 
first year, $0.80 the second, and $.080 the third year.  The pro-
posal also stated that it was also proposing everything previous-
ly agreed to by the parties and 
everything else was to remain in 
the present contract.  The October 2 proposal specifically men-
tions group insurance only with re
gard to the reasserted pro-
posal to reduce the probationary 
period.  On September 30, the 
union ﬁaccept[ed] co. last offerﬂ on health insurance, so, pre-
sumably, its October 2 commitm
ent to ﬁeverything that has 
been agreed to by the company and the unionﬂ encompassed 
that.  It was, in fact, the Company™s understanding that the 
parties remained in accord on health insurance.
14 The meeting ended shortly afte
r the Union presented its of-
fer. 7.  October 3 bargaining and notice of 
contract termination The parties met the next day Oct
ober 3.  On the same day the 
Company sent a letter to the Union providing notification that 
ﬁ[c]onsistent with the terms of the extension agreement . . . 
please accept this letter as the Company™s notice that it intends 
to terminate the agreement now in effect between the parties on 
Sunday, October 7, 2007.ﬂ  According to Wakefield, KLB 
thought that, in light of the turn in bargaining the day before, 
this might increase the pressure to obtain an agreement. 
                                                                              
written and explained it wrong, return
ed to the VFW to explain the 
correct proposal. 
I note that there was conflicting test
imony as to when this proposal 
was provided to the Union.  I find th
at it was provided on October 2, or 
at least, after the completion of 
the September 30 meeting.  Young may 
have received this document before
 the October 2 meeting, but the 
ﬁOctober 30 12:30 PMﬂ date of receipt added by Young seems unlikely 
to be accurate.  The proposal references the September 30 proposals, 

which seems an awkward reference if
 this proposal was also made on 
September 30 proposal.  Moreover, the discussion around the correc-
tion to the wage reduction suggests that this, at least, occurred at the 
October 2 meeting, which, unlike 
the September 30 meeting, ended 
angrily and abruptly. 
14 Notwithstanding this, union witn
esses explained the Union™s Oc-
tober 2 proposal as a return to their original demand that the expiring 

agreement™s health care remain unchanged, other than the reduction in 
the probationary period for new employees
 to be covered.  At the same 
time, Young maintained that the de
ductibles and the health savings 
account from the Company™s September 30 proposal remained a tenta-
tive agreement between the parties. 
Young was unhappy about the Company™s letter of intent to 
terminate the extension agreement.  Based on the discussion 
around the extension agreement he had thought the Company 
wanted a 2-week agreement and the Union did not understand 
why the Company would terminate it a week later.  Young 
characterized Wakefield™s respon
se to him on this as ﬁdis-
missive.ﬂ  Wakefield told Young ﬁt
hat was just how it is, that™s 
our position.ﬂ 
At this meeting the Company gave what it termed its last and 
final offer:  
 3 yr agreement 
 Insurance proposalŠGo to new plan@ 35/wk Company will 

put $1000 single\$3000 family into HRA. Will set up an 
MSA for employees to put into if they wish. 
 Leave 401(K) match at 6% as it currently is. 
 BonusesŠLeave language as it is currently:  Quality, Atten- 
       dance, Safety Change bonus amounts as out 
       lined below. 
 1st yr $100 per quarter per bonus as it currently is. 

2nd yr  $65 per quarter bonus 
3rd yr $35 per quarter bonus  
 Company withdraws the Vacation change proposal 
 Wages 1st year 8% reduction from current wage 
  rates. 
  2nd year 2% reduction for a total of 10% from 
  current contract 
  3rd year 2% reduction for a total of 12% from 
  current contract 
   See wage table exhibit B attached 
   All items which have already been agreed 

  upon between the union and company 
 The Union responded to the Company™s proposal with a pro-
posal of its own.  The Union resubmitted its October 2 proposal 
but this time withdrew the dema
nd for one week pay instead of 
the performance quality bonus.  
It limited its demand for boot 
payment to $100.  On wages it modified its offer to $1.25 the 
first year, $0.80 the second and $0.
80 the third.  On health in-
surance, according to Potter™s notes, the Union proposed: ﬁwill 
agree with the new Ins. Plan at $15.00/wk.ﬂ 
The Company responded by reasserting its proposal of earli-
er that day. 
At this meeting the Federal me
diator, Ellenberger handed the 
Union the Company™s proposal and then asked Wakefield if 

this was the Company™s last, best and final offer.  Wakefield 
said it was.  Ellenberger turned to Young and said, I guess 
we™re at impasse then.ﬂ  Young de
nied that the parties were at 
impasse.
15 The parties agreed to meet again October 5. 
                                                 15 Young did not recall this exchange, but did not deny it.  He added 
that ﬁI would not be surprised if I said
 that because I never want to be at 
impasse.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 142 
8.  October 4 information request 
The next day, October 4, Young submitted an information 
request to Wakefield in the form of
 a 3-page letter.  In pertinent 
part the letter stated: 
 For purposes of bargaining, the union is requesting KLB In-

dustries, provide the following information: 
 Health Care Insurance 
 With respect to bargaining over health care benefits, the union 
is willing to consider KLB Industries proposal regarding 
health insurance. Although the Company verbally stated dur-
ing negotiations that the proposed health care plan was the 
same plan document as the present contract, the written lan-
guage in the Company™s proposal is very broad and vague. 
Specifically, the statement ﬁa
 proposal that will keep the 
MAJORITY of the Group Health Insurance benefits the 
same, however, the deductible 
would change.ﬂ  The union 
would prefer the current health care plan, coverage and lan-
guage as detailed in Article VII of the current agreement.  
However, in order to consider the Company™s proposal, the 
union needs additional information. 
 1. The minimal amount of information that you have 
provided on the UnitedHealth
care Choice Plus plan 
does not give details on the application of the bene-
fits. Therefore, the Union requests a copy of the 
summary plan description as well as a copy of the 
complete plan that the Company is proposing. 
 2. A copy of the Latest Annual Report: Form 5500 or 
equivalent. 
 3. A copy of any roles, regulations, procedures, ad-
ministrative manual or procedures or policies 
which affect or relate to the plan. 
 4. A complete cost breakdown of the plan to the em-
ployer. (for the next three (3) years, provide 
the monthly 
rates 
being quoted by the carrier, what (if 
any discounts are being offered by the 
carrier, and cost 
comparisons of three (3) other carriers).  In addi-
tion, the Union requests the 
exact calculations used 
by the Company in determining the $47,
OOO sav-
ings in premiums. 
 5. The name, address and principal contact of the of-
fice which administers the plan. 
 6. Copies of all claims for coverage under the plan 
made by employees during the last five years as 
well as copies of any correspondence or other doc-
uments with respect to the processing of those 
claims and the payments of those claims. 
 7. For both the current and proposed plan, a copy of 
any 
contracts with health care providers, insurers or 
health care plans. 
 8. In regard to the proposed Health Reimbursement 
Account, please provide the rules, regulations, pro-
cedures, and policies that would affect
 this plan and 
details on the establishment of this plan. 
 Bonuses 
 1. Due to the Company relaxing the importance of 
Quality, Attendance, and Safety, by
 reducing the 
performance bonus maximums in the second and 
third years, please provide the calculations used in 
projecting the Company savings in each the second 
and third year. Additionally, please estimate the im-
pact to quality, attendance, and safety this bonus 
reduction will create. 
 Wage Reductions:
  During the Course of these negotiations, the Company has 
continually asserted that they
 must improve the competitive 
position of the Bellefontaine, Ohio facility.  Based on this as-
sertion, the Company has made numerous contract proposals 
that reduce the wages and benefits. In order for the Union to 
determine the veracity of these claims, please provide the fol-
lowing information: 
 1. A list of all current customers so that the Union 
may contact the customers to determine if any of 
them is contemplating purchasing products from 
other sources. 
 2. A copy of any and all quotes that the Company has 
provided, and whom these quotes have been issued 
to.  Also, how many quotes have been awarded (or 
not awarded) in the past five (5) years. 
 3. Identify any and all outsourced 
work: 
(in the past 5 
years) that had previously been done at this facility 
by the bargaining unit employees. 
 4. A list of all customers who have ceased buying 
from this facility during the last 5 years. The union 
needs this information to test the Company™s asser-
tion that they are not competitive. The union in-
tends on contacting the former customers to learn 
the reasons why they stopped purchasing. 
 5. A complete list of prices for products so that the 
union can compare the pr
ices of competitors. 
 6. In order for the Union to determine whether the 
company™s assertion of uncompetitivness is based 
on price or other factors.  Please provide market 
studies and/or marketing plans that would impact 
sales of products produced at of the 
KLB Industries, 
Bellefontaine, Ohio facility. 
 7. With the current Company proposal to reduce wag-
es, please provide a complete calculation of the 
projected company savings over the next three 
years, including any projected overtime. 
 This request is made without prejudice to the Union™ s 
right to file subsequent reques
ts. If any part of this letter 
is denied or if any material 
is unavailable, please provide 
the remaining items as soon as possible, which the Un-
ion will accept without prejudice to its position that it is 
entitled to all documents and information called for in 
this request.
  NATIONAL EXTRUSION & MFG
. CO. 143
9.  October 5 bargaining and the October 8 
ﬁtimedﬂ proposal On October 5 the parties met again, initially meeting togeth-
er at the VFW hall.  
The parties discussed the information requests and the Com-
pany indicated it would work on responding to the request 
made by the Union the day before
.  Wakefield testified that he 
told the Union that some of the documents asked for regarding 
the new health insurance plan w
ould not be available.  Young 
became upset with Wakefield, and Wakefield suggested that the 
parties should caucus with the mediator moving between the 
parties.  The Union agreed and the Company left the VFW and 
went to the KLB facility just down the street. 
According to Union committee member Potter™s notes, 
Young pressed the Company for the requested health insurance 
plan documents so that these documents could be put on the 
table as part of the contract ne
gotiations.  According to Potter, 
ﬁI believe [Young] felt like we still had documents coming 
showing us what health insuranc
e benefits were . . . and what 
the plan entailed.  We didn™t have an idea of actually what the 
health insurance plan was at that point.ﬂ 
Johnson and Wakefield and the 
mediator discussed negotia-
tions.  Wakefield described some
 hesitance to move off the 
Company™s ﬁlast best and finalﬂ proposal and in the end the 
Company decided to make a new proposal in the form of a 
ﬁtimedﬂ offer that would expire if not accepted.  The proposal 
would consist of most of the item
s already offered, or agreed to, 
but with a significant reduction in
 the level of wage conces-
sions sought by the Company.  The new ﬁtimedﬂ offer would 
involve a four year contract w
ith initial wage
 reduction that 
would be raised back to current levels over the course of the 
contract.  The timed nature of the offer would enable the Com-
pany to retain, or return to, the October 3 offer if this timed 
offer did not work to achieve agreement.  At some point Young 
was invited into the meeting, without the rest of the union 
committee, and Young and the Company and the mediator 

discussed this move on the Company™s part.  Wakefield asked 
Young what it would take to get a ratified contract.  In this 
regard, Young raised the issue of providing a signing bonus to 
employees ﬁif you want somethi
ng to pass.ﬂ  Wakefield asked 
him, ﬁhow muchﬂ?  Young suggested $500 per employee.  
Young told Wakefield and Johnson that if a new proposal was 
developed by the Company, the Union could consider and vote 
on it the evening of October 8. 
Based on the discussions with Young, the Company devel-
oped a ﬁtimedﬂ offer.  The term
s of this offer were communi-
cated to Young on October 5, and written copies provided to 
him on October 8. 
On its cover the October 8 offer stated that the proposal was 
valid ﬁonly until 11:59 p.m., M
onday, October 8, 2007. . . .  
After this proposal expires, it is void and the Company will 
automatically reinstate the offer it made at the end of negotia-
tions on October 3, 2007.ﬂ (emphasis in original). 
The 4-year offer provided for a decrease in wages of $1 per 
hour for each employee, effective on the date of the agreement, 
with increases of 2.75 percent on each subsequent anniversary 
date of the agreement.  It provided for a $500 signing bonus on 
the first scheduled pay period after ratification.  A chart, creat-
ed at the suggestion of Young so
 that bargaining unit employ-
ees could see the wages (not just percentages) for each year, 
was attached and showed the hourly wage rate for each position 
for each year of the agreement. 
A holiday for an employee™s birthday was suspended for 2 of 
the 4 years of the contract. 
The medical leave-of-absence
 provision was changed in ac-
cordance with the parties™ earlier tentative agreement on that 
subject.  It provided th
at employer paid health insurance (which 
still required the $35 weekly employee premium) would con-
tinue for only the first 12 of the 24 months maximum medical 
leave. 
The parties™ tentative agreement on disciplinary records re-
tention was included in the proposal. 
The performance bonus provision of the contract was 
changed so that after the first year of the contract, the quarterly 
bonus potential went from $100 to $75 for each of the three 
bonuses (quality returns, safe
ty incentive, an
d attendance). 
The vacation call in language was altered, as the parties had 
tentatively agreed: one vacation call in per day was allowed 
when the Company had less than 20 employees, two were al-
lowed when the Company had 20 or more employees. 
The fifth week of vacation for employees with more than 20 
years seniority remained in the contract. 
As to health insurance, the Company™s right to change insur-
ance carriers was again (as in the expiring agreement) limited 
to changes that left the benefits ﬁsubstantially similar.ﬂ   
In terms of the proposed health insurance, the October 8 pro-
posal initially given to Young provided that 
 The Company will implement a new Group Health Insurance 
Plan.  This new plan will have substantially similar medical 
coverage as identified in the [old plan™s] Summary Plan De-
scription. 
 The proposal went on to set forth the deductibles and the 
health savings programs to offset the deductibles as agreed to 
by the parties in the September 30 proposals. The plan also 
included the provision that the employees would continue to 
pay $35 a week as their portion of
 the health insurance premi-
um. When Young saw this health 
insurance language on October 
8, he called Johnson and expres
sed concern about the ﬁsubstan-
tially similar medical coverag
eﬂ language.  Johnson discussed it 
with Wakefield, and made a change in accordance with his 
discussions with Young.  He fa
xed the new amended page to 
Young.  As a result of their disc
ussions, the original October 8 
proposal was amended, as follows. 
 The final version (the first 
sentence of which was inadvert
ently dropped and had to be 
handwritten in) now stated: 
 The company will implement a new Group Health 
Plan.  This new plan will have the same medical coverage 
as identified in the [old plan
™s] Summary Plan Description. 
 The membership met and disc
ussed the October 8 (and the October 3 offer) on October 8. 
 Based on the meeting and vote 
taken at the meeting, Young called Johnson the evening of 
October 8 and told him that th
e Union rejected the October 8 
proposal.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 144 
10.  October 10 and 16 bargaining 
The parties™ bargaining se
ssion on October 10 was conduct-
ed through the mediator.  The 
parties met separately.  The 
Company reinstated their offer of October 3.  The Union made 
a proposal that maintained its October 2 proposal in most re-
spects but provided for a reduced demand: the Union proposed 
increases of $.080 per hour in each year of the contract.  John-
son™s undisputed (and credited) testimony, confirmed by his 
bargaining notes, is that the 
Union conveyed that the Compa-
ny™s wage offer was ﬁunacceptable, but that the insurance 
seemed to be okay.ﬂ  Wakefield 
testified that the Union raised 
the issue of wages as a problem but did not mention health 
insurance.    
The parties met again on Tuesday, October 16.  The meeting 
lasted just a few minutes and ne
ither party made a proposal or 
offered movement.  The Company reiterated that the October 3 
proposal was its final proposal.  
Probably at this meeting, but 
perhaps by phone thereafter (the 
record is unclear), Wakefield 
indicated to Young that he w
ould be providing him with a new 
proposal.  On Wednesday, Oct
ober 17, Young and Wakefield 
spoke by telephone and Wakefi
eld told Young that he had 
misspoken, and would not be 
providing a proposal, but would 
be providing a response to the Union on Friday.  Wakefield 
would not explain further. 
11.  The Company™s response to the Union™s 
information request 
By letter dated Thursday, October 18, the Company provided 
its response to the Union™s Octo
ber 4 information request.  The 
letter stated: 
 On October 4, 2007, [   ] you gave KLB Industries, 
Inc. an information request. Please accept the information 
below as the Company™s response to this request. 
 Health Care Insurance 
 One of the issues that you raised in your letter was a 
concern with the phrase in 
the Company™s proposal that 
read: ﬁthe majority of the Group Health Insurance bene-
fits.ﬂ After you made the information request, the Compa-
ny changed its proposal from re
ading ﬁthe majority of the 
Group Health Insurance benefitsﬂ to ﬁthe same Group 
Health Insurance benefits.ﬂ The Company commits to 
providing substantially the same
 medical coverage in its 
proposed plan as it does under the current plan. 
While the Company commits to providing the same 
medical coverage in its propos
al as it currently does, KLB 
cannot provide the same positive result with much of the 
information that you requested
 about the its proposal. The 
Company is unable to provide you with the following in-
formation about its proposal to
 change the group health in-
surance plan: (1) a summary plan description; (2) a Form 
5500; (3) a copy of any rules, regulations, procedures, ad-
ministrative manual or procedures or policies which affect 
or relate to the plan; (4) a complete cost breakdown of the 
plan; (5) the name, address. and principal contact of the 
office which administers the plan; (6) copies of claims for 
coverage made under the plan; 
(7) 
copies of any contracts 
with healthcare providers, insurers, or healthcare plans; 
and (8) any rules regulations, procedures, and policies that 
affect the Health Reimburseme
nt Account. As we have 
expressed during negotiations, 
KLB has not actually pur-
chased a plan like the one proposed. So, the information 
that you are asking for 
does not yet exist. 
In addition, we cannot provide
 you with copies of con-
tracts with healthcare providers, insurers, or healthcare 
plans. The Company does not have contracts with health 
care providers, insurers, or he
althcare plans.  And, alt-
hough our current plan is administered 
by United 
Healthcare, a United Health Group Company, the current 
plan type does not allow for 
KLB to have a principal con-
tact. 
 Bonuses 
 The Company has attached to this letter as Exhibit A 
the information that you requested on its bonus proposal. 
 Wage Reductions 
 The Company disagrees that information you request-
ed about its current customers is necessary and relevant to 
the UAW™s representation of the bargaining-unit members. 
The Company™s desire to remain competitive in both glob-
al and domestic markets is no 
different from the desire of 
any business conducting operations similar to those of 
KLB. In addition, KLB has co
ntractual obligations with 
each of its customers to maintain the confidentiality of the 
customer™s information. Disclosing this information to a 
third party would not only s
ubject KLB to lawsuits, but 
could also destroy the Company™s relationships with its 
customers.  Accordingly, the UAW™s bare assertion that it 
needs to test the veracity of KLB™s ﬁclaimﬂ of competi-
tiveness is insufficient to make customer information nec-
essary and relevant to the Union™s role as the exclusive 
representative of the bargaining unit. 
The Company also disagrees that information about 
outsourced work is necessary and relevant to the UAW™s 
representation of the bargaining unit. The UAW is well 
aware that KLB has, and continues to, outsource work. To 
KLB™s knowledge, the Union has never complained about 
or grieved outsourcing.  Further, the Company and the Un-
ion have not had any bargaini
ng discussions related to out-
sourcing.  The Company fails to understand how its broad 
statement of remaining compe
titive in global and domestic 
markets triggers the necessity
 and relevancy of outsourc-
ing information. The Company, however, agrees that the wage cost sav-
ing is necessary and relevant. The first year saving is 
$36,177.00. The second year 
savings is $44,498.00. The 
third year savings $62,652.00. And the overall cost sav-
ings of the proposed wage decrease is $133,327.00. 
 In addition to this written response, at the hearing Johnson 
provided testimony regarding the Union™s request for infor-
mation.  Johnson explained th
at upon receipt of the Union™s 
October 4 information request, he
 had contacted Ray Ernst, an 
independent, self-employed insurance broker.  Johnson had 
worked with Ernst for many years and since 1997 when KLB 
was formed, Ernst had helped the Company with all its pur-
 NATIONAL EXTRUSION & MFG
. CO. 145
chases of healthcare.  In fact
, KLB had never worked directly 
with an insurance company, but always through the broker in 
purchasing health insurance plans. 
Johnson called Ernst to ask if it was possible to obtain the 
requested information about th
e high deductible alternative 
plan, before actually purchasing the plan from United 
Healthcare.  Specifically, Johnson
 asked Ernst if a copy of the 
master contract would be available for the plan that KLB was 
proposing to the Union.  Ernst told Johnson that the master plan 
document would not be provided until KLB actually purchased 
the coverage.  Johnson testifie
d (as did Young) that Johnson 
told Young at the bargaining table that this document could not 
be provided.  This was consiste
nt with Johnson™s past experi-
ence: in prior collective bargaining negotiations KLB did not 
receive a master plan document until the insurance policy had 
actually been purchased.  Indeed, the Union had never before 
made such a request. 
In his testimony, Young describe
d a process in his previous 
negotiations where the Union a
nd an employer negotiate the 
benefits and coverages of impor
tance to them and then, after 
the completion of negotiations, the plan document received 
from the insurance company would be reviewed either locally 
or sent to the Union™s Insuranc
e Department in Detroit.  The 
document would be reviewed to ma
ke sure it was consistent in 
all respects with what had been 
negotiated.  Union witness, and 
local unit chairman Conway explained a similar procedure at 
KLB when insurance carriers changed during the term of the 
contract.  Prior contracts allowed the Company, in the middle 
of a collective bargaining term, to change insurance carriers 
and/or self-insure all or any portion of the benefits ﬁprovided 
the benefits accorded are substantially similar.ﬂ  Conway de-
scribed that in the past when Johnson acted on this right and 
changed carriers, the carrier would send a book of ﬁwhat the 
plan isﬂ i.e., ﬁthe whole thin
g of coverages,ﬂ and ﬁI would 
compare it with the old one to see 
if there™s any changes in it.ﬂ  
If there were inconsistencies between the prior plan coverages 

and the new one, Conway would raise it with Johnson and 
Johnson would see that it was corrected. 
As to the request for the Fo
rm 5500 or equivalent, Johnson 
testified that due to the small size of KLB™s insurance plan, and 
the limited nature of the empl
oyee premium, the IRS did not 
require the filing of such a fo
rm and therefore none existed. 
As to the Union™s request for the proposed plans ﬁrules, 
regulations, procedures, [etc.],ﬂ
 Johnson testified that KLB did 
not possess such information, and that it would be the type of 
information contained in the plan document that KLB would 
not receive until purchasing the plan. 
As to the ﬁcomplete cost breakdown of the plan to the em-
ployerﬂ requested by the Union, 
Johnson testified that he only 
had the cost of the first year premiums and that information had 
been provided to the Union.  Johnson explained that ﬁthe insur-
ance is on a year-to-year annual 
basis, and I™m only provided a 
quote for the year, the first year 
that I™m going to purchase it.ﬂ  
Johnson had not sought quotes
 from other carriers. 
The Union™s request also aske
d for the name, address, and 
contact of the office that administers the plan.  That infor-
mation, testified Johnson, wa
s well known to the Union and 
was in the current plan document. 
The Union also requested copies of all claims for coverage 
under the plan made by employee
s and papers related to the 
processing of such claims.  On
ce more, Johnson testified that 
KLB did not possess such inform
ation and was not routinely 
provided with it.  In the past, an attempt by Johnson to obtain 
claims information on a particular employee was rejected by 
the insurance carrier, essentiall
y on grounds of confidentiality.  
As Johnson explained, he has 
no regular or ongoing contact 
with United Healthcare.  On one occasion, in approximately 
2005, the quoted renewal rates we
re higher than expected and 
he called United Healthcare to request a summary of KLB™s 
claims experience.  Johnson was told that this would not be 
provided for a company of his KLB™s size, and that United 
Healthcare only provided that to contracting companies with 
approximately 100 or more employees. 
The Union also requested, for both the current and proposed 
plan, a copy of any contracts with 
insurers or health care plans.  
Johnson testified that he had no 
contracts with health care pro-
viders. As to the rules, regulations, 
procedures, and details on the 
proposed Health Reimbursement
 Account, Johnson also testi-
fied that this information would be included in the health plan 
document that would be prov
ided only upon purchase of the 
plan from United Healthcare. 
12.  The Company™s October 19 lockout letter and 
the Union™s October 21 response; the lockout begins 
On Friday, October 19, Wakefield faxed a letter to Young 
announcing the Company™s intent to commence a lockout of 
bargaining unit employees on Monday morning, October 22.  
On the same day, letters went to bargaining unit employees 
from the President and CEO of KLB, Christopher Kerns, in-
forming the employees of the 
lockout.  The 2004 Agreement 
provides that ﬁ[a]ll insurance benefits terminate no later than 
the end of the month following the month in which an employ-
ee is laid off or is off work for any reason other than circum-
stances which expressly give rise
 to insurance benefits hereun-
der.ﬂ  Nevertheless, in
 his letter to employees, Kerns wrote that 
ﬁconsistent with the law, your health insurance coverage will 
end effective October 23, 2007.  Th
erefore, in order to continue 
insurance benefits past that da
te, you will need to apply for 
COBRA coverage.ﬂ On Sunday evening, October 
21, Young faxed a letter to 
Kerns, Wakefield, and Johns
on, stating the following: 
 This letter is in response 
to the Company™s October 18, 
2007 attempt to respond to the Union™s October 4, 2007 
information request and to the Company™s October 19, 
2007 letter regarding ﬁLockout 
of the Bargaining Unit.ﬂ 
 Health Care Insurance  
 Although I appreciate that the Company is willing to 
change their proposal to read ﬁthe same Group Health In-
surance benefits,ﬂ your next statement still maintains your 
original proposal of committing to provide ﬁsubstantially 
the sameﬂ medical coverage. With 
that 
said, the Union must have the information that has been requested to better 
understand the Company™s proposal and for the Union to 
form a proper response to the Company™s proposal. Prior 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 146 
to submitting any proposal that ultimately alters original 
contract language, the Compan
y must have sufficient in-
formation to support their prop
osal.  In the case of the 
Company™s proposal to amend the Group Health Insurance 
benefits, plan, and/or providers, the Company has failed 
miserably to supply essential 
information to the Union and 
your October 18, 2007, letter supports that the Company 
has not obtained quotes and/or
 information on the health 
insurance plan they are proposing.  Quite frankly, this is 
unacceptable. 
 Bonuses 
 The Union acknowledges that the Company did pro-
vide for the information reques
ted in regard to ﬁBonuses.ﬂ 
 Wage Reductions 
 Although the Company made an attempt to answer 
item 7 of this section (calcu
lation of the projected compa-
ny savings), the answer does not include the ﬁcomplete 
calculationsﬂ for the Union to assess the validity of these 
figures.  The Union maintains that it is entitled to all doc-
uments and information calle
d for in our October 4, 2007 
letter and, again, the Company has failed miserabl[ly] to 
supply essential informati
on regarding the Company™s 
proposals [for] wage reductions to the Union. 
Therefore, let it be clearly understood that the Union 
expects the Company to bargain in good faith and to pro-
vide the requested information so the Union can prepare 
appropriate responses to the Company™s proposals. 
 Lockout of the Bargaining Unit
   The Company has committed an unfair labor practice 
by implementing a ﬁLockout of the Bargaining Unit.ﬂ  
Throughout the entire bargaining process, the Company 
has failed to be prepared for negotiation sessions; has 

failed to provide information on proposals; has failed to 
make complete proposals in re
gard to health insurance; 
has failed to support the Company™ s position in regard to 
wage reductions; and has failed
 to present a promised pro-
posal to the Union. In fact, 
you purposely strung the Union 
along a path of deceit by stating that the Company was 
working on a proposal and ul
timately faxed a ﬁLockoutﬂ 
letter on Friday; October 19, 2007 at 16:09 (or 4:09 p.m.). 
Until the Union has received and has had an opportuni-
ty to review the requested
 information to support the 
Company™s proposals, it is an unfair labor practice for the 
Company to implement a ﬁLockout of The Bargaining 
Unitﬂ and demand that the Union accept a proposal that is 
impossible for the Union to evaluate without the infor-
mation requested.  If the Company insists on and imple-
ments a ﬁLockout of the Bargaining Unitﬂ on Monday, 
October 22, 2007, at 7:00 a.m. 
as your letter suggests, the 
Union will file unfair labor practice charges against the 
Company. 
 As promised, the Company locked out the bargaining unit 
employees commencing Monday morn
ing, October 22.  As of 
the time of the hearing in this case, late July 2008, the lockout 
remained in effect.  After the lockout began, the Company ad-
vertised for and ultimately hire
d temporary replacements to 
assist it with production during the lockout. 
Immediately after the lockout
 began, on October 24, the 
Company wrote to United Healthcare and asked the insurance 
company to ﬁ[p]lease cancel the entire group™s coverage under 
this policy effective 
10/22/07.ﬂ  According to Johnson, three 
employees sought COBRA covera
ge, but Johnson was told by 
United Healthcare that the cancellation of the entire group 
health care policy left the employees ineligible for COBRA 
coverage. 
13.  Subsequent bargaining 
The bargaining since the lockout 
has been extremely limited.  
On October 29, the parties met fo
r approximately five minutes.  
Young became angry, asserting that Wakefield had promised a 
new proposal from the Company but then, instead of a pro-
posal, sent notification that the 
employees would be locked out.  
The Company left and the rest of the session, conducted 
through the mediator, resulted in no proposal or changes in 
position. The parties met again on January 30, 2008.  The Union re-
duced its wage demand to $0.38/$0.40/$0.45, and for insurance 
proposed continuation of the prior insurance.  The Company 
rejected the proposal and the meeting was over in less than an 
hour and a half. 
The parties met again on March 28, with the mediator shut-
tling between the parties. This time the Union proposed a $0.50 
decrease the first year, and increases for the following three 
years of $0.35/$0.40/$0.40.  For insurance the Union proposed 
the old plan with an 80 percent/20 percent split. The Company 
indicated that it would consider the offer. 
D.  Prelockout Events Away
 From the Bargaining Table 
In addition to the events related to bargaining, the General 
Counsel relies on the following si
x incidents as part of the case 
in support of overall bad-faith bargaining by the Company. 
1.  Sometime in the summer of 2007, the Company replaced 
some overhead doors that had been broken for some time.  In 
August, the Company also instal
led three video cameras that 
looked outside the facility.  J
ohnson testified that the cameras 
were installed because of some 
vandalism that occurred at night 
in KLB™s parking lot.  It is undi
sputed that the cameras were in 
use during the lockout, during which the Company has contin-
ued to operate the facility with replacement workers. 
2.  In August, Company President Kerns received an audio 
birthday card that played snippets
 of a song.  Using that audio 
card and others he purchased, Kerns began playing the snippets 
of music over the loudspeaker.  The snippets lasted less than a 
minute at a time.  The snippets included the theme music from 
the Good, the Bad and the Ugly, Bad to the Bone, and Who Let 
the Dogs Out.  Some other snippe
ts were played as well.  At 
first he played them several times a day, in the morning when 
he got there, at lunch, and at quitting time, although the fre-
quency diminished over time. 
3.  On September 26, union st
eward Mark Miranda was ter-
minated after an angry encoun
ter with Plant Manager Kevin 
McKnight.  Miranda worked at KLB as the lead man in fabrica-
tion, setting up punch and drill 
presses.  On September 26, 
before lunch break, Miranda was stopped by Roger Leugers 
 NATIONAL EXTRUSION & MFG
. CO. 147
and another employee and asked to fix the punch press on 
which they had been working.  He began working on the press, 
hitting the buttons to readjust the die.  McKnight had been 
working on another piece of equipment and passed by the fab-
rication department on his way to
 the restroom.  He saw the 
employees not working and told them it was too early to stop 
and that they should get back to work.  McKnight testified that 
the employees had no explanation for not working.  However, 
Miranda testified that he told McKnight that they were not 
stopping but that he was fixing th
e press and they could not run 
the machine while he fixed it.  McKnight testified that he start-
ed to leave and Miranda began ﬁcycling the pressﬂ without 
product in it in a way that could damage the press and cause 
injury, and that Miranda stared at McKnight while he did it.  
Miranda claims he said, ﬁyou know, why should you fix any of 
the machines, because no one™s going to be here anyways, 
we™re going to strike.ﬂ16  Miranda testified that after he said this 
McKnight became angry, said something about ﬁI don™t fucking 
need this right nowﬂ and told him to go home for the rest of the 
day.  McKnight went to the restroom.  Miranda followed him 
into the restroom.
17  A couple of other employees were in the 
restroom already, including Conway.  Miranda was angry and 
admits to using the word ﬁfuckﬂ in speaking to McKnight.  
McKnight testified that Miranda
 came up behind him and said 
ﬁfuck you.ﬂ  To which McKnight said, ﬁNow you can go home.  
You™re fired.ﬂ
18  Conway and McKnight testified that Miranda 
replied, ﬁFuck you.  I will go 
home.ﬂ  According to Miranda, 
both he and McKnight were sw
earing.  Miranda got mad, 
claims he said nothing, punched 
out, and left the shop.  He was 
mad when he left and he admits he hit the accelerator hard as he 
drove from the gravel parking lo
t.  McKnight saw him ﬁpeel 
outﬂ of the parking lot, spraying gravel on the car of KLB co-
owner John Bishop.  Upon approaching the car McKnight 
could see where powder from the gravel had damaged the door.  
Miranda admits that the gravel
 could have sprayed and dam-
aged another car.  Conway testifie
d that at lunchtime he went to 
his car and saw in the gravel that someone had spun out.  It was 
noticeable enough that it caused him to check his own car for 
damage.  That afternoon, McKn
ight told Craig Johnson about 
the incident and told him that he had terminated Miranda.
19                                                   16 On cross-examination, after exam
ining his pretrial affidavit, Mi-
randa changed his story slightly.  He
 stated that McKnight was working 
to fix the extrusion punch just before he confronted Miranda.  In the 

affidavit Miranda recalled telling Mc
Knight, ﬁwhy worry about fixing 
the extrusion press when we are not going to be here anyways on Fri-
day, because we are going to vote to strike.ﬂ  McKnight testified that 

when he confronted Miranda he wa
s headed to the restroom and had 
ﬁbeen working on a piece of equipment and had grease and stuff on 
meﬂ but he did not identify the piece of equipment. 
17 One employee, Edward Huffman, testified that he saw McKnight 
follow Miranda into the restroom.  However, McKnight and Miranda 
both agreed that Miranda followed McKnight into the restroom, and I 

do not credit Huffman on this point. 
18 According to Miranda, McKnight turned around and said, ﬁyou™re 
fucking fired, Mark.ﬂ 
19 Johnson™s retelling of McKnight™s
 account of the incident was 
consistent with McKnight™s testimonial account of events.  Johnson 
testified that McKnight did not relate
 that Miranda raised the issue of a 
potential strike in his interactions with McKnight. 
The next day a disciplinary form documenting Miranda™s ter-
mination was filled out and sign
ed by McKnight, listing the 
reasons for termination as insubordination, violation of safety 
rules, and violation of company rules. 
4.  On the morning of Se
ptember 26, plant manager 
McKnight approached Conway at work and told him that Com-
pany president Kerns wanted to have a meeting with the local 
union bargaining committee after lunch.  McKnight told Con-
way that some people had been talking about going on strike 
and he asked if they should be doing that.  Conway told him 
that he had not been doing that. 
5.  Sometime after lunch that day, Conway met with Kerns, 
Johnson, and Roger Leugers in Mc
Knight™s office.  There was 
discussion of Miranda™s firing 
and then Kerns said ﬁthere™s 
some people out there talking stri
ke.ﬂ Kerns said to Conway, ﬁI 
think its illegal for the committee to be telling their members 
about negotiations.ﬂ  Conway replied, ﬁ[d]on™t they have a right 
to know?ﬂ  Kerns replied, ﬁ[w]ell just try to calm things down a 
little bit.ﬂ  Conway told Kerns that ﬁI™d see what I could do.ﬂ 
6.  On September 28, Conway
 was at the VFW hall across 
the street from KLB in conjuncti
on with negotiations when he 
received a phone call from an empl
oyee at work.  The employ-
ee told Conway that Kerns had called a meeting at the time 
clock and there was no one from the Union there to represent 
the employees.  (Union steward 
Miranda had been fired and the 
union committee members were at the VFW.)  Leugers and 
Conway went over to the plant.  McKnight met them at the 
front office and asked why they were there.  They told him 
about the call and McKnight went 
into his office and reported it 
to Kerns.  Kerns said, ﬁOkﬂ and came out to the time clock 
where the employees had assembled.  Kerns seemed angry and 
told employees he had gotten a 
call from a customer asking if 
the employees were going on strike.  Kerns told employees 
something to the effect of ﬁ[w]e don™t need this kind of stuff.  
Just do your job and everything will work out in the end.ﬂ 
E.  Incidents After 
the Lockout Begins 
1.  Immediately after the lockout KLB hired three security 
guards.  One, Jose Morales, 
used a handheld video camera dur-
ing the first few days of the lo
ckout, pointing it at picketers as 
they walked past the gate to a truck entrance for the facility.  
Johnson testified that this was prompted by a report from a 
truckdriver that some picketers had blocked his way.  Morales™ 
videotaping was not confined to
 instances when trucks were 
leaving or entering the facility.  There is no record evidence of 
any violence or other misconduct 
at this time that would serve 
as a basis for the videotaping.
20  In the second week of the 
lockout, Young approached Morales and told him, ﬁYou can™t 
be videotaping these guys, that™s against the rules.ﬂ  After that, 
the videotaping stopped. 
2.  A public right-of-way traverses the KLB property around 
the facility.  In the Fall, probably just after lockout began, KLB 
paid a surveying company, Lee™s Surveying, to mark with paint 
marks where KLB™s property bega
n and ended.  Kerns told 
Conway that he had this done to ﬁkeep everybody safe.ﬂ  With-
                                                 20 The truth of the report from the truckdriver cited by Johnson was 
not proven. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 148 
in 2 weeks of the lockout™s 
commencement the Union placed 
picket signs in the ground across the road from the KLB facility 
in areas the Union believed, based on the surveying marks, to 
be within the public right-of-way.  Those signs have remained 
in the ground, for the most part, without incident since October 
2007.  In June 2008 someone rem
oved some of the signs.  The 
Union replaced them and by that evening someone had ﬁbro-
kenﬂ them.  The Union waited approximately one week, until 
June 24, 2008, and replaced the 
signs again.  Johnson testified 
that KLB security guard Morales observed the signs being put 
back in the ground and believed they were being placed on 
Company property, and believed that this constituted trespass-
ing.  Morales called the police.  The Bellefontaine Police De-
partment received a call to meet at KLB with Morales regard-
ing a trespassing complaint.  Officer Blake Kenner of the Belle-
fontaine police took the call and 
met with Morales.  Morales 
expressed concern that the Union had placed picket signs on 
ground that was KLB property, and that this would constitute 
trespassing.  Kerns told Kenner 
about the survey Lee™s Survey-
ing had done the previous Fall.  By the time of this incident, the 
paint marks laid down by Lee™s to identify KLB property had 
mostly washed away.  Kenner ha
d his dispatcher contact Lee™s 
Surveying and have them come 
out and meet him at KLB.  
Someone from Lee™s came over to the facility and Kenner 
asked if they could review th
eir records and tell him whether 
the Union was infringing on Company property.  Lee™s was 
concerned about who would pay 
the bill for this additional 
work.  Kenner made clear that 
he (or the city) would not.  The 
Company said ﬁthey™d already paid 600 and some odd dollars 
for this expense and they weren™
t going to either.ﬂ  So Kenner 
told Lee™s that he wasn™t going to use their services.  Kenner 
went inside and told the Company he had no way to determine 
if the Union signs were on Company property.  Once inside, 
Morales showed Kenner on the video monitors that a union 
member was approaching near a Company dock.  Kenner went 
outside to address the situation.
  Once outside, the representa-
tive of Lee™s Surveying opined to Kenner that the union mem-
ber had not been on Company property and further that he be-
lieved that the signs were on the public right-of-way and not on 
property exclusively controlled by the Company.  He told Ken-
ner this based on a pink mark he found from the last survey and 
he explained thatŒapparently 
estimating it from where he 
stoodŠﬁyou go . . . 50 feet from this mark and that™s all public 
right-of-way.ﬂ
21  The signs remained undisturbed thereafter and 
were in place at the time of the hearing in July 2008. 
Analysis 
A.  Overall Bad-Faith Bargaining 
The complaint in this case alleges that based on its overall 
conduct KLB has failed and refused to bargain in good faith 
with the Union in violation of Section 8(a)(5) and (1) of the 
Act.                                                  21 Kenner™s testimony on this score was hearsay, as was Conway™s 
similar testimony. Officer™s Kenner and Conway™s accounts of what the 
Lee™s Surveying employee told them cannot prove that the signs were 
on the public right-of-way. 
Section 8(a)(5) of the Act provides that it is an unfair labor 
practice for an employer ﬁto refuse to bargain collectively with 
the representatives of his employ
ees.ﬂ  29 U.S.C. § 158(a)(5).  
Section 8(d) of the Act defines 
the duty to bargain collectively 
as ﬁthe performance of the mutual obligation of the employer 
and the representative of the employees to meet at reasonable 
times and confer in good faith with respect to wages, hours, and 
other terms and conditions of 
employment.ﬂ  29 U.S.C. § 
158(d).  Good-faith bargaining ﬁdoes not compel either party to 
agree to a proposal or require the making of a concessionﬂ (29 
U.S.C. § 158(d)), but ﬁ[g]ood-faith bargaining ‚presupposes a 
desire to reach ultimate agreement, to enter into a collective-
bargaining contract.™ﬂ  
Public Service Co. of Oklahoma,
 334 
NLRB 487 (2001) (quoting 
NLRB v. Insurance Agents™ Union,
 361 U.S. 477, 485 (1960), enfd. 318 F.3d 1173 (10th Cir. 
2003)).  ﬁ[M]ere pretense at negotiations with a completely 
closed mind and without a spirit 
of cooperation does not satisfy 
the requirements of the Act.ﬂ  
Mid-Continent Concrete, 336 
NLRB 258, 259 (2001), enfd. 308 F.3d 859 (8th Cir. 2002).  
ﬁIn determining whether a party ha
s violated its statutory duty 
to bargain in good faith, the Board examines the totality of the 
party™s conduct, both at and away
 from the bargaining table.ﬂ  
Public Service Co.,
 supra at 487 (internal citations omitted).  
From a party™s total conduct both 
at and away from the bargain-
ing table, the Board determines
 whether the party is ﬁengaging 
in hard but lawful bargaining to 
achieve a contract that it con-
siders desirable or is unlawfully
 endeavoring to frustrate the 
possibility of arriving at any agreement.ﬂ  Id. 
As discussed herein, a review
 of the Respondent™s conduct 
leads me to conclude that the Respondent did not fulfill its ob-
ligations with regard to the Union™s October 4 request for in-
formation. This is a serious matt
er, particularly given the divi-
sions between the parties and th
e Union™s belief that wage in-
creases were in order while the Respondent pushed for wage 
cuts.  I will examine that issue 
in depth, below.  However, I do 
not agree that the Respondent™s 
bargaining conduct constituted 
overall bad-faith bargaining.  The record does not support the 
conclusion that the Respondent™s
 bargaining was intended to 
frustrate the possibility of agreement.  Nor did it approach ne-
gotiations with a completely clos
ed mind and without a spirit of 
cooperation.  As to this promin
ent allegation of the complaint, 
it is not a close case. 
Negotiations began when the union representative™s schedule 
permitted.  The Respondent met, made movement and attempt-
ed to reconcile differences.  KLB™s approach to negotiations 
involved, most saliently, a dete
rmination to bargain concessions 
from the Union.  Its justification offered at the table and at trial, 
related chiefly to competitive pressures, as well as lowered 
productivity and rising health care 
costs.  At least initially, the 
Union sought, and anticipated, 
that economic gains would be 
made in this round of negotiations.  This did not happen.  Es-
sentially, the Union found itself in a position where its pro-
posals for gains were not being accepted.  The productive bar-
gaining involved negotiations to am
eliorate the severity of the 
Company™s opening proposals.  Within this ambit, the Re-
spondent discussed proposals.  It 
tried different proposals.  It 
made movement, and 
reacted to union acceptance of certain 
proposals (i.e., health care) 
by moving toward the Union on 
 NATIONAL EXTRUSION & MFG
. CO. 149
other proposals (i.e., wages).  However, nothing in the Act 
requires that KLB agree to some of the Union™s initial pro-
posals in order to justify pressing its own proposals.  To the 
contrary, the Act is clear that
 good-faith bargaining ﬁdoes not 
compel either party to agree to 
a proposal or require the making 
of a concessionﬂ (29 U.S.C. § 158(d)). 
In terms of the substance of the Respondent™s proposals, I 
think it was not difficult for the General Counsel to show that 
the Respondent™s economic proposals were harsh.  From the 
standpoint of an employee, wage reductions over the life of the 
contract of first 20 percent, ev
en bargained down to 12 percent, 
are hard to characterize otherwise.  But a first principle of the 
Act is its indifference to the co
ntent of proposals as long as the 
content of the proposals, or the manner in which they are pro-
posed and bargained, do not evince an effort to thwart agree-
ment or bar discussion.  As to
 the Respondent™s proposals, the 
ﬁcriticismﬂ mounted by the Gene
ral Counsel is that the pro-
posals were harsh, and this, sta
nding alone, at least under the 
circumstances here, is not compelling.  
It is notable that if the Respondent™s proposals were harsh, 
the harshness was primarily li
mited to harsh economic de-
mands.  The Respondent points out, with some force, that none 
of its proposals challenged the Union™s status or undermined 
the Union™s standing with or as a representative of the work-
force.  Thus, the bargaining was free of proposals to limit union 
access to the workforce, weaken the union security or dues 
checkoff provisions that prevailed in prior contracts, or to un-
dermine or curb employee or union 
solicitation rights.  No hint 
of an effort to remove the uni
on from the workplace is found in 
its conduct.  The Respondent did 
initially propose to make arbi-
tration nonbinding, while retain
ing the contract™s no-strike 
clause, a proposal that strikes at
 a core function and power of a 
union in the workplace and must, at the least, raise the eye-
brows of an ALJ or Board seeking to assess underlying motives 
of an employer™s bargaining stra
tegy.  But this initial proposal 
was abandoned on September 25, and did not resurface at any 

time.  Similarly, the Company™
s initial proposal to exclude 
decisions on leaves of absence from the grievance and arbitra-
tion procedure was also abandoned 
by KLB in its September 30 
proposal.  These proposals, involvi
ng as they do the final deci-
sion in the hands of the employer, might suggest an effort to 
displace or undermine the Union.  But such proposals were 
discarded by KLB during the bargaining process. 
The Respondent presented, bargained, and pursued its objec-
tives to seek concessions withou
t evincing hostility to the pro-
cess or to the Union.  It is certainly not required in order to find 
bad-faith bargaining, but it is nota
ble that the record is devoid 
of even a single statement or comment by any agent of KLB at 
the bargaining table, or about 
the bargaining process that sug-
gests a design to thwart agreement or an unwillingness to en-
gage in meaningful bargaining.
22                                                  22 Of course, this may be attributab
le to an employer™s (or its advi-
sor™s) sophistication.  Again, such comments are not required if a par-

ty™s bargaining conduct otherwise de
monstrates bad faith, but I note 
that such evidence does not form any part of the General Counsel™s 
case here.  Compare 
Regency Service Carts, Inc.
, 345 NLRB 671, 714Œ
715 (2005) (employer bargainer told
 union ﬁyou want a contract, we 
One sophisticated ruse to avoid condemnation for fixed 
ﬁtake-it-or-leave-itﬂ bargainingŠbut with the same illicit mind-
set and achieving the same affectŠis for an employer to start 
bargaining with drastically ha
rsh demands and then, making 
movement towards the union, ba
rgain back to a merely harsh 
bargaining position, predetermined and from which no com-
promise is possible.  
Mid-Continent Concrete, 336 NLRB at 
260Œ261 (condemning ﬁRespondent™s 
negotiating styleﬂ which 
ﬁwas to put forward a harsh bargaining proposal, stand by the 
proposal, then as the negotiations dragged on, concede no more 
than the status quo, and stall 
the negotiations by refusing or 
delaying its response to an
y additional proposalsﬂ). 
If seeking to condemn KLB, this would be the angle from 
which to view KLB™s bargaining tactics, but in this case even 
this is unsatisfactory.  Most 
all bargainersŠcollective bargain-
ers and consumers bargaining for a new carŠstart low, and 
allow themselves to be bargained back to something they were 
originally hoping for, all the while pointing out how far they 
have moved from their original o
ffer.  Such tactics are not con-
demnable in their own right unless they appear to veil a closed 
mind, an unwillingness compromise
, listen to the other side, 
and adjust proposals in an effort to reach agreement.  The evi-
dence is sorely lacking here.  The bargaining was not marked 
by delaying tactics or a refusal of the Respondent to respond to 
issues raised by the Union. 
In its brief, the Government focuses on a number of areas in 
which it sees support for its alle
gation of overall bad-faith bar-
gaining.  I consider each below. 
1.  The Respondent™s health care proposals 
The General Counsel, joined by the Union, focuses much 
criticism of the Respondent on 
the Company™s health care pro-
posals and the bargaining surrou
nding it.  The General Counsel 
attacks the Respondent™s health
 care proposals as ﬁvague and 
confusing.ﬂ  The Union calls 
them ﬁundefined.ﬂ  These argu-
ments misrepresent what occurred at the bargaining table. 
The medical care provision contained in the expiring 2004 
Agreement provides helpful background to the 2007 bargain-
ing.  In that agreement, the Company agreed that it ﬁwill pro-
vide for employees and their eligible dependents a comprehen-
sive plan of group insurance.ﬂ  However, the 2004 Agreement 
recognized the right of the Comp
any to change insurance carri-
ers and/or insurance plans during the term of the agreement.  
Thus, the 2004 Agreement provided that the Company reserved 
the right to change insurance carriers and/or go to self insur-
ance ﬁprovided the benefits accorded are substantially similar,ﬂ 
and reserved the right ﬁto subs
titute a health maintenance pro-
gram for the existing medical plan.ﬂ The agreement also pro-
vided for a change in the Company™s costs if it changed insur-
ance carriers or if the insurance carrier changed rates. 
In terms of benefits for em
ployees, the 2004 agreement spec-
ified benefits (of no less than): co-pays that applied to out of 
pocket maximums, doctor office 
visit co-pays of $10, no in 
network deductibles, out of ne
twork deductibles of $500 indi-
vidual/$1000 family, 80 percent/
20 percent in network co-
                                                                              
don™t.ﬂ; ﬁI™ll meet, but I™m just going to say no to everythingﬂ; ﬁI won™t 
change my mindﬂ).
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 150 
insurance and maximum out of 
pocket expenses of $1000 indi-
vidual/$3000 family for in network or $1750 individual/$3500 
out of network utilization, and a formula for determining the 
maximum weekly payroll deduction up to $35 per week per 
employee.  In terms of level of be
nefits or coverages, that is all 
that the 2004 Agreement provided. 
This constituted the entire coll
ectively-bargained agreement 
regarding health insurance.  Mo
re information, such as that 
found in the plan document or in a summary plan description, 
was not part of the collective bargaining agreement.  This re-
flected the practice of the pa
rties.  As Young testified,  every negotiations that I™ve ever negotiated, in my whole ca-
reer the Summary Plan Description comes afterwards.  And 
then it™s reviewed by us locally or sent to the International 
Union™s Insurance Department for the review to see if it 
matches what we negotiated in the contract or at the bargain-
ing table.
23  Indeed, as referenced above, the 2004 Agreement provided 
the Company with the right to change insurance plans, or carri-
ers, or even to termin
ate the plan and self-insure, as long as the 
benefits provided were ﬁsubstan
tially similar.ﬂ  Unit Chairman 
Conway™s testimony made clear that this practiced predated the 
2004 Agreement.  In other words, the key issues and benefits 

were negotiated at the bargaining 
table, made part of the collec-
tive-bargaining agreement, and then the Company purchased a 
plan from an insurance company.  During the term of the col-
lective-bargaining agreement there might be changes in the 
plan or indeed, in the insurance company.  The plan document 
would be sent to the Union after-the-fact for review.  As long as 
the benefits stayed ﬁsubstantially the sameﬂ and nothing in the 
document contradicted or undercut what had been negotiated, 
there was no problem.  If it did, the Union would demand that 
the Company fix it, and, in the instance recalled by Conway, it 
did.  Here is Conway™s explan
ation of how the employees went 
from being covered by insurance from a company called An-
them, to the current insurer, United Healthcare: 
 Q.  Is there a point where the insurance changed to be-
come United Healthcare? 
A.  Yes.  We™ve had it for,
 I don™t know, four or five 
years. 
Q.  Okay.  And do you recall how the United 
Healthcare insurance, the provider was changed?  Was it 
changed at the bargaining table? 
A.  No.  If it was similar, he
™d have the right to change 
it.  It™s in a book every year and I compare it with the old 
one. Q.  Okay, you said ﬁheﬂ and ﬁthey sendﬂ, so who are 
you referring to? 
A.  The insurance company would send a book every 
year and I would compare it with the old one to see if 
there™s any changes in it. 
                                                 23 In his testimony, when Young referred to the ﬁsummary plan de-
scriptionﬂ he was, in fact, referring to the master plan document pro-

vided by the insurance company to KLB.  The master plan document 
for the health insurance 
plan in effect after May 1, 2007, was entered 
into evidence as Respondent Exhibit 2. 
Q.  Okay, now when you say ﬁsend a bookﬂ, is that a 
book of what the plan is that you have?  Is that what 
you™re referring to? 
A.  Yeah, it was the w
hole thing of coverages. 
Q.  Okay, and then you would compare it to the one 
the previous year? 
A.  Right. 
Q.  Okay.  And you said ﬁhe would change itﬂ, who 
were you referring to? 
A.  If Craig changed insurance carriers. 
Q.  And that would be Craig Johnson? 
A.  Right. 
Q.  And you said you compared it every year.  You 
compared it to what? 
A.  I compared it to the old one. 
Q.  Okay, and do you recall any problems over the 
years when there would have been changes? 
A.  There was a few times with co-pays and things like 
that. 
Q.  Okay, and what did you do? 
A.  Well, I remember a c
ouple years ago we hadŠgot 
new insurance card[s] and the co-pay were completely dif-
ferent on it.  Konrad [Young] and me talked to Craig 
Johnson and he fixed it. 
Q.  Okay.  When you say ﬁfixed itﬂ, what did he do? 
A.  Well, they issued new cards and they were correct 
this time. 
Q.  And so when you say ﬁcorrectﬂ, what do you mean 
ﬁcorrectﬂ? 
A.  It had the old co-pays that we had on there before. 
 Thus, the standard practice, with which the Company and the 
Union were familiar, was for th
e parties to negotiateŠand put 
in the collective-bargaining agr
eementŠonly the basic benefits 
information.  Subsequently, the Company would provide a plan 
document that the Union would re
view and make sure was in 
accord with what the parties had negotiated.  A variant of this 
process was repeated during the term of the collective-
bargaining agreement, as insurance companies updated and 
changed their plan and as KLB™s Johnson searched for better 
insurance packages, with the condition that the Company pro-
vide the employees with substantially similar benefits. 
This history and standard practiceŠwhich I believe to be not 
atypical for employers and unions
 negotiating health insurance 
benefitsŠdoes not mean that th
e Union was required to follow 
this practice in 2007 negotiations.  In my view, should the Un-
ion have desired, it was free to seek negotiations over each 
word and line of the plan that the Company intended to apply to 

employees.
24  But that is not, in fact, what happened here, and I 
think the historical practices of the Company and the Union 
inform the events that transpired at the bargaining table in im-
portant ways. 
While the Company™s gutting of the existing contract lan-
guage (some of it described as 
inadvertent) in its opening pro-
                                                 24 At least, to the extent the details involved mandatory subjects of 
bargaining.  Of course, there are prob
ably fine points of the plan (which 
is a contract between the Company a
nd the insurance company) that are 
not mandatory subjects of bargaining
 but that is beside the point. 
 NATIONAL EXTRUSION & MFG
. CO. 151
posal legitimately engendered some
 confusion as to what the 
Company was proposing, in subs
equent negotiations the Com-
pany™s proposal was not unclear.  The Union™s professed mysti-
fication at trial cannot be credit
ed.  The Company™s ﬁalternative 
proposalﬂ (GC Exh. 8) provided a new high deductible plan in 
summary form.  Notably, while the parties focused on the level 
of deductibles, and premium costs, the suggestion that the pro-
posed alternative plan did not incl
ude benefits is false.  They 
are stated plainly on the page: 
 Plan  Plan Codes   Rt-B/Rx H9 

Plan Type   Choice Plus 
Calendar Plan/Policy  
   Plan/Both   C 
Deductible (Ind/Fam)  $2,000/$4,000 
Non-Network Deductible 
   (Ind/Fam)   $4,000/$8000 
 Copays/coinsurance:  100% 
 Office visit  100% 
 Specialist   100% 
HospitalŠInpatient  100% 
Outpatient Surgery  100% 
Urgent Care   100% 
Emergency Room  100% 
In-Network Coins[urance] 100% 
Non-Network Coins[urance] 80% 
Out-Of-Pocket (Ind/Fam)  $2,000/4,000 
Non-Net Out-Of-Pocket  
   (Ind/Fam)   $8,000/$16,000 
Med/Rx Ded. Combined  Y 
Med/Rx Out-Of-Pocket  

   
Combined     Y 
 Prescription Drugs: 
 Member Co-Pay  $10 Copay Tier 1 
    $30 Copay Tier 2 
    $50 Copay Tier 3 
Member Home Delivery  2.5 X Copay Home 
       Deliv[ery] 
 *        *        *        *        *        *        *        * 
Non ŒNotification Fee 50% 
Lifetime MaximumŠNetwork 
Lifetime MaximumŠNon-Network 
Lifetime MaximumŠCo
mbined $5,000,000 
 This level of detail is easily equal to the level of detail nego-
tiated by the Union in the 2004 Ag
reement.  The suggestion at 
trial by union witnesses, some
times endorsed, 
sometimes con-
tradicted, that the Company™s proposal did not list any benefits 
or coverages cannot be taken se
riously.  Equally without force 
is the claim by union witnesses that when they agreed to the 
Company™s health care proposal on September 30, that they 
were only agreeing to the deduc
tibles and health savings plan 
informationŠby themselves im
portant areas of discussionŠ
and not to the benefits plainly set forth on the Company™s pro-
posal.  Indeed, when, on Septem
ber 30 the Union made what 
Young described as a ﬁcomplet
e proposal for the whole con-
tract togetherﬂ that would ﬁresolve all the items that were 
open,ﬂ it is not credible that 
the proposalŠwhich states as to 
medical insurance: ﬁINS Œ accept co. last offerﬂŠis anything 
but acceptance of the Company™s offer, benefits and all.  This 
acceptance of the Company™s health insurance proposal was 
orally repeated on October 3.  
As the Respondent is quick to 
point out: the fact that the Union™s own proposals to settle the 
contract included acceptance of the Company™s health insur-
ance decisively undercuts both the logic and credibility of 
claims that the Company™s health care proposal was ﬁincoher-
ent,ﬂ overly ﬁvagueﬂ or ﬁconfusing.ﬂ 
 Similarly, the fact that the 
Union brought the Company™s October 3 offer to its member-
ship for consideration decisively
 undermines the contention that 
the proposal was incapable of being accepted.  See 
Timber 
Products, 277 NLRB 769, 770 (1985) (union™s acceptance of 
pension proposal, with detailed plan to be provided at later 
date, created enforceable contract between the parties: ﬁIt is 
clear that, once the Union accepted its stated final offer, the 
Respondent was obligated to provi
de a pension plan containing 
the enumerated benefits under th
e terms specified in Appendix 
B. Any additional details could be
 resolved by the parties lat-
erﬂ). 
Young and the Union did have a legitimate concern about 
the health care insurance.  In 
its initial proposals, the Company 
had struck language contained in the 2004 Agreement that lim-
ited the Company™s right to change insurance plans and/or car-
riers to arrangements that provi
ded ﬁsubstantially similarﬂ ben-
efits.  That proposed deletion 
was a red flag for Young and the 
Union, and understandably so.  W
ith that deletion the Company 
might be free during the term of the contract to change plans or 
carriers and gut the health insu
rance benefits provided to em-
ployees.  Discussion of whether the insistence on such a pro-
posal would be permissible under 
McClatchy Newspapers,
 321 
NLRB 1386 (1996), enfd. 131 F.3d 1026 (D.C. Cir. 1997), is 
not necessary: by September 30 the Company had abandoned 
this proposal and was promising 
the Union that the new health 
care plan would have ﬁthe majority of the Group Health Insur-
ance benefitsﬂ and ultimately promised ﬁsubstantially the same 
medical coverageﬂ as in the current plan.  This did not satisfy 
the Union, which wanted assurance that the new plan would 
provide coverages exactly like the existing plan.  That is the 
Union™s right to propose, but it does not render unlawful the 
Company™s proposal to provide a 
new plan that was substantial-
ly similar in details to the current plan.  Of course, as discussed, 
supra, when confronted with the Company™s proposal the Un-
ion would have been within 
its rights to demand bargaining 
over each and every detail of the plan.  But it did not do that. 
Stripped of the incredible contention that the Company™s 
health insurance proposal contai
ned no coverage or benefits 
informationŠit contained no less than the insurance bargained 
in the 2004 AgreementŠthe Union™s contention boils down to 
the proposition that the Company™s health insurance proposal 
was unlawfully ﬁvagueﬂ or ﬁconfusingﬂ because it proposed 
that additional coverage details 
of the plan would be ﬁsubstan-
tially similarﬂ to the current plan but did not set forth all of 
those items.  At least in the present circumstances, this argu-
ment is not compelling.  First, it is telling that the Company™s 
offer was consistent with its right under the 2004 AgreementŠ
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 152 
fully accepted by the UnionŠto change during the contract 
term to insurance that was ﬁsubstantially similar.ﬂ  This was 
also part of the proposal in 2007 bargaining, and provoked no 
controversy or comment.  That the Union could accept substan-
tially similar coverage during th
e term of a contract, while 
claiming it was unlawful to propos
e substantially similar cover-
age from one contract to the next
, is remarkable.  Second, the 
Company™s proposal appears to be consistent with the manner 
of bargaining health insurance to which the parties were accus-
tomed.  The novelty of the dispute makes one question whether 
the Company™s proposal was as outrageous as the Union con-
tends.  Third, as discussed, infra, the Company explained to the 
Union why it believed it was unable
 to provide further details 
of the plan.  This is not a case where an employer refuses to 
justify or explain its  bargaini
ng conduct, which is often a key 
factor in determining bad faith bargaining.  Fourth, the Union 
did not demand, and the Company did not refuse to bargain 
over additional coverage and bene
fits items that the proposed 
labor agreement lacked.  The Union wanted the Company to 
agree that the coverages would 
be exactly the same under the 
old and new plans.  But, faced
 with the Company™s reluctance 
to agree to that, the Union did not seek to bargain each issue at 
the table.  Thus, this was not a situation where an employer 
refuses to negotiate over mandato
ry subjects.  Rather, its pro-
posal to adopt ﬁsubstantially similarﬂ coverages was met with 
the Union™s demand that it gua
rantee the same coverages.
25 Under the particular circumstances in this case, I find that the 
Company™s health care proposal
s were not unlawfully vague, 
confusing, or incomplete, and were not incapable of being ac-
cepted by the Union.  Indeed, on September 30 and again on 
October 2, the Union™s proposal
 included acceptance of the 
Company™s health care proposal. 
2.  The timed offer 
The complaint alleges that 
the Respondent™s October 8 
ﬁtimedﬂ offer was indicative of 
overall bad-faith bargaining and 
considerable evidence about it was 
presented at trial.  Accord-
ingly, I review the issue here.  I start, however, by pointing out 
that the contention that the timed offer was indicative of overall 
bad-faith bargaining is not adva
nced in the General Counsel™s 
brief.  I assume the contention was abandoned because of the 
evidence.  The evidence at trial showed that the timed offer was 
                                                 25 The Union is correct th
at, in its October 18 letter to the Union, the 
Company inconsistently phrased its of
fer on this issue.  It committed 
ﬁto providing the same medical coverage in its proposal as it currently 
does,ﬂ but also, in nearly the same breath, stated that it was committed 

ﬁto providing substantially the same medical coverage in its proposed 

plan as it does under the current plan
.ﬂ  The Company concedes that the 
October 18 letter was ﬁinartfully worded
,ﬂ and contends that the intent 
of the letter was to tell the Union that the Company was agreeing to 

guarantee the same medical coverage.  In my analysis I have assumed 
that the Company™s proposal remained, 
at least after withdrawal of the 
October 8 timed offer, a willingness to
 promise ﬁsubstantially similarﬂ 
coverage.  In other words, I have an
alyzed the matter, and resolved the 
inconsistency, from the best case scenario for the General Counsel and 
Union™s legal argument.  However, if
 the Company sticks to its word, 
then there will be no issue when th
e parties return to productive bar-
gaining: the Company says it was proposing to guarantee the same 
medical coverage the employees re
ceived under the 2004 Agreement. 
an attempt to move toward the Union for the purpose of achiev-
ing a collective-bargaining agreement.  Union representative 
Young™s view was solicited as to what would be acceptable to 
the bargaining unit and included in the timed offer.  Rather than 
showing bad faith, the timed offer was an effort to achieve 
agreement.  Moreover, the proc
ess of a ﬁtimedﬂ proposal was 
not materially different from th
e Union™s repeated resort to 
ﬁpackageﬂ proposals.  Upon rejection of any part of the Union™s 
package proposal the Union retu
rned to its previous position 
(less favorable to the Company) on each component of the 
package.  The only difference between the Union™s package 
proposal process and the Company™s timed offer process was 
that the Company set a date and time for the Union to accept or 
reject.  But the uncontradicted evidence is that this date and 
time was set in consultation with Young to ensure that the Un-
ion would have a chance to accept
 or reject before the expira-
tion of the offer.  None of the concepts and proposals in the 
timed offer were new.  There 
is no suggestion that the Union 
needed or wanted more time to consider it.  Particularly, in the 
context where the Union has relied in negotiation on the pro-
cess of regressing to previous positions upon the reject of a 
proposal, one would be hard pressed find the Company™s use of 
the practice evidence of unlawful motive.  In other words, this 
is not a case where the Company™s tactic was foreign to the 
process established by the parties.  There are circumstances 
(see, e.g., 
White Cap, Inc.,
 325 NLRB 1166 (1998), where the 
Board has permitted such tactics even where unilaterally im-
posed by the Company.  And circumstances where the Board 
has found such tactics indicative 
of bad faith.  See, e.g., 
Toyota 
of San Francisco,
 280 NLRB 784, 801 (1986).  But where the 
Union has utilized the tactic 
in the negotiations, it is under-
standable that the General Counsel does not argue that the em-
ployer™s utilization of
 the tacticŠin an effort to secure not 
thwart agreementŠis evidence of bad faith. 
3.  The 8(d) notice issues 
The General Counsel contends (not in the complaint, but for 
the first time on brief) that KLB violated Section 8(d) of the 
Act by failing to give proper 
notice required by that subsection 
of the Act.
26  There is no basis for the claim.  The Respondent 
                                                 26 Section 8(d) states, in relevant part, that 
the duty to bargain collectively shall 
also mean that no party to such 
contract shall terminate or modify such contract, unless the party de-
siring such termination or modificationŠ 

(1) serves a written notice upon the other party to the contract of the 
proposed termination or modification sixty days prior to the expiration 
date thereof, or in the event such contract contains no expiration date, 

sixty days prior to the time it is proposed to make such termination or 
modification; 
(2) offers to meet and confer with the other party for the purpose of 

negotiating a new contract or a contract containing the proposed modi-
fications; 
(3) notifies the Federal Mediation and Conciliation Service within 

thirty days after such 
notice of the existence of a dispute, and simulta-
neously therewith notifies any State 
or Territorial agency established 
to mediate and conciliate disputes wi
thin the State or Territory where 
the dispute occurred, provided no agreement has been reached by that 
time; and 
 NATIONAL EXTRUSION & MFG
. CO. 153
complied with Section 8(d)(1) when
 it sent a notice of an intent 
to terminate the contract on Fe
bruary 26, 2007.  This is unusu-
ally earlyŠthe contract was not 
set to expire until October 1Š
but nothing more can be made of 
it than the explanation offered 
by Johnson: in 2003 the Company forgot to give the notice, the 
Union failed to do so, and the parties ended up with the agree-
ment renewing automatically.  
In 2007, the Company gave an 
early notice as a precaution to avoid a recurrence of that scenar-
io.  It is true that the Company™s February notice promised ﬁbe 
in touch in the coming months 
to discuss the scheduling of 
collective bargaining negotiations
.ﬂ  Instead, Young contacted 
the Company in early September.  But this is hardly indicative 
of bad faith. 
Young was not ready to bargain until mid-September and the 
Company™s failure to contact the Union before the Union con-
tacted the Company in early September was of no moment for 
the bargaining.  The General C
ounsel also claims (GC Br. at 
14) that the ﬁRespondent failed to notify the FMCS as required 
by Section 8(d)(3).ﬂ  The claim is
 baseless.  Indeed, in the next 
breath the General Counsel concedes (GC Br. at 15) that ﬁthe 
Union™s notice was sufficient to notify the FMCS of the parties™ 
dispute.ﬂ  It was, and the sugge
stion that the Company violated 
the notice provisions of 8(d), or 
that its failure to provide a 
second notification to the FMCS 
was indicative of bad faith, 
evaporates with the concession. 
4.  The termination of 
the extension agreement 
The General Counsel contends that the Respondent™s termi-
nation of the extension agreemen
t after one week is suggestive 
of bad faith. 
I accept that the text of the extension agreement signed by 
the parties provided for a firm tw
o week extension before either 
party could terminate.
27 However, notwithstanding the te
xt of the agreement, the 
overwhelming evidence clearly 
and convincingly 
demonstrates that the agreement reached at the table between the partiesŠat 
                                                                              
(4) continues in full force and effect, without resorting to strike or 
lockout, all the terms and conditions of
 the existing contract for a peri-
od of sixty days after such notice is
 given or until the expiration date 
of such contract, whichever occurs later. . . . 
27 The Respondent takes the view that the extension agreement per-
mitted termination upon notice anytim
e, even within the first two 
weeks.  The text of the extension agreement does not support that con-

clusion.  The agreement states that
 the expiring agreement ﬁis hereby 
extended . . . to Oct[ober] 14, 2007, and 
thereafter on a day-to-day 
basis.ﬂ (emphasis added).  It then st
ates: ﬁShould either party desire to 
terminate the Agreement, said part
y shall give written notice to the 
other party at least twenty-four (24) hours in advance, and the Agree-
ment shall be terminated on the date and hour specified in the twenty-
four (24) hour notice.ﬂ  If, as the Company contends, the 24-hour ter-

mination language applies to the peri
od of time between September 30 
and October 14, and not just ﬁday-to-
dayﬂ ﬁthereafter,ﬂ then we would 
have a day-to-day contract, even be
fore October 14, and the language 
extending the contract to October 14, is superfluous, indeed, inopera-
tive.  It is, of course, ﬁa cardinal pr
inciple of contract construction: that 
a document should be read to give effect to all its provisions and to 

render them consistent with each other.ﬂ  
Mastrobuono v. Shearson 
Lehman Hutton, Inc.
, 514 U.S. 52, 63 (1995).  In this case, consistency 
is achieved by interpreting the 24 h
our termination provision to apply 
only to the ﬁday to dayﬂ period after October 14. 
the Union™s insistenceŠwas that 
the contract could be termi-
nated day to day.  This is an unu
sual situation, but in these pe-
culiar circumstances the record evidence of the parties™ real 
agreement serves to blunt the force of this as evidence of over-
all bad-faith bargaining.  Notwithstanding the language of the 
extension agreement, the Company™s decision to terminate was 
in accordance with the agreement urged by the Union and ac-
ceded to by the Company.  The 
parties adopted this agreement 
precisely because the Union did not want an extension agree-
ment that kept the contract in place for a firm period of two 
weeks.  The evidence is undisputed and endorsed by both union 
and company negotiators:  Wakefield proposed a firm two 
week extension agreement and 
Young rejected it precisely be-
cause he ﬁwanted a day to day so we would be in negotiations 
on day to day because I didn™t want to stretch it out two 
weeks.ﬂ  To avoid this, Young supplied his own version of an 
extension agreement.   Asked 
his understanding of the length of 
the extension agreement, union
 negotiator Conway mightily 
resisted efforts of counsel to suggest to him that the answer was 
two weeks, and stated that ﬁ[s]ince Konrad [Young] came out 
with this, I think it was probably day-to-day.ﬂ  (See Tr. 751Œ
752.) 
Young testified to puzzlemen
t and unhappiness with the 
Company™s termination of the agreement.  He wondered, ﬁ[i]f   
. . . the Company was so insistent upon having a two week 
extension that was signed as of 
September 30th, why they were 
terminating the contract . . . [I]
t didn™t make any sense to the 
Union what the strategy was to ask for a two week extension 
and then to cancel it a week later.ﬂ  However, Young stopped 
short of contending that the Company had breached the exten-
sion agreement, and, notably, 
there is no contemporaneous 
letter or note, or indication of
 a discussion showing that the 
Union viewed the Company™s acti
ons as a violation of the par-
ties™ extension agreement. 
Thus, we have the unusual situation where the evidence of 
the parties™ intended agreement 
is at odds with a reasonable 
reading of the agreement they signed.  It represents a classic 
mutual mistake.  September 30 was a busy time at the bargain-
ing table.  The parties were tr
ying to obtain a contract.  They 
were not focused on the terms of
 the extension agreement.  
Young did not write the language he proposed, it was a ﬁform 
extension agreement that the UAW uses.ﬂ  Apparently no one 
at the table read it very carefully and they just assumed (as 
Conway explained) that the language served the purpose for 
which it was proposed and adopted.  And that purpose was to 
enable the parties to terminate the contract at any time on 24 
hours notice. Thus, the Company™s termination of the agreement did not 
indicate subjective bad faith. In terminating the agreement it 
acted in accordance with the ag
reement reached with the Un-
ion.   Notably, the desire to terminate an agreement, and reach a 
point where the employees are work
ing on a day to day basis, is 
not, by itself, to be frowned up
on.  It is a common tactic of 
unions and employers to increase pressure for settlement by the 
prospect it creates for a strike or lockout.  In these unique cir-
cumstances, the claim of bad faith falters because the Company 
acted in accordance with agreement intended by the parties. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 154 
Given this, the most that can be said is that the CompanyŠ
relying on the common understandi
ng of both partiesŠitself a 
product of acceding to the Union™s demands for a day-to-day 
contract, did not read (or did but misread) the text.  The cir-
cumstances effectivel
y puncture efforts to transform this inci-
dent into evidence of an intent by the Company to thwart the 
collective bargaining process. The General Counsel also conte
nds that the breach of the 
agreement is an independent viol
ation of the Act, regardless of 
motive.  It is clear that repudi
ation of an extension agreement 
constitutes a per se breach of the act.  But this is a classic case 
of a mutual mistake.  Neither Board precedent nor the law of 
contracts is so unforgiving as to
 find a violation in such circum-stances.
28  I decline to find a violation of Section 8(a)(5) in 
these circumstances based on the 
termination of the extension 
agreement. 
5.  Lack of authority of bargainers 
In support of its contention that KLB bargained in bad faith, 
the General Counsel asserts that KLB bargainers lacked ade-
quate authority to negotiate a co
ntract.  In mounting this argu-
ment, the General Counsel cite
s Johnson™s testimony that he 
had to talk over union offers with
 the owners before agreeing to 
a particular offer.  However,
 Johnson also testifiedŠand the 
General Counsel concedes (GC Br. 
at 17) that this testimony is 
not necessarily contradictoryŠt
hat he had ﬁoutside limitsﬂ 
beyond which he could not go without discussing it with the 
owners, but that he made offers
 at the table without checking 
with the owners.  Wakefield 
described he and Johnson™s au-
thority as falling within ﬁparametersﬂ laid down by the princi-
pals.  All of this struck me as pr
osaic.  The salient
 point is that 
there is no evidence that Wakefield or Johnson™s authority (or 
lack thereof) hindered the collective bargaining process.  The 
limits on Johnson and Wakefield™s au
thority did not delay, stall, 
or contribute in any discernible way to the failure of the negoti-
ations. 6.  Requests for information 
The complaint alleges that th
e Respondent failed and refused 
to provide the Union with he
alth care insurance, bonus, and 
wage information requested in
 the Union™s October 4 infor-
mation-request letter.  The complaint also alleges that these 
requests were verbally renewe
d on October 10, 16, and 21. 
                                                 28 Cook County School Bus, Inc.
, 333 NLRB 647, 653 (2001) (ﬁthe 
parties conduct should be governed by what they agreed to and not by 
what was mistakenly put in the contractﬂ); enfd. sub nom. 
NLRB v. 
Cook County School Bus, Inc.
, 283 F.3d 888, 893 (7th Cir. 2002) (cit-
ing § 155 of the Restatement 2nd of C
ontracts: ﬁWhere a writing that 
evidences or embodies an agreement in
 whole or in part fails to express 
the agreement because of a mistake of both parties as to the contents or 
effect of the writing, the court may at
 the request of a party reform the 
writing to express the agreementﬂ). 
I note, again, that while Young expressed surprise that the Company 
would terminate the extension agreement after a week, there is no evi-

dence that the Union viewed the Co
mpany™s termination as breach of 
the extension agreement.  It is not even alleged in a charge.  Thus, the 
text notwithstanding, neither party to
 the agreement maintains that the 
Company breached the parties™ agreement. 
On brief, the General Counsel
 confines argument regarding 
the Respondent™s failure to provide requested information to 
the Respondent™s response to the Union™s October 4 infor-
mation-request letter.  There is
 no argument, and no evidence 
was offered, to support the alle
gations regarding verbally re-
newed requests on October 10, 16,
 or 21.  Accordingly, those 
allegations must 
be dismissed. As to the allegations involving
 the October 4 information re-
quest, the General Counsel gene
rally challenges the Company™s 
failure to provide the informa
tion on the newly proposed alter-
native health insurance plan, bon
uses, and the Union™s requests related to the Company™s proposal to reduce wages. 
a.  Health care information 
For the most part, the Company™s response (as set forth in 
detail, above) was that it did 
not possess the requested infor-
mation on the new plan, that it made an effort to obtain the 
information, but could not obtain the information until it actual-
ly purchased the new plan.  As to other items, such as the Form 
5500 or equivalent, copies of c
ontracts, quotes from other carri-
ers, and quotes for cost beyond th
e first year, Johnson testified, 
essentially, that such items did not exist.  Board precedent re-
quires an employer in this situat
ion to make a good faith effort 
to obtain requested documentation held by a third party.  How-

ever, the extent of the effort and the credibility of the failure is 
related to the nature of the relationship between the employer 
and the third party.  
Pittston Coal Group, Inc.,
 334 NLRB 690, 
692Œ693 (2001). In his testimony, Johnson painte
d a picture of a small em-
ployer that purchased its health insurance through an independ-
ent insurance broker.  The Company itself has no relationship 
with the insurer and, in Johnson™s 
telling of it, is too small to 
get attention from the insurance company.  His efforts to obtain 
the requested information were undertaken through the insur-
ance broker who told him that 
the information was not availa-
ble. Contrary to the assertions of the General Counsel, there was 
nothing inherently unbelievable a
bout Johnson™s testimony.  As 
mentioned, above, I found Johnson 
a straightforward witness.  I 
did not have reason to believe he
 was dissembling or evasive.  I 
credit his testimony on this issu
e, particularly given that his 
testimony on the issue is undisput
ed.  The most obvious avenue 
for the General Counsel to pursu
e would have been to subpoena 
the insurance broker in an effort to rebut Johnson™s claims.  Or, 
subpoena a representative of the insurance company to testify 
about what kind of materials 
and documents it makes available 
for employers in KLB™s situation.  Instead, the General Counsel 
called an employee of the UAW 
benefits department who had 
no involvement in the facts surrounding this case, but who at-
tempted to testify as an expert witness based on her familiarity 
with the health insurance industry, which expressly did not 
include familiarity with the practices of United Healthcare 
ﬁspecific to the timeframe.ﬂ  I sustained objections to her testi-
mony that went to the issue of whether the requested infor-
mation would have been the ﬁtyp
e of documents . . . readily 
available if an inquiry is made into an insurance company.ﬂ  I 
sustained objections to this te
stimony because I do not believe 
 NATIONAL EXTRUSION & MFG
. CO. 155
that the Company™s access to the requested information can be 
proven in this manner.
29 I do not believe a violation has been proven as to the re-
quested health insurance information. 
b.  Bonus information 
As to the information on bonuses, notwithstanding the Gen-
eral Counsel™s reference to it 
on brief, the evidence suggests 
that the Union felt it that its request was satisfied.  The Compa-
ny™s October 18 letter to the Union attached information related 
to bonuses.  The Union™s October 21 letter, which discussed the 
Company™s response to the Union™s October 4 information 
request, stated that ﬁ[t]he Union acknowledges that the Compa-
ny did provide for the informat
ion requested in regard to bo-
nuses.ﬂ  There is no evidence 
to support the General Counsel™s 
suggestion that bonus information was not provided to the Un-
ion.  Accordingly, with regard
 to the bonus information, no 
violation has been proven. 
c.  Wage reduction information 
The Union™s October 4 informat
ion request also sought sev-
en items listed under the heading of ﬁwage reductions.ﬂ  In the 
letter, the Union stated that it was asking for this information in 
order to determine the ﬁveracityﬂ of the ﬁcontinually assertedﬂ 
claims by the Company during negotiations that it must ﬁim-
prove its competitive position.
ﬂ  The Union contended that 
ﬁ[b]ased on this assertion, the Company has made numerous 
contract proposals that reduc
e the wages and benefits.ﬂ 
The specific requests, set out 
above, are of certain types: a 
list of current and past cust
omers and information on quotes provided to customers (and pros
pective customers); marketing 
plans, information on pricing of products, information on out-
sourcing of work previously performed by bargaining unit em-
                                                 29 In light of my rulings, the General Counsel made several offers of 
proof regarding the testimony the w
itness would have given.  In sum 
the offers of proof stated that th
e witness would have testified that 
ﬁevery insurance companyﬂ or ﬁoth
er insurance companies similar to 
United Healthcareﬂ usually have actual plan documents and extensive 

information on various plans offered by the insurance company that are 
available to prospective purchasers pr
ior to purchasing an actual plan.  
My view is that the issue does not lend itself to generalized testimony 

about the practices of insurance compan
ies.  I continue to believe that 
such testimony would not assist me
 ﬁto understand the evidence or to 
determine a fact in issueﬂ (Fed.R.Evid. 702) and I reject it on that basis.  

I also believe that the use of an 
expert witness without advance notice 
to the opposing party is in most instances going to be unfair.  The 
premise of allowing an expert witness 
to testify is that he or she can 
provide ﬁscientific, technical, or
 other specialized knowledgeﬂ on a 
relevant subject.  Given that, it is un
likely that an attorney can, with no 
advance notice, effectively cross exam
ine the witness or even line up a 
rebuttal expert witness without signi
ficant delay and disruption to the 
trial schedule.  The failure to provi
de notice is not conclusive, but it 
was a factor in my decision to bar much of this witness™ testimony.  
Finally, I would note that even if I 
permitted testimony to this effect 
(and, in fact, notwithstanding my 
ruling, I ended up allowing some 
specific testimony that probably ran 
afoul of my general ruling prohib-
iting ﬁexpertﬂ opinion on what insurance companies make available to 

prospective purchasers), I would not give it much weight.  More per-
suasive is the creditable testimony of Johnson regarding his actual 
experience in this instance seeking information sought by the Union. 
ployees, and ﬁcomplete 
calculationﬂ of the 
anticipated savings from the proposed wage cuts.  In its response, the Company 
refused to provide most of th
is information, although it did 
provide the amount of anticipa
ted wage savings, without any 
calculation or information that
 would show how the figures 
were reached. The Un
ion™s October 21 follow-up letter ﬁmain-
tain[ed] that it is entitled to all documents and information 
called for in our October 4, 2007 letter,ﬂ and with regard to the 
wage figures, specifically pointed out that the Company did not 
provide ﬁ‚complete calculations™ for the Union to assess the 
validity of these figures.ﬂ 
In Caldwell Mfg. Co.,
 346 NLRB 1159, 1159Œ1160 (2006), 
the Board summarized its precedent on the duty to provide 
requested information: 
 an employer™s duty to bargain 
includes a general duty to pro-
vide information needed by the bargaining representative to 
assess claims made by the employer relevant to contract nego-
tiations.  Generally, information pertaining to employees 
within the bargaining unit is presumptively relevant.  
CalMat 
Co., 331 NLRB 331 1084, 1095 (2000).  However, when the 
representative requests informat
ion that does not concern the 
terms and conditions of
 employment for the
 bargaining unit 
employeesŠsuch as data or info
rmation pertaining to nonunit 
employeesŠthere is no such presumption of relevance, and 
the potential relevance must be shown.  
Shoppers Food 
Warehouse Corp.,
 315 258, 258Œ259 (1994).  The burden to 
show relevance is ﬁnot exceptionally heavy,ﬂ 
Leland Stanford 
Junior University,
 262 NLRB 136, 139 (1982), enfd. 715 F.2d 
473 (9th Cir. 1983) and ﬁthe Board uses a broad, discovery-
type of standard in determining relevance in information re-
quests.ﬂ  
Shoppers Food Warehouse,
 315 NLRB at 259.  
When there has been a showing of relevance, the Board has 
consistently found a duty to provide information such as 
competitor data, labor costs, 
production costs, restructuring 
studies, income statements, and wage rates for nonunit em-
ployees.  
E.I. du Pont & Co.,
 276 NLRB 335 (1985), enfd. 
744 F.2d 536 (6th Cir. 1984); see also 
CalMat Co.,
 supra at 
1096Œ1097; 
Litton Systems,
 283 NLRB 973, 974Œ975 (1987), 
enf™t. denied on other grounds  868 F.2d 854 (6th Cir. 1989). 
 An employer is required to pr
ovide information pertaining to 
nonunit employees when the Union has shown a ﬁprobability 
that the desired information is re
levant, and that it would be of 
use to the union in carrying out its statutory duties and respon-
sibilities.ﬂ  
Allison Co., 330 NLRB 1363, 1367 (2000).  How-
ever, even in the absence of such a showing by the Union, the 
Board holds ﬁthat an employer is obligated to furnish requested 
information where the circumst
ances should put the employer 
on notice of a relevant purpose which the union has not specifi-
cally spelled out.ﬂ 
Allison Co.,
 330 NLRB at 1367 fn. 23. 
In Caldwell Mfg.,
 supra, the Board rejected the argument 
ﬁthat an employer has no duty to
 disclose information requested 
by a union where the information is financial in nature and the 
employer has not pleaded an inability to pay.ﬂ  In 
Caldwell, the 
Board recognized that ﬁgenerally, an employer is not obligated 
to open its financial records to a union unless the employer has 
claimed an inability to pay, and 
that broad statements of ‚com-
petitive disadvantage™ do not am
ount to a claim of an inability 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 156 
to pay.ﬂ  346 NLRB at 1160 (citations omitted).  However, 
while the claim that bargaining positions are motivated by 
competitive concerns does not trigger general access to an em-
ployer™s financial records, a uni
on is entitled to request infor-
mation ﬁto evaluate and verify 
the Respondent™s assertions and 
develop its own bargaining positions
.ﬂ  A union is entitled to 
request and receive fi
nancial records when the request is based 
on specific assertions on which th
e employer premised its bar-
gaining positions, and the employer
 violates Section 8(a)(5) and 
(1) by failing to provide th
e requested information.  
Caldwell, supra.  Accord: 
Metropolitan Home Health Care,
 353 NLRB 
25 fn. 2 (2008). 
The right to request and receive necessary and relevant in-
formation in bargaining is an important and central feature of 
the Act.  The holding in 
Caldwell
 follows from long-settled 
Supreme Court-approved understanding of the Act: ﬁGood-
faith bargaining necessarily requires that claims made by either 
bargainer should be honest claims. 
. . . If such an argument is 
important enough to present in the give and take of bargaining, 
it is important enough to require some sort of proof of its accu-
racy.ﬂ  
NLRB v. Truitt Mfg. Co.,
 351 U.S. 149, 152Œ153 (1956).  
As the Supreme Court explained 
in Truitt, supra, relying on 
principles adhered to since the earliest years of the Act, for a 
party to assert its positions wi
thout permitting proof or inde-
pendent verification, ﬁ[t]his is 
not collective bargaining.ﬂ  351 
U.S. at 153 (quoting 
Pioneer Pearl Button Co.,
 1 NLRB 837, 
842Œ843 (1936)). 
Collective bargaining is often de
scribed as a struggle of brute 
economic power between an employ
er and union.  It is, but at 
the same time the Act regulates the process of that struggle by 
requiring good-faith bargaining that encourages reasoning, 
problem solving, and honest discussion.  This reasoned side of 
the Act is essential if the Act™s go
al of industrial peace is to be 
furthered.  There is a right to
 engage in knowledge-based bar-
gaining where parties can verify each other™s statements, and 
just as importantly, have information necessary to creatively 

search for solutions to the problems and differences that arise in 
collective bargaining. In this case, the Company took ca
re to avoid statements that 
could be construed as suggesting an
 inability to pay and thus be 
grounds to trigger a duty to disclo
se general financial records.  
As Wakefield explained, ﬁwe 
weren™t pleading poverty, we 
didn™t say we couldn™t pay, so [Young] didn™tŠhe didn™t have 
any right to access the books.ﬂ  As Johnson stated, ﬁWe did not 
want to open ourselves up to being able to have our books ex-
amined.ﬂ  That is all well and good.  I agree that the Company 
did not ﬁplead poverty.ﬂ  It had no duty to respond to a general 
request that it open its financial records to the Union.  But the 
Union did not request ﬁgeneralized
 financial information, such 
as the Respondent™s profits, net 
income, tax returns, salary 
information, or admini
strative expenses.ﬂ  
Caldwell,
 supra at 
1160.  The teaching of 
Caldwell, supra, reaffirmed in 
Metropol-itan Home Health Care,
 supra, is that the failure to plead an 
inability to pay does not sanction 
the refusal of an employer to 
provide requested information that
 is relevant to the positions it 
has taken in bargaining.  The point of 
Caldwell is that the duty 
to provide relevant requested in
formation cannot be evaded just 
because inability to pay is not the rationale for bargaining posi-
tions.  Other rationale
s also make relevant
 certain information 
that wouldŠabsent the bargaini
ng positions taken by an em-
ployerŠnot necessarily be
 relevant or required to be disclosed.  
An employer™s claim of ﬁcompe
titiveﬂ problems as a rationale 
for bargaining positions is not 
a refuge from the Act™s require-
ment that if ﬁan argument is important enough to present in the 
give and take of bargaining, it is important enough to require 
some sort of proof of its accuracy.ﬂ  
NLRB v. Truitt Mfg. Co.,
 351 U.S. at 152Œ153.  And KLB™s insistence that its reliance on 
ﬁcompetitivenessﬂ was articulated ﬁbroadlyﬂ or ﬁgenerallyﬂ 
does not immunize the claim from union scrutiny.  The claim 
was the key rationale for its de
mand for wage concessions.  As 
the record reveals generally,
 and as union negotiator Young 
specifically, and credibly testified, when it came to the Compa-
ny™s rationale for its position, 
ﬁit all centered around competi-
tiveness.ﬂ  The Union has a ri
ght in the knowledge-based bar-
gaining system provided for by the Act to delve into this claim 
and seek information to understand, evaluate, and rebut it. 
Case law cited by KLB is not to the contrary.  For instance, 
KLB cites Nielson Lithographing, 305 NLRB 697 (1991), 
where the Board adopted the view
 that complaints of ﬁcompeti-
tive disadvantageﬂ did not equate to a claim of inability to pay 
that triggered a Union™s right to
 financial information such as 
banking records, financial statem
ents, and analyses of working 
capital.  However, in support of its claims of competitive dis-
advantage, the employer in 
Nielson Lithographing did provide 
the union with data that supporte
d the employer™s assertions 
that it had been losing busine
ss to competitors.  305 NLRB at 
697.30 With these principles in mind, 
it is necessary to review the 
information requested by the Un
ion that it contended was rele-
vant to the Company™s demand for 
wage concessions.  First, is 
the list of current customers.  The Union explained in its letter 
that this information was sought to verify the Company™s re-
peated claims about the need 
to improve its competitive posi-
tion.  The Union stated that it wanted to contact customers to 

see if any were contemplating buying from sources other than 
KLB. In its letter to the Union, the Company asserted that the in-
formation was not ﬁnecessary an
d relevant to the UAW™s repre-
sentation of the bargaining unit members.ﬂ  In the letter, KLB 
essentially dismisses its own 
claims about competitiveness 
being the basis for the wage concessions it sought as ﬁno differ-
                                                 30 Also wholly inapposite is 
Gilberton Coal Co.
, 291 NLRB 344 
(1988), enfd. w/o op. 888 F.3d 1381 (3d Cir. 1989), a case the Re-

spondent relies upon in which customer
 information was not required to 
be provided to the Union.  However, in 
Gilberton Coal, the requested customer™s names bore no relevance 
to the purpose for which they were 
sought: the union™s effort to determine whether it could picket the pur-
chaser of a culm bank as an ally of the respondent.  The employer rea-
sonably satisfied the union™s doubts 
about the sale by directing the 
union the court clerk™s office where the documents describing the sale 
were on record.  Although the Board declined to pass on the finding, 
the judge found the employer had grounds to suspect that the union 

would use the customer names for illegal secondary activity (a com-
plaint already having been issued in th
at regard).  No 
such concerns and 
no such irrelevance attaches to the 
Union™s request for customer names 
in this case. 
 NATIONAL EXTRUSION & MFG
. CO. 157
ent from the desire of any bus
iness conducting operations simi-
lar to those of KLB.ﬂ  But KL
B cannot so quickly dismiss its 
own claims, that it made central to the bargaining. 
As the Company maintains in its brief and maintained at trial 
(correctly in my view), the central issue in these negotiations, 
and the chief stumbling block to
 agreement, was the significant 
wage concessions that the Comp
any sought in negotiations.  As 
I have indicated, above, in my view, up to October 4, it ad-
vanced this position lawfully.  
Its asserted basis for the sharp 
wage concessions was the need to
 be more competitive, which 
it defined or explained in a variety of ways, but as noted, the 
Company™s rationale for the wage cuts ﬁcentered around com-
petitiveness.ﬂ 
At the hearing, the Company made clear that its wage con-
cession demands were driven by 
concerns with competitors, 
and this, obviously, but also exp
licitly included concerns about 
customersŠa huge one was lost in 2006 according to Company 
testimony.   Maintaining customers and keeping them from 
going to other sources is a core function of competitiveness.  It 
made sense for the Union, face
d with demands for huge wage 
concessions, and apparently not a lot of bargaining power, to 
seek information to verify the Company™s concerns or, better 
yet from the Union™s perspective, to undercut or mollify the 
Company™s concerns.  To paraphras
e Truitt, supra, ﬁthis is col-
lective bargaining.ﬂ  Seeking 
more information about a poten-
tial loss of customers, a key element of competitiveness con-
cerns raised by the Respondent, 
is a legitimate response for a 
Union facing demands for significan
t wage cuts.  Its relevance 
was explained in the Union™s letter and it is clear from the rec-
ord developed at the hearing that
 the relevance was apparent to 
the Company. 
In this regard it is highly signi
ficant that at trial the Company 
provided additional informatio
nŠspecifically the names and 
sales volume of customersŠprecisely to justify the claims of 
competitive pressures as the motivation for its wage proposals.  
In order to bolster its case of its rationale for wage concessions, 

the Respondent introduced into 
evidence a list of its top 20 
customers for 2005, 2006, and 2007,
 including sales figures for 
each (which is not something the Union requested). Thus, at 
trial the Company produced the same information that would 
have been responsive to the Union™s information request on 
customers.  This is a glaring if implicit admission of the rele-
vance of the Union™s pursuit of customer information to test the 
Company™s alleged competitiveness problems. 
The Company also maintained that this information was con-
fidential.  In its letter to the Union it maintained that it had 
confidentiality agreements with each of its customers.  The 
Company claimed that ﬁKLB has contractual obligations with 
each of its customers to maintain the confidentiality of the cus-
tomer™s informationﬂ and disc
losing such information ﬁwould 
not only subject KLB to lawsuits
, but could also destroy the 
Company™s relationships with it
s customers.ﬂ  However, at 
trial, Johnson scaled back this 
claim to the statement that the 
Company had confidentiality agreements only with ﬁsomeﬂ of 
its customers.  Notably, neither in its letter nor in Johnson™s 
testimony was any claim made that the confidentiality agree-
ments covered disclosure of th
e mere name of the customer 
(which is what the Union sought),
 as opposed to sales or other 
financial information. 
While the Board recognizes the Supreme Court admonition 
in Detroit Edison v. NLRB,
 440 U.S. 301 (1979), that a 
ﬁ[r]espondent™s claim of confiden
tiality and privilege must be 
balanced against the Union™s need for relevant information in 
pursuit of its role as a representative of the employeesﬂ (
How-ard University, 290 NLRB 1006, 1007 (1988)), the Board also 
holds that ﬁ[a]n employer bear
s the burden of demonstrating 
that its refusal to provide releva
nt and necessary information to 
a labor organization is excusable because the requested data is 
privileged information.ﬂ  
Washington Beef, Inc.,
 328 NLRB 
612, 621 fn. 11 (1999); 
McDonnell Douglas Corp.,
 224 NLRB 
881 (1976).  Moreover, blanket claims of confidentiality as 
grounds for refusing to provide any information of the type 
requested are not adequate.  
Pennsylvania Power Co.,
 301 
NLRB 1104, 1105Œ1106 (1991) (ﬁLegitimate and substantial 
confidentiality and privacy cla
ims will be upheld, but blanket 
claims of confidentiality will notﬂ); 
Washington Gas Light Co.,
 273 NLRB 116Œ117 (1984) (general blanket policy of refusing 
disclosure violates Act). 
Here, KLB has not proven that the names of its customers 
present or past is a matter of co
nfidentiality.  Notably, the Un-
ion™s request does not seek sale
s or other financial information 
regarding these customers.  It seeks a list of their names.  KLB 
produced no contracts or evidence, redacted or otherwise, to 
support an assertion that the mere name of a customer is subject to a confidentiality agreement between KLB and the customer.  
Moreover, as discussed, at trial, 
in order to bolster its case of its 
rationale for wage concessions, the Respondent introduced into 
evidence a list of its top 20 customers for 2005, 2006, and 
2007, including sales figures for each (which is not something 
the Union requested).  Thus, exactly the type of information 
requested by the Union has now been placed in a public record 
by the Respondent, and therefore provided to the Union and 
anyone else interested in it, without any effort to shield, redact, 

or hide the allegedly confidential information.  On this record, 
the claim that the identity of its customers is confidential has 
not been proven.
31 Moreover, even assuming the legitimacy of KLB™s confiden-
tiality concerns, under Board precedent KLB bears the burden 
of proposing alternatives or seeking to bargain a resolution to 
its confidentiality concerns. 
 As the Board explained in 
Nation-
al Steel, Corp.,
 335 NLRB 747, 748 (2001), enfd. 324 F.2d 928 
(7th Cir. 2003): 
 With respect to the confidentiality claim, it is well es-
tablished that an employer may not avoid its obligation to 

provide a union with requested in
formation that is relevant 
to bargaining simply by asser
ting a confidentiality interest 
                                                 31 I note that there is no eviden
ce the Company feared the Union 
would misuse the customer information, for example to picket custom-
ers.  See, e.g., 
Allen Storage & Moving Co.
, 342 NLRB 501, 503 
(2004) (employer established confiden
tiality interest in names of cus-
tomers based on concern that union would use customer information to 
picket at customers).  The Company did not mention such a concern to 

the Union, did not mention such a con
cern at trial, and does not argue it 
on brief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 158 
in the information. Rather, the employer has the burden to 
seek an accommodation that will meet the needs of both 
parties.  Thus, upon informing the Unions of its confiden-
tiality concerns, the Respondent
 had an obligation to come 
forward with an offer of a
ccommodation.  (Citations omit-
ted.) 
 Accord, Tritac Corp., 286 NLRB 522 (1987) (a respondent 
ﬁcannot simply raise its confiden
tiality concerns, but must also 
come forward with some offer to accommodate both its con-
cerns and its bargaining obligationﬂ); 
GTE Southwest Inc., 329 
NLRB 563, 564 fn. 6 (1999) (ﬁWe find no merit in the Re-
spondent™s argument that the Union made no attempt to ac-

commodate or to guarantee co
nfidentiality. The Respondent, 
not the Union, was the party that was required to seek accom-
modationﬂ). KLB did not do this.  Instead, KLB contends that it was 
ﬁprepared to discuss potential 
accommodations of its confiden-
tiality concerns with the Union,ﬂ and complains that the Union 
failed to pursue such discussions.  But the truth is, KLB did not 
raise the subject or make any effort to bargain an accommoda-
tion of its alleged confidentiality 
concerns.  As can be seen in 
its letter, it raised confidentiality concerns as a reason to say no, 
not as concern that it sought to accommodate.
32 The second item requested by the Union was a copy of ﬁany 
and all quotesﬂ provided by the Company.  The request also 
asks for the number of quotes 
awarded or not awarded in the 
past five years.  The record discloses no response to this re-
quest.  However, at trial, Johnson indicated that being outbid by 
competitors, which he assumed had happened when the Com-
pany provided a customer with a quote but did not receive the 
job, was a source of concern that prompted the demand for 
steep wage cuts in negotiati
ons.  Johnson™s testimony demon-
strates that the relevance of the quote information was apparent 
to the Respondent under the circumstances.  To the extent the 
request raised confid
entiality issues the 
response should have included them and a proposal to accommodate them. 
                                                 32 This decisively distinguishes the instant situation from that in 
Al-len Storage & Moving Co.
, 342 NLRB at 503, a case relied upon by the 
Respondent.  In that case
 the Union wrote to the employer asking for 
customer information in order to 
evaluate the employer™s claim con-
cerning  limited work available for employees after a strike.  The em-
ployer wrote to the union denying the request on grounds of confidenti-
ality, but in the same letter sought to accommodate the union™s concern 

by 
ﬁoffer[ing] to permit a post-strike review of the company financials 
[which will show] that the company™s financial picture has deteriorat-

ed even further as a result of the st
rike. . .™  The Union, without discus-
sion or explanation, did not accept the Respondent™s offer, even 
though the ‚financialsﬂ could have given the Union the information it 

said it needed.  Indeed, at the hear
ing, [the union representative] ad-
mitted that he had no reason for not accepting the Respondent™s offer 
to review its financial statements.ﬂ 
The Board held that this effort by
 the employer to accommodate the 
union™s concern satisfied its duty 
to bargain towards an accommodation 
with the Union regarding information 
(that the Board also found to the 
employer) established as confidential.  Id. at 504.  Here, in sharp con-
trast, KLB made no effort to accommodate the Union™s concern. 
The Union also requested a list of former customers that had 
ceased buying from the Company within the last five years.  
Again, KLB did not respond to this
 request.  At trial, KLB fea-
tured its concerns about custom
ers and, specifically, its 2007 
loss of its second largest customer as a basis for its need for 
labor cost reductions.  By placing into evidence information 
about customers that it withheld from the Union, for the pur-
pose of demonstrating to the Boar
d the legitimacy of its desire 
for wage reductions, the Company effectively admits the rele-
vance of the information sought
 by the Union, and demon-
strates that it understood th
e relevance of the request. 
The Union™s information request also requested that KLB 
identify outsourced work (over last five years) that had previ-
ously been performed by the bargaining unit.  In response, the 
Company disputed that this information was necessary or rele-
vant and maintained that the ﬁUAW is well aware that KLB 
has, and continues to, outsource work.ﬂ  The letter went on to 
say that ﬁthe Union has never complained about or grieved 
outsourcing,ﬂ that there had not been ﬁany bargaining discus-
sions relating to outsourcing,ﬂ and that the Company did not 
understand how its statements about remaining competitive 
rendered the information necessary or relevant. 
The Board views such requests to require a showing of rele-
vance by the Union. However, as noted, this requires only a 
showing of a ﬁprobability that 
the desired information is rele-
vant, and that it would be of use to the union in carrying out its 
statutory duties and 
responsibilities.ﬂ  Public Service Electric & 
Gas Co.,
 323 NLRB 1182, 1186 (1997), enfd. 157 F.3d 222 (3d 
Cir. 1998).  The request was limited to work ﬁthat had previ-
ously been done at this facility 
by bargaining unit employees.ﬂ  
The request was made at a time 
when, it is undisputed, bargain-
ing unit employees were and had 
been on layoff for a couple of 
years.  The information explicit
ly was requested in conjunction 
with KLB™s demands for wage 
reductions to remain competi-
tive and thus the question of whether the bargaining unit em-
ployees, some of whom were now on layoff, used to perform 

any of the work more efficiently than outsourcing was probably 
relevant and would be of use to the Union in attempting to 
evaluate and verify the Comp
any™s wage reduction proposals.
33  Moreover, although withdrawn by October 4, the Union had 
maintained a proposal in negotia
tions to eliminate all outsourc-
ing.  The fact that the issue was not on the bargaining table at 
the time of the request does not
 undercut the relevancy of the 
request.  The right to information is not so limited.  To the con-
trary, the Union might have further pursued the issue if the 
request yielded information that made a further outsourcing 
proposal expedient.  Alternativel
y, the information might have 
confirmed to the Union the appropriateness of its decision to 
                                                 33 The fact of the current layoffs, 
alone, distinguishes the instant cir-
cumstances from those in
 Disneyland Park, 
350 NLRB 1257 (2007).  
In that case, the Board found that th
e relevance of a union™s request for 
subcontracting had not been adequately supported where there was no 
claim that an employee was on layo
ff or had not been recalled from 
layoff.   Here, the fact that there 
were such layoffs was undisputed, and, 
the record establishes, known to the employer.  Thus, the relevance of 
the request ﬁshould have been appare
nt to the Respondent under the 
circumstancesﬂ which is adequate to support the required showing of 

relevance.  
Disneyland Park
, supra at 1258.
  NATIONAL EXTRUSION & MFG
. CO. 159
withdraw the proposal.  There is no basis for the Company™s 
contention that the right to in
formation is limited to proposals 
currently being proposed.
34 The Union also requested ﬁa complete list of prices for prod-
ucts so that the union can compare the prices of competitors.ﬂ  
In addition, the Union™s request 
stated: ﬁ[i]n order for the Un-
ion to determine whether the company™s assertion of uncompet-
itiveness is based on price or other factors . . . . [p]lease provide 
market studies and/or marketing 
plans that would impact sales 
of products produced at . . . KLB Industries, Bellefontaine, 
Ohio facility.ﬂ  The Company did 
not respond to these requests.  
The Union explained each of these requests in relation to the 
Company™s claims that competitive concerns were driving its 
demand for wage concessions.  Prices are obviously relevant to 
a claim of competitiveness.  Indeed, at trial Johnson made clear 
that when the Company bid on a job and did not get it, it as-
sumed that the reason was that ﬁour quotes were too high.ﬂ   
Similarly, a market study, if the company possessed one, would 
probably help to evaluate the role of competitors in limiting the 
Company™s sales.  I note that as the Company did not respond 
to this response no claim of confidentiality was raised. 
Finally, in its October 4 letter, the Union requested that 
ﬁ[w]ith the current Company proposal to reduce wages, please 
provide a complete calculation of the projected company sav-
ings over the next three years, including any projected over-
time.ﬂ  The Company responded by
 conceding that ﬁwage cost 
saving is necessary and relevant,ﬂ then stating: 
 The first year saving is $36,177.00. The second year savings 
is $44,498.00. The third year savings $62,652.00. And the 
overall cost savings of the proposed wage decrease is 
$133,327.00. 
 As the Union pointed out in reply, the Company™s response on 
this item 
 does not include the ﬁcomplete calculationsﬂ for the Union to 
assess the validity of these figures.  The Union maintains that 
it is entitled to all documents and information called for in our 
October 4, 2007 letter and, 
again, the Company has failed 
miserabl[ly] to supply essential information regarding the 
Company™s proposals [for] wage reductions to the Union. 
 In response, no further informat
ion was supplied to the Union. 
The Company had a duty to supply more detail regarding the 
projected savings of its wage concession proposal.  The school-
teacher™s admonition ﬁshow your 
workﬂ is called to mind.  
While the sum of each year™s savings would be of use to the 
Union, it left no way to see the basis of the Company™s conclu-

sion, no way to evaluate the accuracy of the claim, or what the 
impact of alternative propos
als would be.  See, e.g., 
Wilshire Plaza Hotel, 353 NLRB 304, 325Œ326 (2008) (unfair labor 
practice for respondent to respond to union™s request for ﬁde-
                                                 34 See 
Dodger Theatrical Holdings, Inc.
, 347 NLRB 953, 972 (2006)
 (ﬁit is not up to Respondent to deci
de what information [the Union] 
needed or should have requested. 
 As long as the Union has demon-
strated a plausible relevant reason for the request, which it has done, the 
Union is entitled to receive the info
rmation from Respondent. The fact 
that the Union may have withdrawn its proposal does not render the 

issue irrelevant to negotiationsﬂ). 
tailedﬂ calculations 
of respondent™s concessionary economic 
proposals by providing only ﬁflat amountsﬂ to union).
35  Se-
cond, quite apart from what info
rmation was and was not avail-
able to the Union and what calculations the Union reasonably 
could and could not make, in a case such as this one, which 
involves a request for a calculati
on with many opportunities for 
error, and varying assumptions, a union is entitled to have a 
calculation from the employer so that it can verify the validity 
of its own calculation.  KLB™s contention on brief that the Un-
ion could calculate the savings 
itself is unsatisfactory.  See 
Mary Thompson Hosp. v. NLRB,
 943 F.2d 741, 744 (7th Cir. 
1991) (ﬁneed for verification make
s it immaterial that union can 
secure desired informationﬂ through alternative means); 
Albert-son™s Inc., 310 NLRB 1176, 1187 (1993) (employer™s claim 
that union could determine amount
 of contributions to trust 
fund from plan documents did not 
excuse the employer™s fail-
ure to provide its own informa
tion on the actual contributions 
made where this information would allow the union to verify 
the information found in the plan). 
The Company™s response to this 
final information request is 
representative of its generally 
dismissive and niggardly re-
sponse to the Union™s October 
4 information request.  The 
Company made short shrift of the Union™s right to receive in-
formation.  The Company might agree with this, as it contends 
that the Union™s ﬁentire information request was a sham de-
signed to prevent KLB from implementing its final offer after 
reaching impasse.ﬂ  The Company points out that the request 
followed, by a day, the Company™s declaration that it was 
providing its last, best, and final 
offer, its notice that it planned 
to terminate the extension of the labor agreement, and the me-
diator™s suggestion that the parties were at impasse. 
I reject the Company™s argument that the Union™s infor-
mation request was a ﬁshamﬂ or ot
herwise offered in bad faith.  
ﬁ[T]he presumption is that the union acts in good faith when it 
requests information from an employer until the contrary is 
shown.ﬂ  Hawkins Construction Co., 285 NLRB 1313, 1314 
(1987), enf. denied on other grounds 857 F.2d 1224 (8th Cir. 
1988); International Paper Co.,
 319 NLRB 1253, 1266 (1995), 
enf. denied on other grounds 115 F.3d 1045 (D.C. Cir. 1997).  
The Company has failed to prove that the request was made in 
bad faith.  It has certainly failed
 to prove that the Union had no 
valid motive, which is necessary in order for the request to be 
invalid.  
Hawkins, supra at 1314 (requirement of good faith ﬁis 
met if at least one reason for the demand can be justifiedﬂ).  
Significantly, the parties were still engaged in bargaining when 
the Union made its request and, in fact, the Company, contrary 
to its assertion that the October 3 proposal was its final pro-
posal, had not yet formulated its
 timed offer which made signif-icant movement on a number of subjects, including wages.  The 
                                                 35 The ALJ™s finding on this point was adopted by the Board in the 
absence of exceptions, which, of co
urse, robs the case of precedential 
force on this issue.  However, the ALJ™s reasoning, and his finding, is, 
indeed, unexceptional.  I cite the cas
e because of that, and because the 
facts are so similar to the issue pres
ented here.  I further note that the 
seriousness with which the Board view
ed this unfair labor practice may 
be gleaned from the fact that it serv
ed as a basis for the Board™s prece-
dential finding that a lawful impa
sse was precluded by the failure to 
supply this information.  
Wilshire Plaza Hotel
, supra at 2. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 160 
contention that the Union™s right 
to information had expired, or 
can be presumed illegitimate once the prospect of impasse is 
raisedŠby the mediator no less, not by the CompanyŠ
significantly denigrates and d
iminishes the Union™s right to 
seek and obtain information und
er the Act, as well as the ongo-
ing bargaining process.  The ti
ming of the Union™s information 
request could well mean that the information request would not 
have tainted a bargaining impasse that existed at the time of the 
request (although it™s worth pointing out that the information 
request came just two weeks 
after bargaining commenced, not 
after months of protracted, fruitle
ss negotiations).  That is not at 
issue.  There was no claim of impasse, no threat to implement 
the Company™s bargaining proposal, and no reason for me to 
decide whether or not the partie
s were at impasse on October 4 
or any other date. 
Even assuming, arguendo, that 
the Union™s information re-quest was motivated, in part, by
 concerns about impasse, this 
would not demonstrate the illegi
timacy of the Union™s request.  
For a weak union facing a severely concessionary proposal, 
impasse is a gateway to bad things.  That is the way it works.  
And if the Company™s surprise declaration that it was terminat-
ing the contract and providing its final offerŠjust two weeks 
after bargaining beganŠjarred the Union into getting more 
aggressive that is not a sanctionable act.  An air of hostility to 
union rights unavoidably garbs the argument that a union acts 
in bad faithŠindeed, only in bad faithŠwhen it reacts to the 
possibility of impasse by redoubling its efforts.  In this case, the 
Union not only sought new inform
ation, the Union™s chief ne-
gotiator worked closely with the Company to prepare a new 
timed offer that was very clearly aimedŠby both the Company 
negotiators and YoungŠas an effort to broker an agreement.  
This effort well could have been aided by the receipt of infor-
mation from the Company.  Just as important, the employees™ 
receptivity toward the timed offer, or the renewed October 3 
offer might have been affected by the Union™s receipt and anal-
ysis of this information.  KLB™s contention of union bad faith 

would wear better if it could s
how that the Union was not seri-
ous about trying to bargain an agreement, or did not need or 
want the information.  It has not shown that.  As stated, the 
Company did not declare impasse
, and did not implement its 
final proposal.  It did not lock out its employees for 2-1/2 
weeks after the Union™s information request.  On this record, 
accusing the Union of making the information request for pur-
poses of delay is a hollow claim.  Compliance with the Union™s 
information request could likely
 have been accomplished with-
out causing any delay in KLB™s subsequent actions.  Any de-
railing of KLB™s legal prerogatives caused by the Union™s Oc-
tober 4 information request is the result
 of KLB™s failure to 
timely comply with the request.
36                                                  36 KLB relies on 
ACF Industries
, 347 NLRB 1040 (2006), where a 
Board majority found that an employ
er did not violate the Act by delay-
ing the furnishing of information requested by a union.  
ACF is inappo-
site.  In the first place, in 
ACF the Board did not pass on whether the 
employer would have violated the 
Act by failing to furnish requested 
information, which is the issue presen
ted in the instant case.  In finding 
no violation in the employer™s dela
y in providing information, the 
Board agreed with the factual findi
ngs of the ALJ that ﬁthe Union™s 
information request was 
purely tactical and was 
submitted solely for 
I find that the Respondent™s response to the Union™s October 
4 information request did not satis
fy the Act.  ﬁThe refusal of 
an employer to provide a barg
aining agent with information 
relevant to the Union™s task of representing its constituency is a 
per se violation of the Act.ﬂ  
Brooklyn Union Gas Co.,
 220 
NLRB 189, 191 (1975); 
Procter & Gamble Mfg. Co.,
 237 
NLRB 747, 751 (1978), enfd. 603 F.2d 1310 (8th Cir. 1979).   
KLB has failed and refused to 
bargain in good faith with the 
Union by failing and refusing to furnish the Union with the 
ﬁwage reductionﬂ information requested. 
Still, by itself, this violation does not vindicate the General 
Counsel™s claim of overall bad-faith bargaining. While I must 
consider this violation, I believe it represents a stark change in 
the Respondent™s bargaining conduct,
 but only as of October 4, 
and even then the misconduct is lim
ited to the failure to provide information.  That is not to say, however, that the effects and 
implications of this violation 
on the Respondent™s overall bar-
gaining position are insignificant.  I will turn to that issue be-
low in consideration of the relati
onship of this violation to the 
lockout. 7.  Incidents away fro
m the bargaining table 
The General Counsel argues that six incidents provide evi-
dence of ﬁaway-from-the table conductﬂ supporting the overall 
bad-faith bargaining claim.  The 
six incidents are: (1) the al-
leged preparations for a work stoppage in the form of fixing 
garage doors and mounting cameras
 on the outside of the facili-
ty; (2) the playing of music over loudspeakers; (3) the dis-
charge of Miranda; (4) the Se
ptember 26 incident in which 
McKnight discouraged employee
s from discussing strike activi-ty; (5) the September 26 incident in which Kerns asked Con-
way to discourage employees from discussing negotiations; and 
(6) the September 28 incident in
 which Kerns discouraged em-
ployees from discussing the possibility of a strike.
37 Unlike the complaint allegations regarding the Respondent™s 
bargaining conduct, none of these 
incidents were set forth in the 
complaint.  Rather, the complaint generally alleged that the 

Respondent ﬁ[c]onsistently e
ngaged in conduct both at and 
away from the table which othe
rwise demonstrated a fixed 
intent not to engage in meaningf
ul bargaining.ﬂ  Complaint at 
paragraph 7(b)(11). 
On the assertion that it supported the surface bargaining 
case, and that the complaint generally gave notice that ﬁaway-
from-the-tableﬂ conduct would be 
at issue in the case, at the 
                                                                              
purposes of delay,ﬂ explaining: ﬁThi
s finding is warranted by the fact 
that the Union requested the inform
ation after months of extensive 
bargaining, after the contract™s expira
tion, after the Union™s rejection of 
the Respondent™s final offer, and afte
r the Respondent declared that it 
had nothing left to offer.ﬂ  In the instant case, the information was 

requested after two weeks of bargai
ning, prior to the extension agree-
ment™s expiration, and before KLB 
submitted its October 8 offer.  The 
possibility of meaningful bargaining 
had not run its course at the time 
of the Union™s information request. 
37 A seventh incidentŠthe videotapi
ng of picketers in the first week 
or so of the lockoutŠis alleged to
 have undermined the union™s status 
as collective-bargaining representative.
  At trial, I presumed this was 
being introduced as more ﬁaway-
from-the-tableﬂ evidence of overall 
bad faith bargaining, but this argument is not part of the General Coun-

sel™s brief.  NATIONAL EXTRUSION & MFG
. CO. 161
trial I permitted (over the objection of the Respondent) the 
introduction of evidence regard
ing the September 26 discharge 
of employee Miranda, an issue 
discussed and disclosed at a 
pretrial conference the week before the hearing.
38  Subsequent-
ly, evidence of the five additional incidents were introduced on 
the same groundsŠas evidence of away-from-the-table conduct 
supporting the overall bad faith 
bargaining allegations of the 
complaint. 
In each instance I took the evidence, but as the exception to 
the norm of litigating pled allegations began to turn into the 
rule, my concern with this ta
ctic grew.  The question boils 
down to whether the allegation in a complaint that an employer 
ﬁengaged in conduct . . . away from the table which otherwise 
demonstrated a fixed intent not 
to engage in meaningful bar-
gainingﬂ can become the portal for the introduction of an un-
limited number of discrete incide
nts, all of which appear to 
have been known to the General Counsel prior to trial, but none 
of which were alleged or alluded to in the complaint, and only 
one of which  the Respondent was told about prior to trial.   
In this case, it is not necessary 
for me to rule on the propriety 
of this tactic, although I do think it 
raises some hard issues.  It 
is not necessary for me to rule on the propriety of the tactic 
because, when these incidents are considered they add little to 
nothing to the overall bad-faith bargaining contention.  In other 
words, as ﬁaway from the table c
onduct,ﬂ the incidents, even if 
true, do not advance the claim that the Company ﬁdemonstrated 
a fixed intent not to engage in meaningful bargaining.ﬂ
  Even 
considering these incidents, it does not alter my view that the 
bargaining did not evidence an intent not to reach agreement or 
otherwise evidence overall bad-faith bargaining. 
The first incident concerned 
the Respondent™s replacing of 
broken garage doors in the summer of 2007.  The new doors 
had less windows.  The General 
Counsel suggests that this, 
along with the mounting of vide
o cameras in August, shows 
that the Respondent was preparing for a work stoppage.  The 
Respondent offered less calculati
ng explanations for each of 
these developments, but it hardly 
matters.  Even if they were 
preparations for upcoming negotia
tions, such preparations are 
wholly lawful, and cannot add to 
a showing of overall bad-faith 
bargaining where the bargaining itself appeared to be directed 
toward reaching an agreement.  Such preparation do not evi-
dence an intent not to reach agreement. 
The Government also cites what it calls the ﬁodd but de-
meaningﬂ practice adopted by Ke
rns of playing snippets of 
music over the loudspeakers to employees.  The Respondent 
mocks this contention, and points out that there were no com-
plaints about this registered by any employees or the Union.  I 
suppose one could take offense at a snippet of ﬁWho Let the 
Dogs Outﬂ being played at quitting time, with its less than flat-
tering implication.
39  But as evidence supporting bad-faith bar-
                                                 38 The intent to rely on the Miranda
 incident as away-from-the-table 
bad faith bargaining conduct was disc
losed when, in pretrial discus-
sions, the Counsel for the General Counsel was called upon to provide 

an explanation for a subpoena request 
that did not appear to relate to 
anything expressly alleged in the complaint. 
39 And who cannot sympathize with
 employees having to suffer 
through that song, ranked third in a poll of all-time most annoying 
gaining it is not compelling.  Th
e evidence suggests it was just 
Kerns™ idea of humor, and whatever one thinks of that, a bad-
faith bargaining case cannot be built on it. 
The discharge of union steward 
Miranda is a more serious 
matter.  Assuming arguendo the ve
rsion of events pressed by 
the General Counsel, Miranda™s suspension (which spiraled 
into an argument that resulted in his discharge) was the product 
of a prediction by Miranda of a strike.  The suspension, and the 
initial decision to discharge Mira
nda was, indisputably carried 
out on the spot, in anger, by McKnight.  Neither McKnight nor 
Miranda had any role in the 2007 collective-bargaining negotia-
tions.  Certainly an effort by an employer to target and dis-
charge a union activist could be seen as part of an effort to un-
dermine the union in collective bargaining and therefore be an 
integral part of a case of overa
ll bad-faith bargaining.  But not 
in this case.  In this case, even assuming, arguendo, the discrim-
inatory nature of Miranda™s discharge, no relationship to the 
Respondent™s bargaining conduct 
has been demonstrated, di-
rectly or inferentially.  Rather, even assuming, that the suspen-
sion was discriminatory, it was a spontaneous reaction by 
McKnight, and events spiraled from there.  There is no evi-
dence that the Company™s discharge of Miranda, including the 
final decision by upper management
 to allow McKnight™s deci-
sion to stand, bore any relationship to events at the bargaining 
table.  Notably, there is no evidence that the matter was dis-
cussed at the bargaining table at anytime. 
The final incidents relied upon by the General Counsel as 
ﬁaway-from-the-tableﬂ support for the overall bad-faith bar-
gaining theory involve statements
 by Kerns (and McKnight in 
one instance) on separate dates.
  On September 26, McKnight 
told Conway that Company president Kerns wanted to meet 
with the union bargaining committee after lunch.  McKnight 
mentioned to Conway that so
me people (presumably employ-
ees) had been talking about go
ing on strike and McKnight 
questioned whether they should be 
talking about that.  Later, at 
the meeting arranged by Kerns with the local union bargaining 

committee, Kerns also complained about ﬁpeople out there 
talking strike,ﬂ and Kerns adde
d that he thought it ﬁillegal for 
the committee to be telling their members about negotiations.ﬂ  
Conway challenged that: [d]on™t they have a right to know?ﬂ  
And Kerns said, ﬁ[w]ell just try to calm things down a little 
bit.ﬂ  Two days later, on Sept
ember 28, Kerns called a meeting 
of employees to complain that a customer had called asking if 
employees were going on strike.  
Kerns was upset about it and 
told employees something to the effect of ﬁ[w]e don™t need this 
kind of stuff.  Just do your job and everything will work out in 
the end.ﬂ 
These comments, even if unlawful, as ultimately alleged by 
the General Counsel, do not taint the Respondent™s bargaining 
tactics and did not contribute in anyway to the failure to reach 
agreement.  The most that can be said is that on September 26, 
Kerns and McKnight wrongly at
tempted to persuade union 
committee members that employees
 should not talk about strik-
ing and the committee should not contribute to talk about strik-
ing by discussing with employee
s how negotiations were going.  
                                                                              
songs.  See 
http://www.rollingstone.com/rockdaily/index.php/2007/07/02/the-
20-most-annoying-songs/. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 162 
By all evidence these comments to the union bargainers had no 
effect on negotiations, and do not suggest an unwillingness to 
bargain in good faith.  As to the September 28 incident, while 
customers wondering aloud about a strike is uncomfortable for 
management, and perhaps intended
 to be so, it does not give 
Kerns the right to tell employees, in effect, to knock off the 
strike talk because ﬁeverything will work out in the end.ﬂ  That 
said, as evidence of bad-faith bargaining or intent not to reach 
agreement it is awfull
y thin.  Indeed, it might suggest the belief 
that agreement will be reached. 
In sum, I find that, even considering the Respondent™s away-
from-the-table conduct, the Ge
neral Counsel has not demon-
strated that there was overa
ll bad-faith bargaining.
40 B.  The General Counsel™s Motion to Amend 
the Complaint 
As discussed, counsel for th
e General Counsel introduced 
evidence of the incidents described above on grounds that they 
supported the overall bad faith
 bargaining allegations. 
At the close of her case, counsel for the General Counsel 
moved to amend the complaint to
 allege as independent unfair 
labor practices four of the six previously unalleged incidents 
that had been introduced into evidence as evidence of ﬁaway 
from the tableﬂ conduct supporting the surface bargaining 

claims.  (The incidents relati
ng to replacing of the doors and 
playing of the music in alleged preparation for the labor dispute 
were not alleged as independent
 unfair labor practices.)  The 
General Counsel also moved to 
amend the complaint to add an 
allegation that videotaping by a security guard early in the 
lockout constituted an indepe
ndent violation of the Act. 
Specifically, the motion to amend the complaint proposed 
the addition of a new paragraph 17 to the complaint alleging 
that the following incidents ﬁ
undermined the Union as the ex-
clusive collective bargaining representative of the employeesﬂ: 
 Kerns™ and McKnight September 26 discussions with Con-
way and the bargaining committee discouraging discussion of 
a strike and suggesting that it was illegal to tell employees 
what was happening in negotiations; 
 the discharge of Miranda; 
 the September 28 incident in which Kerns discouraged em-

ployees from discussing strike activity; 
 and discouraging employees from picketing by engaging in 
surveillance. 
 Counsel for the General Counsel then moved that the new 
paragraph 17, with its four (re
ally five, as the September 26 
incidents are pled together) a
llegations of mi
sconduct, be in-
cluded as a part of the conduct described in paragraph 15 of the 
complaint, which lists the conduct alleged to violate Section 
                                                 40 I give no weight to two other ite
ms the General Counsel appears to 
rely upon, if obliquely, in support of the bad-faith bargaining case.  GC 
Exh. 2 is a May 30, 2000 letter from Kerns to an employee calling for 

cooperation and avoidance of conf
lict between employees and man-
agement.  GC Exh. 3 is a 2001 NLRB informal settlement agreement, 
with a nonadmissions clause, settling 
unfair labor practice charges filed 
against KLB by the Union.  Among other things, these documents are 
far too remote in time to be of 
any relevance in the instant cases. 
8(d) and 8(a)(5) of the Act.  Counsel then moved that the new 
paragraph 17 be included as part
 of the conduct described in 
paragraph 14 of the complaint, 
which lists the conduct alleged 
to violate Section 8(a)(3) of the 
Act.  Finally, on brief the Gen-
eral Counsel stated (GC Br. at 4 fn. 3), that ﬁto the extent nec-
essary, the General Counsel m
oves that paragraph 17 be in-
cluded in the conclusory paragr
aph 13, violations of Section 
8(a)(1).ﬂ  In summary, counsel for the General Counsel has 
moved to amend the complaint to
 contend that the newly al-
leged incidents were each inde
pendently violative of Section 
8(a)(1), (3), and (5) of the Act. 
At trial, the Respondent opposed the motion to amend on 
grounds, among others, that the 
new allegations were each 
time-barred. 
I deferred ruling on the motion and asked the parties to argue 
the motion in their briefs.  After consideration, I deny the mo-
tion to amend on the grounds that 
granting it would be futile, as 
each of the new allegations is time barred. 
Section 10(b) of the Act provides that ﬁno complaint shall is-
sue based upon any unfair labor practice occurring more than 6 
months prior to the filing of th
e charge with the Board.ﬂ  29 
U.S.C. § 160.  In this case, no ch
arge was filed regarding any of 
the allegations that the General 
Counsel proposes to add to the 
complaint.  Still, under longstanding Board precedent, if suffi-
ciently related to a timely filed allegation, the new allegations 
may be added: 
 In determining whether an otherwise untimely allegation is 
sufficiently related to a timely allegation to allow it to be add-
ed to the complaint, the Board 
applies the three-prong test set 
forth in 
Redd-I, Inc.,
 290 NLRB 1115 (1988).  Under that test, 
the Board (1) considers whether the timely and the untimely 
allegations involve the same 
legal theory; (2) considers 
whether the otherwise untimely allegations arise from the 
same factual situation or sequence of events as the allegations 
in the timely charge; and (3) ﬁmay lookﬂ at whether a re-
spondent would raise the same or similar defenses to both the 
timely and untimely allegations.  
Carney Hospital,
 350 NLRB 
[627, 628] (2007); 
Nickles Bakery of Indiana,
 296 NLRB 927, 
928 (1989). 
 Earthgrains Co., 351 NLRB 733, 734 (2007).
41 In this case the required factual relationship between the 
proposed allegations and the allegations in any charge filed in 
these cases is lacking. 
The charge, filed March 12, alleged unfair labor practices, 
involving bargaining violations
, an unlawful lockout, and a 
unilateral change in terms and conditions related to the cessa-
tion of health benefits after the lockout commenced.  There is 
also a boilerplate 8(a)(1) allegation that the employer ﬁre-
strained and coercedﬂ employees in the exercise of their Section 
7 rights.  There is no evidence that it was intended to allege any 
                                                 41 The 
Redd-I
 ﬁclosely relatedﬂ test did not initially apply to com-
plaint allegations of 8(a)(1) viola
tions, which were deemed covered by 
any timely charge by virtue of the 
inclusion of general ﬁcatch-allﬂ lan-
guage in the Board™s preprinted charge form. In 
Nickles Bakery
, supra, 
the Board overruled this practice and held that the 
Redd-I
 test should 
also apply to 8(a)(1) allegations. 
 NATIONAL EXTRUSION & MFG
. CO. 163
of the allegations the General Counsel seeks to add to the com-
plaint by amendment.  Amended charges filed April 11, and 
again on April 28, did not expand the reach of the allegations.  
A new charge filed June 30, 20
08, involved the June 24 inci-
dent in which the police were called to KLB by security guard 
Morales. 
As discussed above, as ﬁaway from the tableﬂ evidence of 
bargaining violations, the propose
d allegations are lacking in 
probative value.  For similar re
asons, their factual relationship 
to the bargaining violations is 
also remote.  Even granting the 
assumption that Miranda™s disc
harge was provoked by a com-
ment about a potential strike, it
 was the result of an incident 
between McKnight and Miranda
, neither of whom was in-
volved in bargaining.  There is no
 basis to conclude that upper 
management™s upholding of McKni
ght™s decision was related 
to their bargaining conduct or objectives.  Kerns and Mc-
Knights™ comments related to the concerns over a strike and 
employee discussions about how 
bargaining was going, but the 
factual situation and sequence of events at issue are completely 
distinct from the charge™s allega
tions about ﬁtake-it-or-leave-itﬂ 
bargaining, failure to supply requ
ested information, or locking 
out employees and halting health 
benefits.  None if these com-
ments (there are three in sum) re
flect, reveal, or meaningfully 
relate to bad-faith bargaining or an intent not to reach an 
agreement with the Union. 
Similarly, the post-lockout videotaping by Morales took 
place during the first week of the lockout.  Although the allega-
tion is serious, there is no fact
ual nexus between it and the Re-
spondent™s bargaining conduct.  I
ndeed, the issue is factually 
independent of the allegation that the lockout constituted un-
lawful discrimination, or any other allegation of the complaint 
or charge. 
The General Counsel attempts 
to avoid the factual dissimi-
larity between the new and timely allegations with the claim 
(GC Br. at 6) that the new allegations constitute part of a ﬁchain 
of eventsﬂ related to the ﬁResp
ondent™s overall plan to avoid 
reaching a contract with the Union.ﬂ  If so, this would satisfy 
the second prong, as explained by the Board in 
Carney Hospi-
tal, 350 NLRB 627, 630 (2007).  The problem is they are not.  
As I found, these ﬁaway from the table,ﬂ incidents are essential-
ly unrelated to the alleged barg
aining violations.  Merely alleg-
ing their relationship to the bad-faith bargaining cannot trans-
form factually unrelated incidents into allegations related to the 
very different allegations in the extant complaint.  
Having found that the second prong of 
Redd-I is not met, I 
do not believe, in this case, the claim of common legal theory 
can serve to protect the new alle
gations from a 10(b) defense.  
Carney,
 supra at 631.
42                                                  42 Nor do I believe that the new claims call on the Respondent to 
raise the same or similar defenses as required for the pled allegations, 
which is the 3rd prong of 
Redd-I
.  They require entirely different de-
fenses, factually and legally.  The General Counsel™s contention that the 
3rd prong is met is based on the cl
aim that the Respondent would al-
ready have to defend (most) all of 
the new allegations, as these allega-
tions constituted ﬁaway from the tableﬂ conduct supporting the overall 
bad faith bargaining alleged in the complaint.  This returns us to the 
problem (referenced above) of relyi
ng on the pled allegation of unspec-
ified ﬁaway from the tableﬂ conduct as grounds to adduce evidence at 
The General Counsel™s motion to amend the complaint is de-
nied, as the allegations he seeks to add are time barred. 
C. The Respondent™s Call
 to the Police on  
June 24 Regarding the Union™s Picket Signs 
This incident occurred when security guard Morales called 
the police on June 24 to report the union picketers for trespass-
ing.  Shortly after the lockout, the Union had placed picket 
signs across the street from the facility within the area marked 
by surveyors as a public right-of-way.  The picket signs stayed 
there without incident until June when they were removed and 
later destroyed by persons unknown.  When the Union replaced 
the signs on June 24, Morales called the police.  Morales was 
allegedly motivated to do this by his belief that the picket signs 
the Union had replaced were on Company property, and that 
this constituted trespassing. It is a violation of Section 8(a)(1) of the Act for an employer 
to call in the police for the 
purpose of taking action against 
legal picketing.  
Sprain Brook Manor Nursing Home,
 351 
NLRB 1190, 1191 (2007); 
Walgreen Co.,
 352 NLRB 1188, 
1192Œ1193 (2008).  However, Section 8(a)(1) is not violated if 
the employer acts out of a ﬁreasonable concern.ﬂ  As the Board 
explained in Nations Rent, Inc.,
 342 NLRB 179, 181 (2004): 
 It is well established that an employer may seek to 
have police take action against pickets where the employer 
is motivated by some reasonable concern, such as public 
safety or interference with legally protected interests. See 
Great American,
 322 NLRB 17, 21 (1996).  So long as the 
employer is acting on the basis of a reasonable concern, 
Section 8(a)(1) is not violat
ed merely because the police 
decide that, under all the circumstances, taking action 
against the pickets is unwarranted. 
 The question, then, is whether Morales™ call to the police 
was ﬁmotivated by a reasonable concern.ﬂ
43  Notably, in under-
                                                                              
trial on an unlimited number of unpled incidents.  The General Coun-
sel™s argument boils down to the contention that since he is claiming 

that these unpled incidents are ﬁa
way from the tableﬂ evidence of the 
timely alleged bad-faith bargaini
ng, the Respondent has to defend 
against them whether or not they ar
e alleged as indepe
ndent violations, 
and therefore, adding the incidents as independent violations adds 
nothing to the Respondent™s burden.  Of course, adoption of this argu-
ment eviscerates the 3rd prong in surface bargaining cases if, as the 

General Counsel seems to believe, an
y number of allegations can be 
advanced on grounds that
 they ﬁsupportﬂ the surface bargaining allega-
tions.  Acceptance of this argument 
would stretch due process past its 
breaking point. 
43 I note that the Respondent does not dispute Morales™ agency status 
under Sec. 2(13) of the Act.  In any event, I am satisfied that Morales, 
described by Kenner being 
ﬁin charge of security,ﬂ was an agent of the 
Respondent under Sec. 2(13) of the Act.  ﬁThe Board applies common 
law principles when examining whethe
r an employee is an agent of the 
employer. Apparent authority results from a manifestation by the prin-

cipal to a third party that creates a reasonable basis for the latter to 
believe that the principal has author
ized the alleged agent to perform 
the acts in question.ﬂ  
GM Electrics
, 323 NLRB 125 (1997) (quoting 
Southern Bag Corp.
, 315 NLRB 725 (1994)).  The test is whether, 
under all the circumstances, employees would reasonably believe that 
the alleged agent was speaking and acting for management.  
GM Elec-
trics, supra.  As set forth in Sec. 2(
13), when making the agency deter-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 164 
taking this analysis we must as
sume that the Union signs were 
not on property under the private control of KLB.  KLB cor-
rectly points out that the Genera
l Counsel failed to prove that 
the signs were, as suggested, on the public right-of-way.
44  However, Board precedent places the burden on the Respond-
ent to prove that the signs we
re on its private property if it 
wants to assert a property intere
st as the basis for summoning 
the police.  
Great American,
 322 NLRB 17, 21Œ22 (1996).  
This was not proved, and accordingly, the analysis assumes that 
the signs were on the public right-of-way.  
Great American,
 supra. Morales did not testify.  Acco
rding to Johnson, Morales be-
lieved that the Union™s picket signs, that the Union had recently 
found destroyed, were being replaced in the ground in areas 
that Morales believed was Company property.  No reason for 
this belief was offered.   These signs had been in the ground 
around the building since late October 2007, after the lockout 
began, and had stood since then without incident until being 
tampered with in June.  After Officer Kenner left, the signs 
remained in place through the date 
of the hearing in this matter.  
The record reveals no reasonabl
e basis for Morales™ viewŠa 
mistaken view under the assumptions of this analysisŠthat the 
signs were on Company property.  Nor was there any other 
disturbance, event or incident th
at would justify an effort to 
have the police take action ag
ainst the union picketers. 
The purpose of Morales™ call to the police was to attempt to 
take action against the picketers for trespassing.
45  Morales™ 
unexplained, unjustified (at leas
t in the record) reason for sud-
denly believing that the signsŠthat had been in place for 
monthsŠwere on company propertyŠdoes not constitute a 
reasonable basis for calling the police.  
Sprain Brook Manor 
Nursing Home, 351 NLRB 1190, 1191 (2007) (respondent™s 
burden to show that it was motivated by reasonable concern of 
union or employee misconduct as basis for calling police to 
interfere with picketing activity).  Accordingly, KLB violated 
Section 8(a)(1) of the Act when it called the Bellefontaine po-
                                                                              
mination, ﬁthe question of whethe
r the specific acts performed were 
actually authorized or subsequently 
ratified shall not be controlling.ﬂ  
Here, employees would reasonably belie
ve that from the earliest days 
of the lockout, that a security guard
 such as Morales was acting at the 
behest of KLB.  The security guards monitored the gates during the 
lockout.  Morales wielded a videocamera on the picket line and talked 

with the police on behalf of KLB on June 24.  Accordingly, I find that 
Morales was an agent of the Respo
ndent within the meaning of Sec. 
2(13) of the Act. 
44 As discussed above, the hearsay 
evidence that the Lee™s Surveying 
employee called to the scene announced his view that the signs were on 
the public right-of-way cannot be relied upon to prove the matter. 
45 KLB argues that there is no evid
ence that anyone from KLB at-
tempted to have the picketers arrested or evicted.  This is incorrect.  
The intent of calling the police was 
to have action taken against the 
picketers for trespass.  Johnson, Kenner, and the police report confirm 
that.  If the police had been willing,
 Morales™ call would have resulted 
in the removal (of the signs) and, perhaps, the arrest or citation of pick-

eters responsible for placing the signs.  Officer Kenner™s good sense not 
to let a mountain be created out of a molehill is not a defense for KLB. 
lice and reported a trespassing incident by picketers based on 
the resetting of picket signs in the ground.
46 The General Counsel also maintains (GC Br. at 2, 54) that 
this incident constituted an independent violation of Section 
8(a)(5), as it allegedly was an 
attempt to ﬁundermine the status 
of the Union as the employees™ exclusive bargaining repre-
sentative.ﬂ  Neither precedent 
nor argument is offered to sup-
port this proposition, which, to me
 at least, is not intuitively 
logical and is not supported by
 any evidence. I reject it. 
D.  The Lockout (Including the Cancellation of Health 
Insurance, COBRA Rights, and 
the Hiring of Replacements) 
The Respondent contends that it locked out the employees in 
support of its bargaining position. 
 (Tr. 1228; See R. Br. at 69; 
Answer at par. 8(b)(10).)  Th
e General Counsel agrees.  (Com-
plaint at par. 8(b)(10).)  Th
e evidence supports their view.
47 This kind of lockout is usefully called a bargaining lockout.  
Prior to the Supreme Court™s 1965 decision in 
American Ship-building Co. v. NLRB,
 380 U.S. 300 (1965), the Board consist-
ently held that bargaining lockou
ts violated the Act.  380 U.S. 
at 306.
  However, in 
American Shipbuilding Co
., supra, the 
Supreme Court analyzed the Ac
t and found that ﬁthe employ-
er™s use of a lockout solely in support of a legitimate bargaining 
positionﬂ is not inconsistent with
 any requirement of the Act.  
American Shipbuilding Co.,
 supra at 310. 
However, for a bargaining lockout to be permissible its pur-
pose must be to bring economic pressure to bear in support of a 
legitimate bargaining position.  If
 the lockout is implemented to 
compel acceptance of unlawful bargaining conduct, then the 
lockout is not permissibleŠit ha
s become a weapon to enforce 
unlawful bargaining and a means of evading a duty to negotiate 
in good faith.  As such, it is a vi
olation of Section 8(a)(5) and 
(1) of the Act.  
Teamsters Local 369 v. NLRB,
 942 F.2d 1078, 
1085 (D.C. Cir. 1991) (enforcing 
Assn. of D.C. Liquor Whole-
salers,
 292 NLRB 1234, 1237, 1258 (1989)); 
Royal Motor Sales, 329 NLRB 760, 765 (1999), 2 Fed. Appx. 1 (D.C. Cir. 
2001).  Moreover, locking out employees for the purpose of 
enforcing an illegitimate bargaining position also violates Sec-
tion 8(a)(3) and (1). Teamsters Local 369, supra at 1085; 
Globe Business Furniture, Inc.,
 290 NLRB 841 fn. 2 (1988) (ﬁIn 
adopting the judge™s conclusion that the Respondent violated 
Sec. 8(a)(3) and (1) of the Act by
 locking out its employees, we 
                                                 46 KLB contends (R. Br. at 55 fn. 33) that if the picket signs were on 
the public right-of-way they were in
 violation of Bellefontaine city 
ordinances requiring a permit for su
ch signs, and that ﬁKLB could 
lawfully challenge the placement of these signs.ﬂ  The short answer is 

that this was not the reason for ca
lling the police.  The (unreasonable) 
concern that the picketers were tr
espassing was the reason.  That is 
what was announced to Office Kenner and under the circumstances it 

would tend to interfere and restrain
 with employees™ Sec. 7 rights. 
47 I note that KLB™s October 19 le
tter to the Union announcing its in-
tent to lock out employees suggests that a reason for the lockout was 

the Company™s desire to ﬁprotect its 
business interest from disruption.ﬂ  
However, there is no evidence of any 
looming disruption (e.g., an intent 
to strike or otherwise disrupt business), and this rationale for the lock-

out is not  repeated in the eviden
ce or in argument.  I accept KLB and 
the General Counsel™s contentions, and credit Johnson™s uncontradicted 
testimony, that the true motive for the lockout was to compel the Un-

ion™s acceptance KLB™s bargaining position. 
 NATIONAL EXTRUSION & MFG
. CO. 165
note that the lockout was impl
emented following the Respond-
ent™s repeated, unlawful refusals
 to provide the Union with 
information it had requested for 
bargaining.  Within the context 
of these preexisting unfair labo
r practices, the Respondent™s 
subsequent lockout of its employees may not be found legiti-
mateﬂ), enfd. in unpublished decision 889 F.2d 1087 (6th Cir. 
1989).  See 
R.E. Dietz Co.,
 311 NLRB 1259, 1267 (1993) (un-
lawful insistence on nonmandato
ry subject converts lawful 
lockout to unlawful lockout, an
d employees ﬁbecame discrimi-
natees as of that date and the refusal of the Respondent to rein-
state them became, at that point, another unfair labor practice 
which violated Section 8(a
)(1) and (3) of the Actﬂ). 
In this case, as discussed, I 
have rejected the General Coun-
sel™s contention that the Company engaged in ﬁoverallﬂ or sur-
face bargaining throughout these negotiations.  However, as 
also discussed, the Company™
s dismissive and unlawful re-
sponse to the Union™s Octobe
r 4 bargaining request was no 
small matter.  Without serious 
effort to engage the Union™s 
right to request and seek answer
s to its questions, the Company 
moved forward as if the request di
d not matter, as if the end of 
further meaningful bargaining wa
s a foregone conclusion, as if, 
having reached the end of its rope
 with the Union™s rejection of 
the October 8 timed offer, only th
e force of a lockout of the 
union workforce and replacement with new employees could 
compel a successful e
nd to these negotiations. Throughout trial and throughout its brief, the Respondent in-
sists that the General Counsel 
and Union™s emphasis on health 
insurance proposals as the source of the failed bargaining is a 
mischaracterization of the situation.  I am in significant agree-
ment with the Respondent on this point.  While I think it clear 
there was lingering concern over how to assure itself that the 
new proposed health care plan would not have any surprises, 
the Union was prepared to accept the new plan and indeed, did 
accept it or indicate willingness to
 accept it at various points.  
On the other hand, the severe wage cuts sought by the Re-
spondent were the key stumbling 
block; the issue, as the Re-
spondent stresses, above all othe
rs, that was outstanding at the 
time of the Union™s information request on October 4 and at all 
times since.  It is for precisely this reason that it was unsatisfac-
tory for the Company to move forward to lock out the bargain-
ing unit while unlawfully floutin
g its statutory duty to respond 
to information requests that e
xpressly sought information relat-
ing to the Company™s wage proposal and expressly sought to 
verify and substantiate the rational
e for the wage cuts it insisted 
upon. This unlawful response to information requests related to the 
central point of contention in negotiations.  For that reason, that 
illegality rendered unlawful the lockout commenced in its sup-
port and in response to the empl
oyees™ refusal to accept the 
Company™s offer.  As the Board stated in 
Clemson Bros., 290 
NLRB 944, 945 (1988), a case involving an employer™s failure 
to provide requested informatio
n regarding an employer™s ina-
bility to meet the union™s demands: 
 We concur in the judge™s finding that the Respondent failed to 
bargain in good faith because it refused to allow the Union to 
verify its asserted inability to pay for the Union™s demands.  
We, therefore, conclude that there can be no impasse because 
the cause of the alleged deadlock was the Respondent™s own 
failure to bargain in good faith.  Thus the Respondent was en-
gaged in bad-faith bargaining at the point when it initiated the 
lockout and it maintained the lockout while continuing to re-
fuse to bargain in good faith with
 the Union.  And it is the Re-
spondent™s avoidance of its barg
aining obligation in institut-
ing the lockout, rather than the absence of a lawful impasse, 
which renders the lockout violative of Section 8(a)(3) and (1). 
 (Footnotes omitted.)  See also 
Royal Motor Sales,
 329 NLRB 
760 (lockout unlawful vi
olation of 8(a)(3) and (5) where lock-
out was effort to compel acceptance of final proposal unlawful-
ly implemented because no impasse had been reached in part 

because union was not provided time adequate time to review 
requested information); 
Globe Business Furniture, Inc.,
 290 
NLRB 841 fn. 2 (1988) (ﬁIn adopting the judge™s conclusion 
that the Respondent violated Sec. 8(a)(3) and (1) of the Act by 
locking out its employees, we note that the lockout was imple-
mented following the Respondent™s repeated, unlawful refusals 
to provide the Union with inform
ation it had requested for bar-
gaining. Within the context of these preexisting unfair labor 
practices, the Respondent™s subse
quent lockout of its employ-
ees may not be found legitimateﬂ), enfd. 889 F.2d 1087 (6th 
Cir. 1989). 
Further, in a significantly related line of cases, the failure to 
provide information on 
a subject that is 
important to ongoing 
bargaining will preclude a valid bargaining impasse, and there-
fore, unilateral implementation.  
E.I. du Pont de Nemours & 
Co., 346 NLRB 553, 558 (2006) (ﬁIt is well settled that a par-
ty™s failure to provide requested information that is necessary 
for the other party to create co
unterproposals and, as a result, 
engage in meaningful bargaining
, will preclude a lawful im-
passeﬂ), enfd. 489 F.3d 1310 (D.C. Cir. 2007) (ﬁBoard and 
court precedents reflect the principle that a denial of ‚infor-
mation relevant to the core issues separating the parties™ can 
preclude a lawful impasse™ﬂ (quoting 
Caldwell Mfg.,
 346 
NLRB 1159, 1170 (2006)) (ﬁUnder consistent Board precedent, 
a finding of valid impasse is pr
ecluded where the employer has 
failed to supply requested inform
ation relevant to the core is-
sues separating the partiesﬂ); 
Wilshire Plaza Hotel,
 353 NLRB 
304, 305 (2008) (ﬁthe Respondent fa
iled to provide to the Un-
ion admittedly relevant detailed calculations for the cost sav-
ings that the Respondent expect
ed from its proposed wage and 
benefit concessions that were 
‚core™ issues in the negotia-
tionsﬂ); Decker Coal Co.,
 301 NLRB 729, 740 (1991) (ﬁA le-
gally recognized impasse cannot exist where the employer has 
failed to satisfy its statutory obligation to provide information 
needed by the bargaining agent to
 engage in meaningful negoti-
ationsﬂ). 
The Respondent points out, and cite
s cases to the 
effect, that the Board will not find that an employer™s unfair labor practice 
taints a lockout simply because the unremedied unfair labor 
practice coincides with the lockout.  Similarly, the Respondent 
cites cases in which the Board has held that the failure to pro-
vide information will not preclude a finding of a bargaining 
impasse where the information is
 not sought for a purpose rele-
vant to the issues the parties are deadlocked upon.  This is abso-
lutely correct: there is no per se rule.  The centrality of the un-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 166 
fair labor practice to the bargaining must be examined to de-
termine if it renders the lockout illegitimate.  In the cases cited 
by the Respondent, the Board found that the information re-
quests were directed towards subj
ects peripheral or unrelated to 
the bargaining dispute. 
Thus, in 
Central Illinois Public Service Co.,
 326 NLRB 928 
(1998), cited by the Respondent, the Board found 8(a)(5) viola-
tions based on the employer™s fa
ilure to provide requested sub-
contracting grievance information 
and its failure to provide the 
names of outside companies supplying power to the employer.  
However, relying on the union™s asserted reason for seeking the 
information, the Board pointed out that the Union ﬁmade clear 
that regarded subcontracting as a 
relatively minor issue, and no 
obstacle to contractual agreement.ﬂ  The request for infor-
mation of outside companies, wh
ich was made months after the 
lockout began, ﬁhad an even less 
attenuated nexus to the issues 
under discussion in collective bargaining.ﬂ  According to the 
union, it sought the information ﬁ‚to see if any other power 
companies were performing struck work™ so that it could fur-
ther determine ‚who it could picket/handbill under the ally doc-
trine.™ﬂ  326 NLRB at 936.  Acco
rdingly, these section 8(a)(5) 
allegations did not render the lockout in support of the Compa-
ny™s bargaining proposal unlawful.
48 By contrast, here, the Union™s requested information was 
made by the Union for the express purpose of evaluating the 
Company™s position on the admittedly central issue in negotia-
tionsŠthe wage dispute.  As 
the Company has stressed (R. Br. 
at 48), ﬁ[t]he wage impasse in
dependently explains why the 
parties have not reached agreement.ﬂ 
The Respondent™s response, then
, in October 2007, and now, 
in litigation, is to disparage the information request.  The Un-
ion™s motives are questioned, the right to obtain the information 
is questioned, the need and re
levance for the information is 
questioned.  The Respondent relies on Young™s posturing at the 
table to conclude that the Union never would have agreed to 
wage cuts.  Essentially, the Company says, there would have 

been no point in the answering the information request. 
The Company™s view is untenable.  Notwithstanding 
Young™s posturing at the bargaining table, the story of these 
negotiations is one of the Unio
n inexorably giving more and 
more ground to Company demands.  I disagree with the Gen-
eral Counsel™s suggestion, that
, under the circumstances, this 
                                                 48 See also 
Sierra Bullets, 340 NLRB 242, 244 (2003) (rejecting con-
tention that there was no impasse wh
ere unsatisfied information request 
on overtime was unrelated to par
ties 8 month deadlock over ﬁfour 
packﬂ of issues that the union cons
idered necessary to reach agreement: 
union security, attendance, dues check-off, and management rights 
clause).  Accord, 
Brewery Products Inc.
, 302 NLRB 98, 98 fn. 2 
(1991), where the Board adopted the ALJ™s finding that a delay in 
providing information did not undercut
 a finding of an impasse or taint 
the subsequent lockout.  The ALJ re
asoned that the information was not 
significant for bargaining, most of 
the delayed information was provid-
ed prior to the lockout or made irrelevant by the withdrawal of pro-
posals, and the ALJ found that the information requests did not affect 

bargaining because the union was reluct
ant to reach agreement with the 
employer prior to reaching agreem
ent with the employer-association 
from which the employer had recently resigned.  None of these factors 

are present in the instant case. 
evidences bad-faith bargaining.  However, I also reject the 
Company™s effort to rely on Young™s bargaining rhetoric to 
justify the Company™s failure to take seriously the Union™s 
information request.  The Compan
y is quick to point out that 
the Board should be reluctant to
 adjudge bad faith motive from 
the concessionary substance of 
employer proposals.  There is 
much to be said for that view.  At the same time, the Company 
cannot arrogate to itself the de
termination that it would not 
have been useful to answer 
the Union™s information requestsŠi.e., it would not have been useful to bargain in good faithŠ
because, in the Company™s view, it would have been unlikely to 
help matters.  I certainly do not believe the record supports this 
self-serving speculation.
49 At the end of the day, as the Company itself stresses, wages 
were the central stumbling bloc
k in negotiations
, and good-faith 
bargaining required that the Respondent attempt to answer the 
Union™s questions and address its concerns on the Company™s 
wage proposal.  ﬁThe objective of 
the disclosure obligation is to enable the parties to perform 
their statutory function responsi-
bly and ‚to promote an intelligent resolution of issues at an 
early stage and without industrial strife.™ﬂ  
Clemson Bros., 290 
NLRB 944, 944 fn. 5 (1988) (quoting 
Monarch Machine Tool 
Co., 227 NLRB 1265, 1268 (1977)). 
 One certainly cannot be 
sure that if the Company had responded in good faith to the 
Union™s information request that 
it would have led to settlement 
and the avoidance of industrial strife.  But answering that spec-
ulative question is not the test
.  The Act regulates and governs 
the process of collective bargaining, not the outcome.
50  Central 
to this process is the mandatory 
exchange of requested relevant 
information necessary to explain, justify, and substantiate the 
proposals and explanations made 
at the bargaining table.  In-
stead of doing that, as required by the Act, the Company essen-
tially ignored its duty to treat with the Union™s information 
request.  Instead it gave one last 
shot at putting together a timed 
                                                 49 Royal Motor Sales
, 329 NLRB 760, 762 fn. 10 (ﬁnegotiators™ 
tough statements suggesting ‚unyield
ing opposition™ . . . did not show 
that they would never yield, but mere
ly that they would not yield quick-
ly without a fightﬂ); 
Allbritton Communications
, Inc.,
 271 NLRB 201, 
206 (1984) (ﬁthe Board must be especi
ally wary of throwing back in a 
party™s face nonsubstantive remarks he makes in the give-and-take 

atmosphere of collective bargaining.
 To lend too close an ear to the 
bluster and banter of negotiations 
would frustrate the Act™s strong 
policy of fostering free and open communications between the par-

tiesﬂ), enfd. 766 F.2d 812 (3d Cir. 1985), cert. denied 474 U.S. 1081 
(1986).  Moreover, as to Young™s temper, the Board also explained in 
Royal Motor Sales
, 329 NLRB at 776 fn. 49: ﬁAs to [the union repre-
sentative™s] use of profanity in this and other meetings, we note that 
‚[a]ngry outbursts . . . made in the h
eat of bargaining are realities of 
negotiations.™  
American Packaging Corp.
, 311 NLRB 482 fn. 5 
(1993).  We know of no case in which the use of profanity at the nego-
tiating table was relied on for a find
ing that a party had engaged in 
dilatory tactics or that the parties were at impasse.ﬂ  (Board™s ellipses.) 
50 See H. K. Porter Co. v. NLRB
, 397 U.S. 99, 108 (1970) (ﬁIt is im-
plicit in the entire
 structure of the Act that the Board acts to oversee and 
referee the process of collective barg
aining, leaving the results of the 
contest to the bargaining strengths of 
the parties. . . . [T]he fundamental 
premise on which the Act is based 
[is] private bargaining under gov-
ernmental supervision of the procedure alone, without any official 

compulsion over the actual terms of the contractﬂ). 
 NATIONAL EXTRUSION & MFG
. CO. 167
proposal in order to reach agre
ement and when that did not 
work it decided to lock out the 
employees in order to compel 
acceptance with the October 3 offer.  It was not satisfying the 
statutory duty to bargain in good faith when it did so.  It was 
unlawful to lock out its workforceŠprimarily it says, over the 
workforce™s unwillingness to accept its wage proposalŠwhile 
for over two weeks before the lockout (and continuously since 
the lockout) ignoring its statut
ory obligation to respond to re-
quests for information explicitly 
aimed at gaining information 
to verify, substantiate and 
understand the Company™s wage 
proposal and demand for wage cuts. 
Accordingly, the lockout was implemented to compel ac-
ceptance of unlawful bargaining conduct.  It thereby became a 
weapon to enforce unlawful bargaining and a means of evading 
a duty to negotiate in good faith. 
 As such, it vi
olated Section 
8(a)(5) and (1) of the Act.  
Teamsters Local 369 (D.C. Liquor 
Wholesalers) v. NLRB,
 942 F.2d at 1085; 
Royal Motor Sales,
 329 NLRB at 765 (1999).  It also violated Section 8(a)(3) and 
(1) of the Act.  
Teamsters Local 369, supra at 1085; 
Globe Business Furniture, Inc.,
 290 NLRB 841 fn. 2; and see 
R. E. 
Dietz Co., 311 NLRB at 1267. 
Having found that the lockout was unlawful, it follows that 
the temporary replacement of the employees was ﬁpart and 
parcelﬂ of the unlawful conduct a
nd also a violation of Section 
8(a)(1) and (3) and (5).  
Assn. of D.C. Liquor Wholesalers,
 292 
NLRB 1237, 1258 (1989); 
Clemson Bros., 290 NLRB at 945, 
951. The General Counsel also alleges that KLB violated the Act 
by cancelling the locked out employees™ health care coverage 
and denying the locked out empl
oyees COBRA eligibility.  For 
purposes of this analysis, I will assume that, had the employees 
been lawfully locked out, their insurance benefits would have 
terminated as a consequence, 
within a little over a month™s 
time.  The expiring labor agreement stated that: 
 [a]ll insurance benefits terminate no later than the end of the 
month following the month in wh
ich an employee is laid off 
or is off work for any reason other than circumstances which 
expressly give rise to insurance benefits hereunder. 
 Notwithstanding the above, just prior to the lockout, on Oc-
tober 19, KLB wrote to each ba
rgaining unit employee inform-
ing them of the upcomi
ng lockout and stating: 
 In addition, please understand th
at, consistent with the law, 
your health insurance coverage will end effective October 23, 
2007.  Therefore, in order to continue insurance benefits past 
that date, you will need to apply for COBRA coverage.  A no-
tice regarding your benefit rights will be mailed to you. 
 On October 24, Johnson wrote to United Healthcare request-
ing that United Healthcare ﬁcancel the entire group™s coverage 
under this policy effective 10/22/2007.ﬂ 
The Respondent has offered no legitimate reason for cancel-
ing the employees™ health care 
coverage effective October 22.  
It was not required by the lockout, by the existing health insur-
ance plan, or by the existing te
rms and conditions of employ-
ment.  The cancellation did not 
represent the implementation of 
a bargaining proposal upon reaching a valid bargaining im-
passe.  Putting aside the issue of impasse, the cancellation of 
health insurance coverage was 
not part of KLB™s bargaining 
proposal.   The Respondent took it upon itself to write to United 
Healthcare and cancel the group coverage. 
The intended result was to immediately eliminate health in-
surance for all locked out employees.  Another result, perhaps 
unintended, was the elimination of employees™ eligibility for 
COBRA coverage, for which the Respondent had encouraged 
employee to apply when their insurance coverage ended.
51 Having found the lockout unlawful, any loss of health cover-
age derivative of the lockout would be, at a minimum, re-
dressed as part of the remedy for the unlawful lockout.  How-
ever, even in the absence of the unlawful lockout, the unilateral 
cancellation of the group health insurance planŠa change for 
which the evidence shows no notice was provided to the Un-
ionŠis violative of Section 8(a)(5) and (1) of the Act.  The fact 
that it occurred contemporaneous
ly as part of the unlawful 
lockout suggests very strongly th
at it was motivated by the 
same discriminatory motivations
 that rendered the lockout a 
violation of 8(a)(3) and(1) as well: just like the lockout, it was 
intended to add to the pressure on the employees to accept the 
unlawfully maintained bargaini
ng position of the employer.  
Again, no legitimate or substantia
l justification is proffered by 
the Respondent for acting to cancel the health insurance and the 
attendant elimination of COBRA.  Accordingly, this is also a 
violation of Section 8(a)(3) and (1). 
CONCLUSIONS OF 
LAW 1.  The Respondent KLB Industr
ies, Inc., d/b/a National Ex-
trusion and Manufacturing Company, is an employer within the 
meaning of Section 2(2), (6
), and (7) of the Act. 
2.  The Charging Party International Union, United Automo-
bile, Aerospace, and Agricultural Implement Workers of Amer-
ica is a labor organization within 
the meaning of Section 2(5) of 
the Act. 
3.  The following employees of the Respondent constitute a 
unit appropriate for purposes of collective bargaining within the 
meaning of Section 9(b) of the Act: 
 All hourly-paid production and 
maintenance employees in the 
Company™s Bellefontaine, Ohio, plant but excluding all office 
and clerical employees, guards, professional employees and 
                                                 51 Johnson™s testimony would suggest that the loss of COBRA eligi-
bility was an unintended 
consequence of the Re
spondent™s cancellation 
of the group health insurance.  Indeed, the Company™s October 19 letter 
to employees had directed them to
 apply for COBRA coverage when 
their health insurance coverage laps
ed.  However, Johnson later learned 
that ﬁno individuals under that pol
icy were eligible for COBRA be-
cause we had canceled the entire policy.ﬂ  At trial, Johnson testified 

that when he learned that the em
ployees™ were ineligible for COBRA 
benefits he attempted to repurchase 
the plan but was told he could not 
because the employees were now co
nsidered ﬁnon-activeﬂ and therefore 
not eligible for the group insurance offered by United Healthcare.  
Johnston testified that he tried to put the employees on the office plan, 
but was told he could not, and that 
ultimately he asked his insurance 
broker to work directly with the i
ndividuals to help them obtain person-
al insurance policies and that he had Wakefield inform Young that the 
Company would pay any difference 
between the cost of insurance 
under COBRA and the amount an indivi
dual had to pay for a personal 
insurance plan.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 168 
all supervisors as defined in 
the Labor Management Relations 
Act of 1947, as amended.  
 4.  Beginning on or about Oc
tober 4, 2007, and continuing 
thereafter, the Respondent violated Section 8(a)(5) and (1) of 
the Act by failing and refusing to furnish the Union with re-
quested information necessary for the Union™s performance of 
its collective-bargaining duties, including, information request-
ed by the Union relating to current customers, quotes, out-
sourced work, past costumers, 
prices, market studies and/or 
marketing plans, and a complete
 calculation of projected sav-
ings from the Respondent™s wage proposal. 5.  Beginning on or about October 22, 2007, and continuing 
thereafter, the Respondent violated
 Section 8(a)(5), (3), and (1) 
of the Act by locking out and replacing its bargaining unit em-
ployees and cancelling their health insurance coverage. 
6.  On or about June 24, 2008,
 the Respondent violated Sec-
tion 8(a)(1) of the Act by calling the police to the facility for 
the purpose of taking action 
against legal picketing. 
7.  The unfair labor practices committed by the Respondent 
affect commerce within the meani
ng of Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent shall provide the Union with the infor-
mation requested in the Union™s 
October 4, letter, consistent 
with the decision in this matter.  The Respondent shall end the 
lockout of its employees instit
uted October 22, offer each 
locked out employee reinstatement to their former jobs, or if 
those jobs no longer exist to subs
tantially equiva
lent positions, 
without prejudice to their senior
ity or any other rights or privi-
leges previously enjoyed, discha
rging, if necessary employees 
hired from other sources to ma
ke room for them.  The Re-
spondent shall reinstate the heal
th insurance coverage for em-
ployees that it terminated at 
the commencement of the lockout 
including its COBRA policies.  The locked out employees shall 
be made whole for any loss of earnings or other benefits in-
curred by them as a result of 
being unlawfully locked out, in-
cluding but not limited to losses suffered on account of the 
termination of their health insurance coverage.
52  The amounts 
due shall be computed on quarterly basis for the entire lockout 
period continuing until the date of a proper offer of recall, less 
net interim earnings, with the 
amounts owed to be determined 
in the manner prescribed in 
F. W. Woolworth Co.,
 90 NLRB 
289 (1950), with interest on such amounts to be computed in 
                                                 52 I have also found that the Respondent™s cancellation of group 
health insurance coverage resulted 
in the employees™ ineligibility for 
COBRA benefits.  However, a separa
te make whole remedy for this 
violation is not appropriate, as any losses suffered as a result of the 
ineligibility for COBRA coverage cau
sed by the Respondent™s violation 
would be subsumed by make whole remedy for employee losses at-
tributable to their loss of health 
insurance coverage during the lockout. 
accordance with 
New Horizons for the Retarded, 
283 NLRB 
1173 (1987).53 The Respondent shall post an appropriate informational no-
tice, as described in the Appendix, attached.  This notice shall 
be posted in the Respondent™s f
acility or wherever the notices 
to employees are regularly poste
d for 60 days without anything 
covering it up or defacing its cont
ents.  When the notice is is-
sued to the Respondent, it shall sign it or otherwise notify Re-
gion 8 of the Board what action it will take with respect to this 
decision. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
54 ORDER The Respondent, KLB Industries, Inc. d/b/a National Extru-
sion and Manufacturing Company, Bellefontaine, Ohio, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Bargaining in bad faith with the Union by failing and re-
fusing to furnish the Union with information which is relevant 
and necessary to the Union™s performance of its collective-
bargaining duties, including ou
tstanding union requests for 
information concerning current
 customers, quotes, outsourced 
work, past customers, prices, market studies and/or marketing 

plans, and a complete calculati
on of the projected savings from 
the Respondent™s wage proposal.  
(b) Bargaining in bad faith with the Union by locking out 
and replacing its employees in 
support of its bad-faith bargain-
ing. (c) Bargaining in bad faith with the Union by unilaterally 
terminating the employees™ group 
health insurance coverage 
without notifying the Union and providing an opportunity to 
bargain. 
(d) Discriminating in regard to 
hire, tenure, or terms of con-
ditions of employment of its employees by locking out and 
replacing employees in support of its bad-faith bargaining. 
(e) Discriminating in regard to 
hire, tenure, or terms of con-
ditions of employment of its 
employees by terminating the 
employees™ group health insurance coverage. 
(f) Calling the police to the facility for the purpose of taking 
action against legal picketing. 
(g) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
                                                 53 The General Counsel requests that compound interest be awarded 
on backpay owed to employees.   The Board has repeatedly considered 
this proposition in recent months and repeatedly declared, as recently as 

two weeks ago, that ﬁwe are not prepar
ed at this time to deviate from 
our current practice of assessing simple interest.ﬂ  
Cadence Innovation
, 353 NLRB 703, 703 fn. 1 (2009); 
Acme Press
, 353 NLRB No. 73 fn. 3 
(2008) (not reported in Board volumes); 
BSC Development Buf, LLC
, 353 NLRB No. 63, slip op. at 5 fn. 4 (2008) (not reported in Board 
volumes).
  Given these pronouncements, I am not inclined to depart 
from the Board™s traditional interest formula at this juncture. 
54 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the Board and all objections to
 them shall be deemed waived for 
all purposes. 
 NATIONAL EXTRUSION & MFG
. CO. 169
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Furnish the Union with requested information which is 
relevant and necessary to carryi
ng out its collective-bargaining 
responsibilities, including fulfilling the outstanding union re-
quests for information concerni
ng current customers, quotes, 
outsourced work, customers, pric
es, market studies and/or mar-
keting plans, and a complete calculation of the projected sav-
ings from the Respondent™s wage proposal.   
(b) Within 14 days from the date of this Order, offer all 
locked out employees full reinstatement to their former jobs, or 
if those jobs no longer exist, to
 substantially equivalent posi-
tions without prejudice to their seniority or any other rights or 
privileges previously enjoyed, discharging, if necessary em-
ployees hired from other sources to make room for them. 
(c) Make all locked out employees whole for any loss of 
earnings and other benefits suffe
red as a result of the employ-
er™s lockout, in the manner set fo
rth in the remedy section of 
this decision. (d) Restore the employees group health insurance coverage, 
including the COBRA policies, that it unilaterally terminated in 
October 2007 and make employee
s whole for all losses suffered 
as a result of the unlawful term
ination of the group health in-
surance coverage. 
(e) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment rec-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(f) Within 14 days after service by
 the Region, post at its fa-
cility in Bellefontaine, Ohio, copies of the attached notice 
marked ﬁAppendix.ﬂ
55  Copies of the notice, on forms provided 
by the Regional Director for Region 8, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent 
at any time since October 4, 
2007. (g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                 55 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 